 

Exhibit 10.1

 



 

 

 

 

CREDIT AGREEMENT

dated as of

August 30, 2019


among

HILL-ROM HOLDINGS, INC.,

as Lead Borrower

 

WELCH ALLYN, INC.,

as Co-Borrower



The Other Borrowers From Time to Time Party Hereto



The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

The Bank of nova scotia and Fifth third Bank

as Co-Syndication Agents



and

capital one, National association, Goldman sachs bank usa, TD bank, N.a. and
Citibank, n.a.
as Co-Documentation Agents
___________________


JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC.,
CITIZENS BANK, N.A., MUFG BANK, LTD.,
PNC CAPITAL MARKETS LLC and WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers

 



 

  



  

 

 

Table of Contents

 

Page

 



ARTICLE I
Definitions

 

SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and
Borrowings 49 SECTION 1.03. Terms Generally 50 SECTION 1.04. Accounting Terms;
GAAP; Pro Forma Calculations 50 SECTION 1.05. Status of Obligations 51 SECTION
1.06. Leverage Ratios 51 SECTION 1.07. Cashless Rollovers 51 SECTION 1.08.
Interest Rates; LIBOR Notification 52 SECTION 1.09. Additional Borrowers 52
SECTION 1.10. Limited Condition Acquisitions 54 SECTION 1.11. Divisions 54



 



ARTICLE II 

The Credits



 



SECTION 2.01. Commitments 55 SECTION 2.02. Loans and Borrowings 55 SECTION 2.03.
Requests for Borrowings 56 SECTION 2.04. Determination of Dollar Amounts 57
SECTION 2.05. Swingline Loans 57 SECTION 2.06. Letters of Credit 58 SECTION
2.07. Funding of Borrowings 63 SECTION 2.08. Interest Elections 64 SECTION 2.09.
Termination and Reduction of Commitments 65 SECTION 2.10. Repayment and
Amortization of Loans; Evidence of Debt 65 SECTION 2.11. Prepayment of Loans 67
SECTION 2.12. Fees 70 SECTION 2.13. Interest 71 SECTION 2.14. Alternate Rate of
Interest 71 SECTION 2.15. Increased Costs 73 SECTION 2.16. Break Funding
Payments 74 SECTION 2.17. Taxes 74 SECTION 2.18.

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing

of Set-offs

78 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 80 SECTION 2.20.
Incremental Facilities 81 SECTION 2.21. Judgment Currency 84 SECTION 2.22.
Defaulting Lenders 84 SECTION 2.23. Refinancing Amendments 86 SECTION 2.24. Loan
Repurchases 91 SECTION 2.25. Extensions of Loans and Commitments 92



 



 -i- 

 

 

Page

 

ARTICLE III
Representations and Warranties

 

SECTION 3.01. Organization; Powers 94 SECTION 3.02. Authorization; No Conflicts
94 SECTION 3.03. Governmental Approvals 94 SECTION 3.04. Enforceability 94
SECTION 3.05. Financial Condition; No Material Adverse Change 95 SECTION 3.06.
Properties; Intellectual Property 95 SECTION 3.07. Litigation 95 SECTION 3.08.
Compliance with Agreements; No Default 96 SECTION 3.09. Environmental Matters 96
SECTION 3.10. Insurance 96 SECTION 3.11. Taxes 96 SECTION 3.12. ERISA 96 SECTION
3.13. Federal Reserve Regulations; Investment Company Status 97 SECTION 3.14.
Disclosure 97 SECTION 3.15. Compliance with Laws 97 SECTION 3.16.
Anti-Corruption Laws and Sanctions 97 SECTION 3.17. Subsidiaries 98 SECTION
3.18. Security Documents 98 SECTION 3.19. Solvency 99 SECTION 3.20. EEA
Financial Institution 99

 

ARTICLE IV
Conditions

 

SECTION 4.01. Closing Date 99 SECTION 4.02. Each Other Credit Event 102 SECTION
4.03. First Credit Extension to a Foreign Borrower 102

 

ARTICLE V
Affirmative Covenants

 

SECTION 5.01. Financial Statements 103 SECTION 5.02. Certificates; Other
Information 104 SECTION 5.03. Notices 106 SECTION 5.04. Payment of Obligations
106 SECTION 5.05. Preservation of Existence, Etc. 106 SECTION 5.06. Maintenance
of Properties; Insurance 106 SECTION 5.07. Compliance with Laws 107 SECTION
5.08. Books and Records 107 SECTION 5.09. Maintenance of Ratings 107 SECTION
5.10. Inspection Rights 107 SECTION 5.11. Use of Proceeds 108 SECTION 5.12.
Additional Guarantors; Additional Security; Further Assurances, etc. 108 SECTION
5.13. Designation of Subsidiaries 110 SECTION 5.14. Post-Closing Requirement 111

 



 -ii- 

 

 

Page

 

ARTICLE VI
Negative Covenants

 

SECTION 6.01. Liens 111 SECTION 6.02. Permitted Acquisitions 115 SECTION 6.03.
Indebtedness 115 SECTION 6.04. Fundamental Changes 122 SECTION 6.05. Asset Sales
123 SECTION 6.06. Restricted Payments 125 SECTION 6.07. Change in Nature of
Business and Fiscal Year 126 SECTION 6.08. Investments, Loans, Advances,
Guarantees and Acquisitions 126 SECTION 6.09. Transactions with Affiliates 130
SECTION 6.10. Burdensome Agreements 130 SECTION 6.11. Holding Company Covenant
131 SECTION 6.12.

Modification of Organization Documents and Junior Financing

Documentation

131 SECTION 6.13. Financial Covenants 131 SECTION 6.14. Restrictions on Welch
Allyn Holdco. 131

 

ARTICLE VII
Events of Default

SECTION 7.01. Events of Default 132 SECTION 7.02. Equity Cure 135 SECTION 7.03.
Application of Payments 135

 

ARTICLE VIII
The Administrative Agent and the Collateral Agent

 

SECTION 8.01. The Administrative Agent and the Collateral Agent 136 SECTION
8.02. Certain ERISA Matters 141

 

ARTICLE IX
Miscellaneous

SECTION 9.01. Notices 142 SECTION 9.02. Waivers; Amendments 144 SECTION 9.03.
Expenses; Indemnity; Damage Waiver 146 SECTION 9.04. Successors and Assigns 148
SECTION 9.05. Survival 151 SECTION 9.06. Counterparts; Integration;
Effectiveness; Electronic Execution 152 SECTION 9.07. Severability 152 SECTION
9.08. Right of Setoff 152 SECTION 9.09. Governing Law; Jurisdiction; Consent to
Service of Process 152 SECTION 9.10. WAIVER OF JURY TRIAL 153 SECTION 9.11.
Headings 153 SECTION 9.12. Confidentiality 153 SECTION 9.13. USA PATRIOT Act 155
SECTION 9.14. Releases of Liens and Guarantees 155 SECTION 9.15. Interest Rate
Limitation 157 SECTION 9.16. No Advisory or Fiduciary Responsibility 157

 



 -iii- 

 

 

Page

 

SECTION 9.17. Platform; Borrower Materials 157 SECTION 9.18. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 158 SECTION 9.19.
Acknowledgement Regarding any Supported QFCs 158 SECTION 9.20. Joint and Several
Liability of Domestic Borrowers 160 SECTION 9.21. Limitation on Foreign Loan
Party Obligations 161

 

 

 



SCHEDULES:     Schedule 1.01A – Closing Date Real Estate SPEs Schedule 1.01B –
New Partnership Migration Schedule 2.01 – Commitments Schedule 2.06 – Existing
Letters of Credit Schedule 3.07 – Disclosed Litigation Schedule 3.17 –
Subsidiaries Schedule 5.14 – Post-Closing Requirements Schedule 6.01 – Existing
Liens Schedule 6.03 – Existing Indebtedness Schedule 6.08(f) – Existing
Investments

 



EXHIBITS:     Exhibit A – Form of Assignment and Assumption Exhibit B-1 – Form
of Foreign Borrower Agreement Exhibit B-2 – Form of Foreign Borrower Termination
Exhibit B-3 – Form of Domestic Borrower Agreement Exhibit B-4 – Form of Domestic
Borrower Termination Exhibit C – [Reserved] Exhibit D – [Reserved] Exhibit E –
[Reserved] Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Not Partnerships) Exhibit F-2 – Form of U.S. Tax Certificate
(Foreign Participants That Are Not Partnerships) Exhibit F-3 – Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships) Exhibit F-4 – Form of
U.S. Tax Certificate (Foreign Lenders That Are Partnerships) Exhibit G – Form of
Compliance Certificate Exhibit H-1 – Form of Borrowing Request Exhibit H-2 –
Form of Interest Election Request Exhibit I-1 – Form of Revolving Note
Exhibit I-2 – Form of Term Note Exhibit J – Form of Guaranty Agreement Exhibit K
– Auction Procedures



  



 -iv- 

 

 



CREDIT AGREEMENT (this “Agreement”) dated as of August 30, 2019 among HILL-ROM
HOLDINGS, INC., as Lead Borrower, WELCH ALLYN, INC., as Co-Borrower, the other
BORROWERS from time to time party hereto, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent,
The Bank of nova scotia and Fifth third Bank, as Co-Syndication Agents, and
capital one, National association, Goldman sachs bank usa, TD bank, N.a. and
Citibank, n.a., as Co-Documentation Agents.

 

WHEREAS, the Lead Borrower has requested that the Lenders extend credit to the
Closing Date Domestic Borrowers in the form of the Initial Term A Loans on the
Closing Date in an aggregate principal amount of $1,000,000,000;

 

WHEREAS, the Lead Borrower has requested that the Lenders make Revolving
Commitments available to (i) the Closing Date Domestic Borrowers, (ii) if any
other Additional Domestic Borrower(s) shall be designated pursuant to Section
1.09(b), such Additional Domestic Borrowers and (iii) if any Foreign Borrower(s)
shall be designated pursuant to Section 1.09(a), such Foreign Borrowers, in an
aggregate principal amount of $1,200,000,000;

 

WHEREAS, the applicable Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein.

 

NOW, THEREFORE, IT IS AGREED:

 

ARTICLE I
Definitions

 

SECTION 1.01.             Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“2023 Hillrom Notes” means the Lead Borrower’s 5.750% Senior Notes due 2023
issued on September 1, 2015 in an aggregate principal amount of $425,000,000.

 

“2025 Hillrom Notes” means the Lead Borrower’s 5.00% Senior Notes due 2025
issued on February 14, 2017 in an aggregate principal amount of $300,000,000.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 3.16.

 

“Additional Domestic Borrowers” means each Subsidiary of the Lead Borrower
organized and existing under the Laws of the United States, any state thereof or
the District of Columbia, that becomes a Domestic Borrower pursuant to Section
1.09(b) and that has not ceased to be a Domestic Borrower as provided in Section
1.09(b).

 

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.13(a)(ii).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 



  

 

 



“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent in respect of the
Facilities.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).

 

“Agreed Currencies” means (i) Dollars, (ii) Euros, (iii) Pounds Sterling, (iv)
Canadian Dollars, (v) Australian Dollars, (vi) Swedish Krona, and (vii) any
other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s reasonable
determination and (z) that is agreed to by the Administrative Agent and each of
the Revolving Lenders.

 

“All-in Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Lead Borrower and consistent with generally accepted financial practices, taking
into account (a) the applicable interest rate margins, (b) any interest rate
floors or similar devices, (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (i) the remaining Weighted Average Life to
Maturity of such Indebtedness and (ii) the four years following the date of
incurrence thereof) payable generally to lenders or other institutions providing
such Indebtedness, but excluding any arrangement, structuring, underwriting,
ticking or other similar fees payable in connection therewith that are not
generally shared with the relevant Lenders and, if applicable, consent fees for
an amendment (regardless of whether any such fees are paid to or shared in whole
or in part with any lender).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day, subject to the interest rate floors set forth therein. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 2.14,
then the Alternate Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the Alternate Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Annual Deductible Amount” has the meaning assigned to such term in the
definition of “Prepayment Asset Sale”.

 



 -2- 

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Lead Borrower or its Subsidiaries from time to
time concerning or relating to bribery or corruption including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $10,000,000, (ii) with
respect to Citizens Bank, N.A. in its capacity as an Issuing Bank under this
Agreement, $8,000,000, (iii) with respect to Bank of America, N.A. in its
capacity as an Issuing Bank under this Agreement, $8,000,000, (iv) with respect
to PNC Bank, National Association in its capacity as an Issuing Bank under this
Agreement, $8,000,000, (v) with respect to MUFG Bank, Ltd. in its capacity as an
Issuing Bank under this Agreement, $8,000,000, (vi) with respect to Wells Fargo
Bank, National Association in its capacity as an Issuing Bank under this
Agreement, $8,000,000 and (vii) with respect to any other Person that becomes an
Issuing Bank pursuant to the terms of this Agreement, such amount as agreed to
in writing by the Lead Borrower, the Administrative Agent and such Person at the
time such Person becomes an Issuing Bank pursuant to the terms of the Agreement,
as each of the foregoing amounts may be decreased or increased from time to time
with the written consent of the Lead Borrower, the Administrative Agent and the
Issuing Banks (provided that any increase in the Applicable LC Sublimit with
respect to any Issuing Bank shall only require the consent of the Lead Borrower
and such Issuing Bank).

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation, (b) with
respect to the Term Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Lenders; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan Commitment
shall be disregarded in the calculation.

 

“Applicable Rate” means, a percentage per annum equal to:

 

(a)       until the delivery of financial statements as required under Section
5.01 for the first full fiscal quarter commencing on or after the Closing Date,
(1) for Eurocurrency Initial Revolving Loans and Eurocurrency Initial Term A
Loans, 1.300% (2) for ABR Initial Revolving Loans, ABR Initial Term A Loans and
Canadian Prime Borrowings, 0.300%, and (3) for Commitment Fees, 0.200%;

 

(b)       thereafter, in connection with Initial Revolving Loans, Initial Term A
Loans, the Commitment Fee and letter of credit fees payable under Section
2.12(b), the percentages per annum set forth in the table below, based upon the
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent:

 



 -3- 

 

 



Pricing
Level First Lien Net
Leverage Ratio Commitment
Fee Rate Eurocurrency
Initial
Revolving
Loans and
Eurocurrency
Initial Term
A Loans ABR Initial
Revolving
Loans, ABR
Initial Term A
Loans and
Canadian Prime
Borrowings I > 3.00:1.00 0.300% 1.750% 0.750% II < 3.00:1.00 but > 2.50:1.00
0.250% 1.550% 0.550% III < 2.50:1.00 but > 2.00:1.00 0.225% 1.425% 0.425% IV <
2.00:1.00 but > 1.50:1.00 0.200% 1.300% 0.300% V < 1.50:1.00 0.175% 1.250%
0.250%



 



(c)       with respect to any Other Term Loan or Other Revolving Loan, the
“Applicable Rate” set forth in the documentation relating thereto.

 

For purposes of the foregoing:

 



(i)       if at any time the Lead Borrower fails to deliver the financials
required under Sections 5.01(a) or (b), together with the corresponding
Compliance Certificates required by Section 5.02(a), by the date any financials
are due, then Pricing Level I shall be deemed applicable commencing five (5)
Business Days after and continuing through five (5) Business Days after such
financials and Compliance Certificates are actually delivered, after which the
Pricing Level shall be determined in accordance with the table above as
applicable;

 

(ii)       adjustments, if any, to the Pricing Level then in effect shall be
effective five (5) Business Days after the Administrative Agent has received the
applicable financials and corresponding Compliance Certificates required by
Section 5.02 (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change); and

 

(iii)       each determination of the Applicable Rate made by the Administrative
Agent in accordance with the foregoing shall, if reasonably determined and
absent manifest error, be conclusive and binding on the Lead Borrower, all of
its Subsidiaries and each Lender.

 

Any increase or decrease in the Applicable Rate for Initial Term A Loans and
Revolving Loans resulting from a change in the First Lien Net Leverage Ratio
shall become effective as of the first Business Day immediately following the
date of delivery of the most recently delivered financial statements as required
under Section 5.01.

 



 -4- 

 

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined by the
Administrative Agent or a Loan Party that the First Lien Net Leverage Ratio set
forth in any Compliance Certificate delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the First Lien Net Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such Compliance
Certificate shall, retroactively be deemed to be the relevant percentage as
based upon the accurately determined First Lien Net Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrowers for the relevant period pursuant to this Agreement as a result of the
miscalculation of the First Lien Net Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of this Agreement, as
applicable, at the time the interest or fees for such period were required to be
paid pursuant to such relevant Section (and shall remain due and payable until
paid in full, together with all amounts owing under this Agreement, in
accordance with the terms of this Agreement); provided that, notwithstanding the
foregoing, so long as an Event of Default described in Section 7.01(f) has not
occurred with respect to the Borrowers, such shortfall shall be due and payable
five (5) Business Days following the determination described above.

 



“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Asia HoldCo” means Hillrom Asia Holdings Pte. Ltd., a private company limited
by shares organized under the laws of Singapore.

 

“Asset Sale” means any Disposition to any person of any property, properties,
asset or assets of any Borrower or any Restricted Subsidiary to a person other
than any Domestic Loan Party.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Auction Manager” has the meaning assigned to such term in Section 2.24(a).

 

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.

 

“AUD Screen Rate” means with respect to any Interest Period, the average bid
reference rate administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period. If
the AUD Screen Rate shall be less than zero, the AUD Screen Rate shall be deemed
to be zero for purposes of this Agreement.

 

“Audited Financial Statements” means the GAAP audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows of the
Lead Borrower for the 2018 fiscal year.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Facility Maturity Date and the date
of termination of the Revolving Commitments.

 



 -5- 

 

 

“Available Amount” means, as at any time of determination (the “Available Amount
Reference Time”), an amount, not less than zero in the aggregate, determined on
a cumulative basis, equal to, without duplication:

 

(a)       the greater of (i) $150,000,000 and (ii) 3.25% of Consolidated Total
Assets, plus

 

(b)       an amount, not less than zero in the aggregate, equal to 50% of
Consolidated Net Income for all fiscal quarters of the Lead Borrower (commencing
with the fiscal quarter in which the Closing Date occurs) that have ended on or
prior to such date for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b) (treated as one continuous accounting
period), plus

 

(c)       the cumulative amount of Retained Declined Proceeds, plus

 

(d)       the cumulative amount of (i) Net Cash Proceeds received from the sale
or issuance of Equity Interests of the Lead Borrower or any direct or indirect
parent of the Lead Borrower after the Closing Date (excluding issuances of
Disqualified Stock, the proceeds of any Specified Equity Contribution and the
proceeds of Equity Interests used in connection with a Permitted Acquisition in
connection with Section 6.02(c)) which proceeds have been contributed as common
equity to the capital of the Lead Borrower and (ii) capital contributions (other
than Specified Equity Contributions and Equity Interests issued in connection
with a Permitted Acquisition in connection with Section 6.02(c)) to the common
equity of the Lead Borrower after the Closing Date, in each case, not previously
applied for a purpose other than use in the Available Amount, plus

 

(e)       to the extent not (i) already included in the calculation of
Consolidated Net Income of the Lead Borrower and the Restricted Subsidiaries or
(ii) used to prepay Term Loans in accordance with Section 2.11(c), the aggregate
amount of all Net Cash Proceeds received by the Lead Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any Unrestricted Subsidiary (other than to the Lead
Borrower or a Restricted Subsidiary), minus

 

(f)       the aggregate amount of Investments and Restricted Payments made using
the Available Amount.

 

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments of all Revolving Lenders minus the total Revolving Credit Exposures
of all Revolving Lenders (calculated, (x) with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings and (y) for purposes of determining the Commitment Fee,
excluding any outstanding Swingline Loans).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



 -6- 

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, as to any Person, the board of directors, the board
of managers, the sole manager or other governing body of such Person.

 

“Borrowers” means the Lead Borrower, the Co-Borrower, any Additional Domestic
Borrower and any Foreign Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Lead Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1 or any
other form approved by the Administrative Agent.

 

“Breathe Acquisition” means the acquisition by the Lead Borrower and its
Restricted Subsidiaries of 100% of the Equity Interests of Breathe Technologies,
Inc. pursuant to that certain Agreement and Plan of Merger, dated as of August
1, 2019, by and among Hill-Rom, Inc., Powell Merger Sub, Inc., Breathe
Technologies, Inc. and Fortis Advisors LLC.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Canadian Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Canadian Prime Rate in effect on such day and (b) the sum of (i) the
CDOR Screen Rate for a one month interest period beginning on such date and (ii)
1.00%; provided that, in no event shall the Canadian Base Rate be less than
0.00% per annum.

 

“Canadian Prime Borrowing” means a Borrowing of Canadian Prime Loans.

 

“Canadian Prime Loan” means a Loan that bears interest based on the Canadian
Base Rate.

 



 -7- 

 

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day, plus 1% per annum; provided, that if any the above rates shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Any change in the Canadian Prime Rate due to a change in the PRIMCAN Index or
the CDOR shall be effective from and including the effective date of such change
in the PRIMCAN Index or CDOR, respectively.

 

“Capital Lease Obligations” means, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP; provided that (i)
the adoption of ASU 2016-02 shall be ignored for purposes of this Agreement such
that (a) Capital Lease Obligations shall specifically exclude any operating
lease liabilities (regardless of whether such operating leases were in effect on
the date ASU 2016-02 was adopted or were or are entered into thereafter) under
GAAP as in effect immediately prior to the adoption of ASU 2016-02 and (b)
related operating lease assets shall similarly not be considered Capital Lease
Obligations and continue to be treated as operating lease assets and (ii) if at
any time the obligations of such Person in respect of an operating lease are
otherwise required to be characterized or recharacterized as capital or finance
lease obligations as a result of a change in GAAP after the date hereof, then
for purposes hereof such Person’s obligations under such operating lease shall
not, notwithstanding such characterization or recharacterization, be deemed
Capital Lease Obligations.

 

“Cash Equivalents” means:

 

(1)       securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government, the government of a member of the European
Monetary Union or any agency or instrumentality thereof the securities of which
are unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 24 months or less from the date of acquisition;

 

(2)       certificates of deposit, time deposits, dollar time deposits and money
market deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances and other bank deposits with maturities not
exceeding one year and overnight bank deposits, in each case with any commercial
bank having capital and surplus of not less than $250,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

 

(3)       repurchase obligations for underlying securities of the types
described in clauses (1) and (2) above entered into with any financial
institution meeting the qualifications specified in clause (2) above;

 

(4)       commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
and in each case maturing within 24 months after the date of creation thereof;

 



 -8- 

 

 

(5)       marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof;

 

(6)       investment funds investing 90% of their assets in securities of the
types described in clauses (1) through (5) above and (7) through (9) below;

 

(7)       readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an investment grade rating from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition;

 

(8)       Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition;

 

(9)       Investments with average maturities of 24 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

(10)       solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (1) through (9) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

 

“Cash Management Agreement” means any agreement to provide to the Lead Borrower
or any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, stop payment services and wire transfer
services.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or on the Closing Date), is the Administrative Agent, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

 

“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), as of 10:15 a.m.
Toronto local time on the first day of such Interest Period and, if such day is
not a business day, then on the immediately preceding business day (as adjusted
by Administrative Agent after 10:15 a.m. Toronto local time to reflect any error
in the posted rate of interest or in the posted average annual rate of
interest). If the CDOR Screen Rate shall be less than zero, the CDOR Screen Rate
shall be deemed to be zero for purposes of this Agreement.

 



 -9- 

 

 

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any such Person and
its subsidiaries, any employee benefit plan of such Person or its subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 40% or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

(b)        at any time, the Lead Borrower shall cease to beneficially own,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
any Borrower (other than the Lead Borrower).

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Class,” when used in reference to any (a) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Other Revolving Loans, Initial Term A Loans, Other Term Loans or Swingline
Loans, and (b) Commitment, refers to whether such Commitment is in respect of a
commitment to make Initial Term A Loans, Other Term Loans, Initial Revolving
Loans or Other Revolving Loans. Other Term Loans or Other Revolving Loans that
have different terms and conditions (together with the Commitments in respect
thereof) from the Initial Revolving Loans or the Initial Term A Loans,
respectively, or from other Other Term Loans or other Other Revolving Loans, as
applicable, shall be construed to be in separate and distinct Classes.

 

“Closing Date” means August 30, 2019.

 

“Closing Date Domestic Borrowers” means the Lead Borrower and the Co-Borrower.

 

“Co-Borrower” means Welch Allyn.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 



 -10- 

 

 

“Co-Documentation Agent” means each of Capital One, National Association,
Goldman Sachs Bank USA, TD Bank, N.A. and Citibank, n.a.

 

“Co-Syndication Agents” means each of The Bank of Nova Scotia and Fifth Third
Bank.

 

“Collateral” means all the U.S. Collateral, the Foreign Collateral and all other
property that is subject or purported to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document; provided that, notwithstanding anything herein or in any Security
Document or other Loan Document, the “Collateral” shall exclude any Excluded
Property.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. or any successor thereto.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)       on the Closing Date, the Collateral Agent shall have received from (i)
the Borrowers and each Guarantor (other than a Real Estate SPE), a counterpart
of the Security Agreement duly executed on behalf of such Person and (ii) from
each Guarantor, a counterpart of the Guaranty Agreement, in each case duly
executed and delivered on behalf of such Person;

 

(b)       on the Closing Date, (i) (x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents and (ii) the Collateral Agent shall have received certificates or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto (as applicable) endorsed in blank;

 

(c)       in the case of any person that becomes a Guarantor after the Closing
Date, the Collateral Agent shall have received, within the time period provided
for the delivery of such documents in Section 5.12, (i) a supplement to the
Guaranty Agreement and (ii) supplements to the Security Agreement and any other
Security Documents, if applicable, in the form specified therefor or otherwise
reasonably acceptable to the Administrative Agent, in each case, duly executed
and delivered on behalf of such Guarantor; provided that if the Existing Hillrom
Notes are outstanding, no Real Estate SPE shall be required to execute a
supplement to the Security Agreement or any other Security Document;

 

(d)       after the Closing Date, all outstanding Equity Interests of any person
(other than Excluded Property) that are held or acquired by a Loan Party (or by
Welch Allyn Holdco or a Welch Allyn Holdco Permitted Transferee, in the case of
the Equity Interests of Welch Allyn (subject to Section 5.12(a)(ii))) after the
Closing Date shall have been pledged pursuant to the Security Documents and the
Collateral Agent shall have received certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto (as applicable) endorsed in blank;

 

(e)       except as otherwise contemplated by this Agreement or any Security
Document, on and after the Closing Date all documents and instruments, including
Uniform Commercial Code financing statements, and filings with the United States
Copyright Office and the United States Patent and Trademark Office, and all
other actions reasonably requested by the Collateral Agent (including those
required by applicable Requirements of Law) to be delivered, filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been delivered, filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or the recording substantially
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 



 -11- 

 

 

(f)       on and after the Closing Date, evidence of the insurance (if any)
required by the terms of Section 5.06 hereof shall have been received by the
Collateral Agent;

 

(g)       after the Closing Date, the Collateral Agent shall have received such
other Security Documents as may be required to be delivered pursuant to
Section 5.12 or the Security Documents;

 

(h)       [Reserved];

 

(i)       [Reserved]; and

 

(j)       within forty-five (45) days after the Existing Hillrom Notes have been
redeemed, discharged, defeased, or otherwise repaid in full (or on such later
date as the Collateral Agent may agree in its reasonable discretion), each Real
Estate SPE shall deliver to the Collateral Agent a supplement to the Security
Agreement and any other Security Documents, in the form specified for or
otherwise reasonably acceptable to the Collateral Agent, duly executed and
delivered on behalf of such Real Estate SPE.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(f)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Date” has the meaning assigned to such term in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated First Lien Debt” means, at any time, the Consolidated Secured Debt
outstanding at such time that is secured by a Lien on the assets or property of
the Lead Borrower or any Restricted Subsidiary other than Indebtedness that is
secured by Liens that are subordinated or junior to the Liens securing the
Loans.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations)
less the interest income of the Lead Borrower and its Restricted Subsidiaries
for such period, determined on a Consolidated basis in accordance with GAAP,
minus, to the extent included in such interest expense for such period, the sum,
without duplication, of (i) extinguishment charges relating to the early
extinguishment of Indebtedness or obligations under Swap Contracts, (ii) noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind, (iii) noncash amounts attributable to the amortization or
write-off of capitalized interest or other financing costs paid in a previous
period and (iv) non-cash fees and expenses, original issue discount and upfront
fees, in each case of or by the Lead Borrower and its Restricted Subsidiaries on
a Consolidated basis for such period.

 



 -12- 

 

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Lead Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Lead Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the Lead
Borrower or any wholly-owned Restricted Subsidiary of the Lead Borrower.

 

“Consolidated Secured Debt” means, at any time, Consolidated Total Debt
outstanding at such time that is secured by a Lien on any asset or property of
the Lead Borrower or any Restricted Subsidiary.

 

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Lead Borrower and the Restricted Subsidiaries, determined on a
Consolidated basis in accordance with GAAP, without giving effect to any
amortization of the amount of intangible assets since the Closing Date but
excluding amounts attributable to Investments in Unrestricted Subsidiaries, as
set forth on the Consolidated balance sheet of the Lead Borrower as of the last
day of the most recently ended four fiscal quarter period ending immediately
prior to such date for which financial statements of the Lead Borrower have been
delivered pursuant to Section 5.01(a) or (b). Consolidated Total Assets shall be
determined on a pro forma basis.

 

“Consolidated Total Debt” means, at any time, an amount equal to the sum at such
time of the aggregate amount (without duplication) of all outstanding
Indebtedness described in clauses (a), (b), (e), (f) and (g) (in respect of
Guarantees of Indebtedness described in clauses (a), (b), (e) and (f)) of the
definition thereof of the Lead Borrower and its Restricted Subsidiaries on a
Consolidated basis; provided, however, that Escrow Debt shall not constitute
Indebtedness for the purpose of calculating Consolidated Total Debt.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 



 -13- 

 

 

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(i).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that, subject to Section 2.22, (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Secured Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Lead Borrower or any Secured Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a
Secured Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Secured Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a (i) Bankruptcy Event or (ii) Bail-In
Action.

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Financial
Officer of the Lead Borrower, setting forth such valuation, less the amount of
cash or Cash Equivalents received in connection with a subsequent disposition of
such Designated Non-Cash Consideration.

 

“Disclosed Litigation” means the actions, suits, investigations, litigation or
proceedings affecting the Lead Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator described on
Schedule 3.07 hereto.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Institution” means those Persons, identified by the Lead Borrower
in writing to the Administrative Agent (at the following email address:
JPMDQ_Contact@jpmorgan.com) from time to time (provided, no such written notice
shall apply retroactively to disqualify any Person) as competitors of the Lead
Borrower and its Subsidiaries or any of their respective Affiliates to the
extent such Affiliates are clearly identifiable solely by similarity of name, in
each case, other than bona fide debt funds, provided that such persons shall not
become Disqualified Institutions until from and after that date that is three
(3) Business Days following the date such notice is given to the Administrative
Agent and such notice is available to the Lenders by posting on the Platform;
provided, further that the designation of any Person as a Disqualified
Institution shall have no retroactive application under the terms of this
Agreement.

 



 -14- 

 

 

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition (a) matures (excluding any maturity as
the result of an optional redemption by the issuer thereof) or is mandatorily
redeemable (other than solely for Qualified Equity Interests of the Lead
Borrower), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Lead Borrower), in whole or in part, (c) provides for the
scheduled, mandatory payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in the case of each of the foregoing
clauses (a), (b), (c) and (d), prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time of issuance thereof and
except as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Secured Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) that are accrued and payable and the
termination of the Revolving Commitments (provided, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock).
Notwithstanding the foregoing: any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or the Restricted
Subsidiaries or by any such plan to such employees shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Lead Borrower in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Borrower Agreement” means a Domestic Borrower Agreement substantially
in the form of Exhibit B-3 hereto (with such changes thereto as the Lead
Borrower and the Administrative Agent shall agree).

 

“Domestic Borrower Termination” means a Domestic Borrower Termination
substantially in the form of Exhibit B-4 hereto (with such changes thereto as
the Lead Borrower and the Administrative Agent shall agree).

 

“Domestic Borrowers” means the Closing Date Domestic Borrowers and the
applicable Additional Domestic Borrower(s), if any.

 

“Domestic Loan Party” means any Loan Party that is organized under the laws of
the United States of America, any state thereof of the District of Columbia.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America, any state thereof or the District of Columbia.

 



 -15- 

 

 

“EBITDA” means Consolidated Net Income plus, to the extent deducted in
determining Consolidated Net Income, (i) interest expense, (ii) income tax
expense, (iii) depreciation expense, (iv) amortization expense, (v) all non-cash
expenses, charges or losses, (vi) extraordinary, unusual or non-recurring
expenses, charges or losses, (vii) Transaction Expenses, including, without
limitation, fees and expenses incurred or paid by the Lead Borrower or any
Restricted Subsidiary in connection with the Transactions, the New Partnership
Migration and the Breathe Acquisition, (viii) the amount of any restructuring
costs or integration costs, including any one-time costs incurred in connection
with the Transactions and other acquisitions, investments or divestitures
consummated after the Closing Date, (ix) the amount of “run-rate” cost savings
and cost synergies projected by the Lead Borrower in good faith to result from
actions that have been taken or are expected to be taken (in the good faith
determination of the Lead Borrower) (which cost savings and cost synergies shall
be subject only to certification by a Responsible Officer of the Lead Borrower
and shall be calculated on a pro forma basis as though such cost savings and
cost synergies had been realized on the first day of such period), net of the
amount of actual benefits realized prior to or during such period from such
actions; provided that a Responsible Officer of the Lead Borrower shall have
certified to the Administrative Agent that (x) such cost savings and cost
synergies are reasonably identifiable and factually supportable and (y) such
actions have been taken or are to be taken within eighteen (18) months; provided
further, that such add-backs pursuant to this clause (ix) shall not exceed 15.0%
of EBITDA for such period (calculated before giving effect to such add-backs
pursuant to this clause (ix), (x) the amount of any FDA warning letter
remediation costs actually incurred by the Lead Borrower, (xi) charges related
to field corrective actions and (xii) any non-cash compensation charges arising
from any grant of common stock or common stock options minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clause (v) above
subsequent to the fiscal quarter in which the relevant non-cash expense, charge
or loss were incurred and (4) extraordinary, unusual or non-recurring income or
gains, all calculated for the Lead Borrower and its Subsidiaries in accordance
with GAAP on a consolidated basis.  For the purposes of calculating EBITDA for
any period of four consecutive fiscal quarters (each such period, a “Reference
Period”), (i) if at any time during such Reference Period the Lead Borrower or
any Restricted Subsidiaries shall have made any Material Disposition, the EBITDA
for such Reference Period shall be reduced by an amount equal to the EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Lead Borrower or any Restricted Subsidiaries
shall have made a Material Acquisition, EBITDA for such Reference Period shall
be calculated after giving effect thereto on a pro forma basis as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property after the Closing Date
that (a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the capital stock or other equity interests of a Person,
and (b) on a pro forma basis for the 12 months prior to the date of such
acquisition or series of related acquisitions, generates EBITDA in excess of
five percent (5%) of EBITDA of the Lead Borrower and its Restricted Subsidiaries
calculated prior to giving effect thereto; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property after the Closing Date to Persons other than the
Lead Borrower or its Restricted Subsidiaries that, on a pro forma basis for the
12 months immediately prior to such sale, transfer or disposition or series of
related sales, transfers or dispositions, contributed in excess of five percent
(5%) of EBITDA of the Lead Borrower and its Restricted Subsidiaries calculated
prior to giving effect thereto.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 



 -16- 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Email Alerts” has the meaning assigned to such term in Section 5.01.

 

“Environmental Law” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Lead Borrower or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall means the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 



 -17- 

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (as defined in ERISA Section 4203 or
4205, respectively) by the Lead Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer plan is insolvent
(within the meaning of the Title IV of ERISA) or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the existence of an
Unfunded Pension Liability or (g) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan.

 

“Escrow Debt” means Indebtedness (i) incurred in connection with any Investment
permitted hereunder or Permitted Acquisition (in each case, other than in
connection with a Limited Condition Acquisition) for so long as the proceeds
thereof have been irrevocably deposited or are otherwise held in trust or under
an escrow or other funding arrangement with a trustee or other agent under or
with respect to such Indebtedness to secure such Indebtedness pending the
application of such proceeds to finance such Investment or refinancing of other
Indebtedness permitted hereunder or (ii) to the extent funds or securities have
been irrevocably deposited or are otherwise held in trust or under an escrow or
other funding arrangement with a trustee or other agent under or with respect to
such Indebtedness for the sole purpose of repurchasing, redeeming, defeasing,
repaying, satisfying and discharging or otherwise acquiring or retiring such
Indebtedness in full; provided, however that in each case (x) for so long as
such Indebtedness constitutes Escrow Debt, Consolidated Total Assets,
Consolidated Net Income and EBITDA shall be calculated without giving pro forma
effect to such Investment, Permitted Acquisition or other applicable transaction
and (y) upon the release of the proceeds of such Escrow Debt from such escrow or
other obligations or arrangements in full, to the extent such Indebtedness
remains outstanding after such release, such Indebtedness shall constitute
Indebtedness that is incurred on such date and any Liens in respect thereof
shall constitute Liens incurred on such date. Any such cash so deposited, held
in trust, in an escrow or other arrangement shall be deemed to be restricted
cash for all purposes of this Agreement.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Lead Borrower and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 



 -18- 

 

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Lead Borrower, may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Excluded Property” means (i) any fee-owned Real Property and any leasehold
interest in Real Property; (ii) motor vehicles and other assets subject to
certificates of title, except to the extent a security interest therein can be
perfected by the filing of a UCC financing statement, letter of credit rights,
except to the extent a security interest therein can be perfected by the filing
of a UCC financing statement, and commercial tort claims with a value of less
than $10,000,000; (iii) any asset to the extent that any pledge or security
interest therein is prohibited by any applicable law, rule or regulation (in
each case, except to the extent such prohibition is unenforceable after giving
effect to applicable provisions of the Uniform Commercial Code) or which could
require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received); (iv) any asset to the extent that any pledge
or security interest therein is prohibited by any permitted contractual
obligation binding on such asset (in effect on the Closing Date, at the time of
the acquisition of such asset or at the time the entity which owns such asset is
merger or consolidated with or into, or acquired by a Loan Party, or becomes a
Loan Party, and, in each case, not incurred in contemplation thereof), and any
asset that is subject to a Permitted Lien pursuant to clauses (e), (f), (r),
(u), (w), (z), (bb) or (dd) of Section 6.01 to the extent and for so long as the
contract or other agreement pursuant to which such Permitted Lien is granted or
created prohibits the creation of any other Lien on such asset (in each case,
except to the extent such prohibition is unenforceable after giving effect to
applicable provisions of the Uniform Commercial Code); (v) any asset that is
subject to a purchase money Lien or a financing or capital lease permitted under
the Loan Documents if the agreement pursuant to which such Lien is granted (or
in the document providing for such financing or capital lease) prohibits or
requires the consent of any Person other than any Loan Party which has not been
obtained (without any obligation on the Loan Parties to obtain such consent) as
a condition to the creation of any other Lien on such property; (vi) Equity
Interests in any Person other than wholly-owned subsidiaries to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents (other than Welch Allyn); (vii) any assets of an Excluded Subsidiary
(other than (A) the assets pledged by Welch Allyn Holdco or a Welch Allyn Holdco
Permitted Transferee, pursuant to the Welch Allyn Pledge Agreement, and (B) the
assets of a Foreign Borrower, solely with respect to the Obligations of such
Foreign Borrower) and any other assets to the extent a security interest in such
assets could reasonably be expected to result in a material adverse tax
consequence as determined in good faith by the Lead Borrower in consultation
with the Administrative Agent; (viii) any lease, license or other agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in
favor of any other party thereto (other than the Lead Borrower or any
Guarantor), in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code;
(ix) those assets as to which the Administrative Agent and the Lead Borrower
reasonably agree in writing that the cost or other consequence of obtaining such
a security interest or perfection thereof are excessive in relation to the value
afforded thereby; (x) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby, in
each case after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code; (xi) trademark applications filed in the United
States Patent and Trademark Office on the basis of the applicant’s intent-to-use
such trademark unless and until evidence of use of the trademark has been filed
with, and accepted by, the United States Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. §1051, et seq.); (xii)
(A) Permitted Receivables Facility Assets that are subject to liens securing a
Qualified Receivables Facility and (B) Permitted Repurchase Facility Assets
securing obligations under the Permitted Existing Repurchase Facility; (xiii)
any voting Equity Interests in excess of 65% of the voting Equity Interests of
any Foreign Subsidiary Holdco or any Foreign Subsidiary (and for this purpose,
any Equity Interests of any Foreign Subsidiary Holdco or any Foreign Subsidiary
that are convertible into voting Equity Interests shall be treated as voting
Equity Interests regardless of whether so converted); (xiv) [reserved]; (xv) so
long as any Existing Hillrom Notes are outstanding, (A) Equity Interests of Real
Estate SPEs and (B) the assets of any Real Estate SPE; provided that, in each
case, upon the redemption, discharge, defeasance or other repayment in full of
all of the Existing Hillrom Notes, such Equity Interests of Real Estate SPEs and
assets of such Real Estate SPEs shall no longer be Excluded Property); (xvi)
Margin Stock; and (xvii) deposit accounts and securities accounts maintained
solely as (A) tax, payroll, healthcare, employee wage and benefit accounts or
(B) fiduciary, escrow, defeasance, redemption and trust accounts, in each case,
for the benefit of third parties; provided, however, that Excluded Property
shall not include any Proceeds, substitutions or replacements of any Excluded
Property referred to in clauses (i) through (xvii) (unless such Proceeds,
substitutions or replacements would constitute Excluded Property referred to in
clauses (i) through (xvii) (except in the case of clause (v) or clause (xii)
(other than any proceeds received by a Loan Party pursuant to such Qualified
Receivables Facility or Permitted Existing Repurchase Facility)).

 



 -19- 

 

 

“Excluded Subsidiary” means any of the following:

 

(a)       each Immaterial Subsidiary,

 

(b)       each Domestic Subsidiary that is not a wholly-owned Subsidiary (for so
long as such Subsidiary remains a non-wholly-owned Subsidiary),

 

(c)       each Domestic Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

 

(d)       Hill-Rom Finance Company LLC, each Receivables Entity and each other
Domestic Subsidiary that is prohibited by any applicable contractual requirement
from Guaranteeing or granting Liens to secure the Obligations on the Closing
Date or at the time such Subsidiary becomes a Subsidiary not in violation of
this Agreement (and for so long as such restriction or any replacement or
renewal thereof is in effect),

 

(e)       any Foreign Subsidiary,

 

(f)       any Domestic Subsidiary (i) that is a Foreign Subsidiary Holdco or
(ii) that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a
CFC,

 

(g)       any other Domestic Subsidiary with respect to which the Administrative
Agent and the Lead Borrower reasonably agree that the cost or other consequences
(including any Tax consequences) of providing a Guarantee of or granting Liens
to secure the Obligations would be excessive in relation to the practical
benefit to be afforded thereby, and

 



 -20- 

 

 

(h)       each Unrestricted Subsidiary;

 

provided that in no event shall any Domestic Borrower be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, solely with
respect to any Loan made to any Domestic Borrower, U.S. Federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Lead Borrower
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 21, 2016, among Lead Borrower, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent, the lenders party
thereto and the other parties thereto.

 

“Existing Hillrom Notes” means the Lead Borrower’s (x) 7.00% Senior Notes due
2024 in an outstanding principal amount as of the Closing Date of $13.5 million
and (y) 6.75% Senior Notes due 2027 in an outstanding principal amount as of the
Closing Date of $29.6 million.

 

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06.

 

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.25.

 

“Extended Revolving Loan” has the meaning assigned to such term in Section 2.25.

 

“Extended Term Loan” has the meaning assigned to such term in Section 2.25.

 

“Extending Lender” has the meaning assigned to such term in Section 2.25.

 

“Extension” has the meaning assigned to such term in Section 2.25.

 



 -21- 

 

 

“Extension Amendment” has the meaning assigned to that term in Section 2.25.

 

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Initial Term A Facility and the
Initial Revolving Facility) and thereafter, the term “Facility” may include any
other Class of Commitments and the extensions of credit thereunder.

 

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Such value shall be determined in good faith by the Lead
Borrower.

 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or regulations implementing the foregoing).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means that certain Fee Letter, dated as of August 11, 2019, by and
among the Lead Borrower and MUFG Bank, Ltd., that certain Fee Letter, dated as
of August 11, 2019, by and among the Lead Borrower and BofA Securities, Inc.,
that certain Fee Letter, dated as of August 11, 2019, by and among the Lead
Borrower and JPMorgan Chase Bank, N.A., that certain Fee Letter, dated as of
August 11, 2019, by and among the Lead Borrower and Wells Fargo Securities, LLC,
that certain Fee Letter, dated as of August 11, 2019, by and among the Lead
Borrower and PNC Capital Markets LLC, and that certain Fee Letter, dated as of
August 11, 2019, by and among the Lead Borrower and Citizens Bank, N.A.

 

“Financial Covenants” means the covenants set forth Section 6.13.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Lead Borrower.

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated First Lien Debt as of such date of determination,
minus up to $250,000,000 of unrestricted cash and Cash Equivalents of the Lead
Borrower and the Restricted Subsidiaries (other than the proceeds of any
Indebtedness being incurred and giving rise to the need to calculate the First
Lien Net Leverage Ratio) to (ii) EBITDA of the Lead Borrower for the Reference
Period then last ended.

 



 -22- 

 

 

“Fixed Incremental Incurrence Basket” has the meaning assigned to such term in
Section 2.20.

 

“Foreign Asset Sale Recovery Event” has the meaning assigned to such term in
Section 2.11(g).

 

“Foreign Borrower” means each Subsidiary of the Lead Borrower organized and
existing under the laws of a Qualified Jurisdiction that becomes a Foreign
Borrower pursuant to Section 1.09(a) and that has not ceased to be a Foreign
Borrower as provided in Section 1.09(a).

 

“Foreign Borrower Agreement” means a Foreign Borrower Agreement substantially in
the form of Exhibit B-1 hereto (with such changes thereto as the Lead Borrower
and the Administrative Agent shall agree).

 

“Foreign Borrower Amendment” has the meaning assigned to such term in Section
1.09(a).

 

“Foreign Borrower Joinder Date” has the meaning assigned to such term in Section
5.12.

 

“Foreign Borrower Sublimit” means $250,000,000.

 

“Foreign Borrower Termination” means a Foreign Borrower Termination
substantially in the form of Exhibit B-2 hereto (with such changes thereto as
the Lead Borrower and the Administrative Agent shall agree).

 

“Foreign Collateral” means all the “collateral” (or equivalent term) as defined
in any Foreign Security Document and all other property that is subject or
purported to be subject to any Lien in favor of the Collateral Agent for the
benefit of the Secured Parties pursuant to any Foreign Security Document;
provided that, notwithstanding anything herein or in any Security Document or
other Loan Document, the “Foreign Collateral” shall exclude any Excluded
Property.

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(f).

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means $250,000,000.

 

“Foreign FinCo” means Hillrom Finance Ltd, an exempted company incorporated with
limited liability in the Cayman Islands.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Loan Party” means any Loan Party other than a Domestic Loan Party.

 

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

 

“Foreign Security Document” means each pledge, security or guarantee agreement
or trust deed among the Collateral Agent and one or more Foreign Loan Parties
that is reasonably acceptable to the Collateral Agent, together with each other
agreement, instrument or document required or reasonably requested by the
Administrative Agent to pledge, grant and/or perfect the Lien on any property of
any Foreign Loan Party (or the equivalent under applicable foreign law).

 



 -23- 

 

 

“Foreign Subfacility” has the meaning assigned to such term in Section 2.01.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means (a) New US, LLP, so long as such entity owns
no material assets other than the Equity Interests of one or more Foreign
Subsidiaries and the Welch Allyn Transferred Shares; (b) Hill-Rom Finance
Limited Partners, Inc., so long as such entity owns no material assets other
than the Equity Interests of one or more Foreign Subsidiaries and/or one or more
Foreign Subsidiary Holdcos; and (c) any other Domestic Subsidiary that owns no
material assets other than the Equity Interests (including Equity Interests held
through entities disregarded as separate from their owner for U.S. federal
income tax purposes) of one or more Foreign Subsidiaries; provided that in
determining whether a Domestic Subsidiary has any “material assets” for purposes
of the foregoing, any intercompany Indebtedness held by such Domestic Subsidiary
where the obligor is a Foreign Subsidiary or a Foreign Subsidiary Holdco shall
be ignored.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and any group
or body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” means (a) each Subsidiary of the Lead Borrower that is a party to a
Guaranty Agreement (including each Subsidiary of the Lead Borrower that becomes
a party to a Guaranty Agreement after the Closing Date pursuant to Section
5.12); provided, that no Excluded Subsidiary shall be required to be a
Guarantor, (b) the Lead Borrower (other than with respect to its own
Obligations), (c) the Co-Borrower (other than with respect to its own
Obligations) and (d) each Additional Domestic Borrower (other than with respect
to its own Obligations).

 



 -24- 

 

 

“Guaranty Agreement” means a Guaranty Agreement substantially in the form of
Exhibit J made by the Guarantors in favor of the Administrative Agent for the
benefit of the Lenders.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means the Administrative Agent, Lender or an Affiliate thereof that
is a party to a Hedging Agreement with the Lead Borrower or any of its
Restricted Subsidiaries and any Person that was an Administrative Agent, a
Lender or an Affiliate thereof at the time it entered into a Hedging Agreement
with the Lead Borrower or any of its Restricted Subsidiaries.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Lead Borrower or its Subsidiaries shall be a
Hedging Agreement.

 

“Hill-Rom Manufacturing” means Hill-Rom Manufacturing, Inc., a Delaware
corporation.

 

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Lead Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.01(a) or (b), have aggregate assets with a value in excess of 5.00% of
the Consolidated Total Assets or aggregate revenues representing in excess of
5.00% of total revenues of the Lead Borrower and the Restricted Subsidiaries on
a Consolidated basis as of such date, and (b) taken together with all such
Immaterial Subsidiaries as of such date, did not have assets with a value in
excess of 7.50% of Consolidated Total Assets or revenues representing in excess
of 7.50% of total revenues of the Lead Borrower and the Restricted Subsidiaries
on a Consolidated basis as of such date.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Amendment” has the meaning assigned to such term in Section 2.20.

 

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.03(i).

 



 -25- 

 

 

“Incremental Equivalent Debt Required Terms” means (A) with respect to any
Incremental Equivalent Debt which is in the form of secured bonds, notes or
debentures which are secured by Liens on the Collateral on a pari passu basis
with the Liens securing the Obligations, such Incremental Equivalent Debt shall
(i) be subject to a Permitted First Lien Intercreditor Agreement, (ii) not
mature earlier than the Latest Maturity Date (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms), (iv) not have mandatory prepayment or scheduled prepayment
provisions (other than customary asset sale, event of loss or change of control
offers and customary acceleration rights after an event of default) that could
result in prepayments of such Indebtedness prior to the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (v) otherwise be on terms
no more favorable to lenders of such Indebtedness, taken as a whole (as
determined by the Lead Borrower in good faith), than the terms and provisions of
this Agreement (other than pricing, and except (i) for covenants and events of
default applicable only to periods after the Latest Maturity Date and (ii) to
the extent such more favorable terms are incorporated into the Loan Documents
for the benefit of all existing Lenders (which may be accomplished with the
consent of the Administrative Agent and the Lead Borrower and without the
consent of any Lenders)) and (vi) not be secured by assets other than U.S.
Collateral or incurred by entities that are not Domestic Loan Parties and must
be secured on a pari passu basis with the Liens securing the Obligations, (B)
with respect to any Incremental Equivalent Debt (whether in the form of loans,
notes, debentures or otherwise) secured by a Lien on the Collateral ranking
junior to Liens on the Collateral securing the Obligations, such Incremental
Equivalent Debt shall (i) be subject to a Permitted Junior Lien Intercreditor
Agreement, (ii) not mature earlier than the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the
Incremental Equivalent Debt Required Terms), (iii) not have a shorter Weighted
Average Life to Maturity than any of the then outstanding Term Loans (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the
Incremental Equivalent Debt Required Terms), (iv) not have mandatory prepayment
or scheduled prepayment provisions (other than customary asset sale, event of
loss or change of control offers and customary acceleration rights after an
event of default) that could result in prepayments of such Indebtedness prior to
the Latest Maturity Date (other than customary bridge loans with a maturity date
of no longer than one year that are convertible or exchangeable into other
instruments that comply with the Incremental Equivalent Debt Required Terms),
(v) otherwise be on terms no more favorable to lenders of such Indebtedness,
taken as a whole (as determined by the Lead Borrower in good faith), than the
terms and provisions of this Agreement (other than pricing, and except for (i)
covenants and events of default applicable only to periods after the Latest
Maturity Date and (ii) to the extent such more favorable terms are incorporated
into the Loan Documents for the benefit of all existing Lenders (which may be
accomplished with the consent of the Administrative Agent and the Lead Borrower
and without the consent of any Lenders)) and (vi) not be secured by assets other
than U.S. Collateral or incurred by entities that are not Domestic Loan Parties,
and (C) with respect to any unsecured Incremental Equivalent Debt, such
Incremental Equivalent Debt shall (i) not mature earlier than the Latest
Maturity Date (other than customary bridge loans with a maturity date of no
longer than one year that are convertible or exchangeable into other instruments
that comply with the Incremental Equivalent Debt Required Terms), (ii) not have
a shorter Weighted Average Life to Maturity than any of the then outstanding
Term Loans (other than customary bridge loans with a maturity date of no longer
than one year that are convertible or exchangeable into other instruments that
comply with the Incremental Equivalent Debt Required Terms), (iii) not have
mandatory prepayment or scheduled prepayment provisions (other than customary
asset sale, event of loss or change of control offers and customary acceleration
rights after an event of default) that could result in prepayments of such
Indebtedness prior to the Latest Maturity Date (other than customary bridge
loans with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms) and (iv) otherwise be on terms no more favorable to lenders
of such Indebtedness, taken as a whole (as determined by the Lead Borrower in
good faith), than the terms and provisions of this Agreement (other than
pricing, and except for (i) covenants and events of default applicable only to
periods after the Latest Maturity Date and (ii) to the extent such more
favorable terms are incorporated into the Loan Documents for the benefit of all
existing Lenders (which may be accomplished with the consent of the
Administrative Agent and the Lead Borrower and without the consent of any
Lenders)).

 



 -26- 

 

 

“Incremental Facility” has the meaning assigned to such term in Section 2.20.

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (including, for the avoidance of doubt, under a Qualified
Receivables Facility);

 

(b)       all direct or contingent obligations of such Person arising under
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guaranties and not reimbursed within
three (3) Business Days of demand for reimbursement;

 

(c)       net obligations of such Person under any Swap Contract pertaining to
interest rates;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business);

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)       Capital Lease Obligations; and

 

(g)       all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other limited
liability entity) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

 



 -27- 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Initial Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Initial Revolving Loans hereunder.
The amount of each Revolving Lender’s Initial Revolving Commitment as of the
Closing Date is set forth on Schedule 2.01. The aggregate amount of the Initial
Revolving Commitments as of the Closing Date is $1,200,000,000.

 

“Initial Revolving Facility” means the Initial Revolving Commitments and the
Initial Revolving Loans made hereunder from time to time.

 

“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Commitments in effect on the Closing Date (as the same may be amended
from time to time in accordance with this Agreement) or (ii) pursuant to any
Incremental Revolving Commitment made on the same terms as (and forming a single
Class with) the Revolving Commitments referred to in clause (i) of this
definition.

 

“Initial Term A Borrowing” means any Borrowing comprised of Initial Term A
Loans.

 

“Initial Term A Facility” means the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.

 

“Initial Term A Facility Maturity Date” means the fifth anniversary of the
Closing Date.

 

“Initial Term A Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term A Loans hereunder. The
amount of each Term Lender’s Initial Term A Loan Commitment as of the Closing
Date is set forth on Schedule 2.01. The aggregate amount of the Initial Term A
Loan Commitments as of the Closing Date is $1,000,000,000.

 

“Initial Term A Loans” means the Term A Loans made by the Term Lenders to the
Borrowers on the Closing Date pursuant to Sections 2.01(a) and (b) any
Incremental Term Loans in the form of additional Initial Term A Loans made by
the Incremental Term Lenders to the Borrowers pursuant to Section 2.20.

 

“Intellectual Property” means the following intellectual property rights: (a)
copyrights, registrations and applications for registration thereof, (b)
trademarks, service marks, trade names, slogans, domain names, logos, trade
dress and registrations and applications of registrations thereof, (c) patents,
as well as any reissued and reexamined patents and extensions corresponding to
the patents and any patent applications, as well as any related continuation,
continuation in part and divisional applications and patents issuing therefrom
and (d) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.

 

“Intercreditor Agreement” has the meaning assigned to such term in Article VIII.

 



 -28- 

 

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(x) EBITDA for the Reference Period then last ended to (y) Consolidated Interest
Expense for the Reference Period then last ended.

 

“Interest Election Request” means a request by the Lead Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2 or any other form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Loan (other than a Swingline Loan), the last Business Day of each March, June,
September and December and the applicable Maturity Date, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the applicable
Maturity Date and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid and the Revolving Facility Maturity Date.

 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing in a
LIBOR Quoted Currency, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months or, if acceptable to each Lender, twelve months or a
period of less than one month thereafter, as the Lead Borrower may elect, (b)
with respect to any Eurocurrency Borrowing in Canadian Dollars, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, (c) with respect to any Eurocurrency Borrowing in Australian
Dollars, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter and (d) with respect to any Eurocurrency Borrowing in
Swedish Krona, the period commencing on the date of such Borrowing and ending on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time. When determining the
rate for a period which is less than the shortest period for which the
applicable Screen Rate is available, the applicable Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

 



 -29- 

 

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Lead
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such other Person. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, but with adjustment for deductions for any amount paid, repaid,
returned, distributed or otherwise actually received by the Person who initially
made such Investment (or a Loan Party) in cash in respect of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citizens Bank, N.A., Bank of
America, N.A., PNC Bank, National Association, MUFG Bank, Ltd., Wells Fargo
Bank, National Association and each other Lender designated by the Lead Borrower
as an “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Joint Lead Arrangers” means each of JPMorgan Chase Bank, N.A., BofA Securities,
Inc., Citizens Bank, N.A., MUFG Bank, Ltd., PNC Capital Markets LLC and Wells
Fargo Securities, LLC in its capacity as joint bookrunner and joint lead
arranger for the credit facilities evidenced by this Agreement.

 

“Junior Debt Restricted Payment” means, (x) any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Lead Borrower or any of its Restricted Subsidiaries, of or in respect of
principal of or interest or (y) any redemption, purchase, prepayment,
retirement, defeasance or other acquisition for value, in each case, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, in
each case, in respect of any Indebtedness that is by its terms subordinated or
junior in right of payment or security to the Obligations (each of the
foregoing, a “Junior Financing”); provided that the following shall not
constitute a Junior Debt Restricted Payment:

 

(a)       Refinancings of any Junior Financing with any Permitted Refinancing
Indebtedness permitted to be incurred under Section 6.03;

 

(b)       payments of regularly scheduled interest due thereunder to the extent
such payments are not prohibited by the subordination provisions thereof;

 

(c)       the conversion of any Junior Financing to Qualified Equity Interests
of the Lead Borrower; or

 

(d)       payments as part of an applicable high yield discount obligation
(“AHYDO”) or AHYDO catch-up payment.

 



 -30- 

 

 

“Junior Financing” has the meaning assigned to such term in the definition of
the term “Junior Debt Restricted Payment.”

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Facility Maturity Date and the latest Term Facility Maturity
Date, in each case then in effect on such date of determination.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Domestic Borrowers at such time. The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

 

“Lead Borrower” means Hill-Rom Holdings, Inc., an Indiana corporation.

 

“Lenders” means the Term Lenders and the Revolving Lenders. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such Agreed
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (B) any Eurocurrency Borrowing
denominated in any Non-LIBOR Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate as of the Specified Time and on the
Quotation Day for such Non-LIBOR Quoted Currency and Interest Period. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Quoted Currency” means Dollars, Euros and Pounds Sterling.

 



 -31- 

 

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Lead Borrower or one or more of its Restricted Subsidiaries,
permitted pursuant to this Agreement whose consummation is not conditioned upon
the availability of, or on obtaining, third party financing.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(h), any Letter of Credit applications, the Guaranty Agreement, the
Security Documents, each Incremental Amendment, each Refinancing Amendment, each
Extension Amendment, any Foreign Borrower Agreements, any Foreign Borrower
Terminations, any Domestic Borrower Agreements, any Domestic Borrower
Terminations and any Intercreditor Agreement. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors and solely
with respect to Articles VII and IX, any entity subject to the Welch Allyn
Pledge Agreement.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Local Screen Rate” means the AUD Screen Rate, the CDOR Screen Rate and the
STIBOR Screen Rate collectively and individually as the context may require.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, results of operations or financial condition of the Lead Borrower and
its Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform each of their respective payment
obligations under this Agreement or the other Loan Documents or (c) the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

“Maturity Date” means the Revolving Facility Maturity Date or the applicable
Term Facility Maturity Date, as applicable; provided, however, in each case, if
such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Minimum L/C Collateral Amount” means, at any time, in connection with any
Letter of Credit, an amount equal to 103% of the LC Exposure with respect to
such Letter of Credit at such time.

 



 -32- 

 

 

“MFN Protection” has the meaning assigned to such term in
Section 2.20(b)(ii)(E).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)       with respect to any Asset Sale or any Recovery Event, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such Asset Sale or Recovery Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Recovery Event, any insurance proceeds or condemnation awards in respect of
such Recovery Event actually received by or paid to or for the account of the
Lead Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Asset Sale or Recovery
Event and that is required to be repaid (and is timely repaid) in connection
with such Asset Sale or Recovery Event (other than Indebtedness under the Loan
Documents and Indebtedness that is secured by Liens ranking junior to or pari
passu with the Liens securing Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Lead Borrower or such Restricted Subsidiary in connection with such Asset
Sale or Recovery Event, (C) taxes paid or reasonably estimated to be actually
payable (and, to the extent not actually paid, shall be considered Net Cash
Proceeds) in connection therewith (including, for the avoidance of doubt, any
income, withholding and other taxes payable as a result of the distribution of
such proceeds to the Lead Borrower), and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Lead Borrower or any Restricted Subsidiary after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Lead Borrower or any Restricted Subsidiary to any Person other than the Lead
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Asset Sale or Recovery Event, the amount of such
reserve; and

 

(b)       with respect to the incurrence or issuance of any Indebtedness by the
Lead Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum
of the cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket fees and expenses (including attorneys’ fees, other customary
expenses and brokerage, consultant, accountant and other customary fees)
actually incurred by the Lead Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.

 



 -33- 

 

 

“Net Income” means, with reference to any period, the net income (or loss) of
the Lead Borrower and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Lead Borrower or a Restricted Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Lead Borrower or
any wholly-owned Restricted Subsidiary of the Lead Borrower.

 

“New Partnership” means the successor of New US, LLP upon the consummation of
the New Partnership Migration, which will become an exempted company
incorporated with limited liability in the Cayman Islands.

 

“New Partnership Migration Date” means the date of consummation in full of the
New Partnership Migration.

 

“New Partnership Migration” means (i) the transactions and corporate actions set
forth on Schedule 1.01B and (ii) any additional transactions and corporate
actions to so restructure and recapitalize the equity ownership of Welch Allyn
after the Closing Date that the Lead Borrower determines in good faith to be
necessary or desirable to effect such tax restructuring and tax
recapitalization, so long as (A) the Lead Borrower provides all information
relating to such additional transactions and corporate actions under clause (ii)
which the Lead Borrower determines in good faith would be material to Lenders or
any other information as the Administrative Agent shall have reasonably
requested and (B) the consummation of any such transactions pursuant to clauses
(i) and (ii) shall not (1) have a material adverse effect on the value of the
Collateral or the Guarantees of the Obligations, (2) materially impair the
security interests of the Administrative Agent in any of the Collateral or the
enforceability of the Guarantees of the Obligations or (3) otherwise have a
material adverse effect on the interests of the Lenders.

 

“New US, LLP” means Hill-Rom EU LLP, a Delaware limited liability partnership.

 

“Non-LIBOR Quoted Currency” means Canadian Dollars, Australian Dollars and
Swedish Krona.

 

“Objecting Lender” has the meaning assigned to such term in Section 1.09(a).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Borrowers and the Guarantors to any of the Lenders, the Administrative
Agent, any Issuing Bank or any indemnified party, individually or collectively,
arising on or after the Closing Date, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 



 -34- 

 

 

“Original Currency” has the meaning assigned to it in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Revolving Facilities” means the Other Revolving Commitments and Other
Revolving Loans made thereunder.

 

“Other Revolving Commitments” means, collectively, (a) Incremental Revolving
Commitments, (b) Replacement Revolving Commitments and (c) Extended Revolving
Commitments.

 

“Other Revolving Loans” means, collectively, (a) Incremental Revolving Loans,
(b) Replacement Revolving Loans and (c) Extended Revolving Loans.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

 

“Other Term Facilities” means the Other Term Loans made thereunder.

 

“Other Term Loans” means, collectively, (a) Incremental Term Loans (other than
Incremental Term Loans incurred as an increase to the Initial Term A Loans), (b)
Refinancing Term Loans and (c) Extended Term Loans.

 

“Other Term Loan Installment Date” has the meaning assigned to it in
Section 2.10(d).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 



 -35- 

 

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning assigned to such term in Section 6.02.

 

“Permitted Bi-Lateral Letter of Credit Facility” means a bi-lateral letter of
credit facility among a Permitted Bi-Lateral Letter of Credit Issuer and the
Lead Borrower and/or any of the Restricted Subsidiaries; provided that such
facility does not exceed an aggregate principal amount of $35,000,000.

 

“Permitted Bi-Lateral Letter of Credit Issuer” means the Administrative Agent
(or any of its affiliates) or any other Lender.

 

“Permitted Existing Receivables Facility” means the receivables financing
transaction contemplated by the Loan and Security Agreement, dated as of May 5,
2017, by and among Hill-Rom Company, Inc., as servicer, Hill-Rom Finance Company
LLC, as borrower, MUFG Bank, Ltd. (f/k/a/ The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch), as administrative agent, and the lenders from time to
time party thereto.

 

“Permitted Existing Repurchase Facility” means the repurchase financing
transaction contemplated by the Master Framework Agreement, dated as of May 4,
2018, by and among Hill-Rom Company, Inc. and Hill-Rom Manufacturing, Inc., as
repurchase sellers, and MUFG Bank Ltd., as buyer.

 

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Initial Term A Loans (and other Secured Obligations that are secured by
Liens on the Collateral ranking equally and ratably with the Liens securing the
Initial Term A Loans), one or more intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent.

 

“Permitted Investments” has the meaning assigned to such term in Section 6.08.

 

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Initial Term
A Loans (and other Secured Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Liens securing the Initial Term
A Loans), one or more intercreditor agreements, each of which shall be in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.01.

 



 -36- 

 

 

“Permitted Receivables Facility Assets” means (i) Receivables Assets (whether
now existing or arising in the future) of the Lead Borrower and its Subsidiaries
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
the Lead Borrower and its Subsidiaries secured by Receivables Assets (whether
now existing or arising in the future) and any Permitted Receivables Related
Assets of the Lead Borrower and its Subsidiaries which are made pursuant to a
Qualified Receivables Facility.

 

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

 

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets,
contracts and contract rights relating to such Receivables Assets or the related
transaction, insurance proceeds in respect of Receivables Assets, collateral
securing such Receivables Assets, collections in respect of Receivables Assets,
Receivables Entity Intercompany Debt and Equity Interests in the Receivable
Entities party to the related transaction).

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) (i) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the final maturity date of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the Weighted Average Life
to Maturity of the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is unsecured, such Permitted Refinancing Indebtedness shall be
unsecured, (d) if the Indebtedness being Refinanced is by its terms subordinated
in right of payment to any Secured Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Secured
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced (as determined by the Lead Borrower in good faith), (e) such
Permitted Refinancing Indebtedness shall not have any obligor which (i) is not
an obligor of the respective Indebtedness being so Refinanced and (ii) would not
have been required to become an obligor with respect to the Indebtedness being
so Refinanced, (f) if the Indebtedness being Refinanced is secured (and
permitted to be secured under this Agreement), such Permitted Refinancing
Indebtedness may be secured only by Liens (x) on the same (or any subset of the)
assets so secured (or would have been required to secure) by the Indebtedness
being Refinanced and (y) on the same terms and with the same priority (or junior
priority) as the Indebtedness being Refinanced, (g) if the Indebtedness being
Refinanced is to be secured by the Collateral, the Permitted Refinancing
Indebtedness shall likewise be subject to a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable, and (h)
the other terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
Permitted Refinancing Indebtedness, taken as a whole, are not materially more
favorable to the lenders providing such Permitted Refinancing Indebtedness than
the terms and conditions of the Indebtedness being Refinanced (other than
pricing, and except (i) for covenants and events of default applicable only to
periods after the Latest Maturity Date or (ii) to the extent such more favorable
terms and conditions are incorporated into the Loan Documents for the benefit of
all existing Lenders (which may be accomplished with the consent of the
Administrative Agent and the Lead Borrower and without the consent of any
Lenders)); provided that a certificate of a Responsible Officer of the Lead
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Permitted Refinancing Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Permitted Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Lead Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement.

 



 -37- 

 

 

“Permitted Repurchase Facility Assets” means (i) the Amended and Restated
Non-Negotiable Subordinated Note, dated as of May 4, 2018, made by Hill-Rom
Finance Company LLC to Hill-Rom Manufacturing, Inc., (ii) the Amended and
Restated Non-Negotiable Subordinated Note, dated as of May 4, 2018, made by
Hill-Rom Finance Company LLC to Hill-Rom Company, Inc., (iii) any other
Receivables Entity Intercompany Debt that from time to time becomes subject to
the Permitted Existing Repurchase Facility in accordance with the terms thereof,
(iv) any instruments evidencing any of the foregoing, (v) any rights (including
contract rights) and security interests securing or supporting any of the
foregoing and (vi) all proceeds of the foregoing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Lead Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Asset Sale” means any Asset Sale (or a portion thereof) with Net
Cash Proceeds in excess of $500,000 made to a Person other than the Lead
Borrower or any of its Restricted Subsidiaries pursuant to Section 6.05(f), (i)
or (k) to the extent that the aggregate Net Cash Proceeds of all such Asset
Sales and Recovery Events during any fiscal year exceed $50,000,000 (the “Annual
Deductible Amount”) after giving effect to such Asset Sale. For the avoidance of
doubt, once the Net Cash Proceeds of all Asset Sales and Recovery Events exceed
the Annual Deductible Amount, any amounts in excess thereof shall be considered
Prepayment Asset Sales.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.

 

“Pro Rata Extension Offers” has the meaning assigned to such term in
Section 2.25.

 



 -38- 

 

 

“Purchase Offer” has the meaning assigned to such term in Section 2.24(a).

 

“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.

 

“Qualified Jurisdiction” means Germany, the Netherlands and any other
jurisdiction as agreed between the Lead Borrower, the Administrative Agent and
the Revolving Lenders.

 

“Qualified Receivables Facility” means the Permitted Existing Receivables
Facility or any other receivables or factoring facility or facilities created
under the Permitted Receivables Facility Documents and which is designated as a
“Qualified Receivables Facility” (as provided below), providing for the
transfer, sale and/or pledge by a Borrower and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
such Borrower and/or the Receivables Sellers) to (i) a Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
transfer, sell and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents in return for such financing or (ii) a bank or
other financial institution, which in turn shall finance the acquisition of the
Permitted Receivables Facility Assets through a commercial paper conduit or
other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by any Borrower or any
Restricted Subsidiary (other than a Receivables Entity, and excluding guarantees
of obligations pursuant to Standard Securitization Undertakings), (y) is
recourse to or obligates the Lead Borrower or any other Restricted Subsidiary
(other than a Receivables Entity) in any way (other than pursuant to Standard
Securitization Undertakings) or (z) subjects any property or asset (other than
Permitted Receivables Facility Assets, Permitted Receivables Related Assets,
Receivables Entity Intercompany Debt or the Equity Interests of any Receivables
Entity) of the Lead Borrower or any other Restricted Subsidiary (other than a
Receivables Entity), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of the Lead Borrower certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Canadian Dollars, Australian Dollars or
Pounds Sterling, the first day of such Interest Period, (ii) if the currency is
euro, the day that is two (2) TARGET2 Days before the first day of such Interest
Period, (iii) if the currency is Swedish Krona, the day that is two (2) Business
Days prior to the first day of such Interest Period and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Ratio Based Incremental Incurrence Basket” has the meaning assigned to that
term in Section 2.20.

 

“Real Estate SPE” means a wholly owned domestic Subsidiary of the Lead Borrower
formed for the sole purpose of holding interests in Real Property; provided that
any Real Estate SPE that complies with the applicable requirements of Section
5.12 shall cease to be a Real Estate SPE. Each Real Estate SPE existing on the
Closing Date is identified on Schedule 1.01A.

 



 -39- 

 

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Receivables Assets” means any right to payment created by or arising from sales
of goods, lease of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

 

“Receivables Entity” means any direct or indirect wholly owned Subsidiary of the
Lead Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Lead Borrower nor any of its other Subsidiaries (other than other related
Receivables Entities) has any contract, agreement, arrangement or understanding
(other than pursuant to the Permitted Receivables Facility Documents (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Lead Borrower or such Subsidiary than those that might be
obtained at the time from persons that are not Affiliates of the Lead Borrower
(as determined by the Lead Borrower in good faith) and (b) to which neither the
Lead Borrower nor any other Subsidiary (other than other related Receivables
Entities) has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Lead Borrower certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

 

“Receivables Entity Intercompany Debt” means secured or unsecured intercompany
Indebtedness incurred or issued by a Receivables Entity to a Receivables Seller
or another Receivables Entity that is secured or otherwise supported by
Permitted Receivables Facility Assets.

 

“Receivables Seller” means the Lead Borrower or those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recovery Event” means any event (or portion thereof) that gives rise to the
receipt by the Lead Borrower or any of its Restricted Subsidiaries of any
insurance proceeds or condemnation awards in respect of any assets or property
(including, without limitation, Real Property (including any improvements
thereon) in an amount in excess of $500,000, but excluding any proceeds from
business interruption insurance) to the extent that the aggregate Net Cash
Proceeds of all such events and Prepayment Asset Sales during any fiscal year
exceed the Annual Deductible Amount after giving effect to such Recovery Event.
For the avoidance of doubt, once the Net Cash Proceeds of all Asset Sales and
Recovery Events exceed the Annual Deductible Amount, any amounts in excess
thereof shall be considered Recovery Events.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 



 -40- 

 

 

“Reference Banks” means the principal London (or other applicable) office of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Lead Borrower. No Lender shall be
obligated to be a Reference Bank without its consent.

 

“Reference Period” has the meaning assigned to such term in the definition of
the term “EBITDA”.

 

“Refinance” has the meaning assigned to such term in the definition of the term
“Permitted Refinancing Indebtedness,” and “Refinanced” and “Refinancing” shall
have meanings correlative thereto.

 

“Refinancing Amendment” has the meaning assigned to that term in
Section 2.23(e).

 

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Lead Borrower or any Guarantor (whether under an indenture, a credit agreement
or otherwise) and the Indebtedness represented thereby; provided, that (a) 100%
of the Net Cash Proceeds of such Refinancing Notes are used to permanently
reduce Loans and/or replace Commitments substantially simultaneously with the
issuance thereof; (b) the principal amount (or accreted value, if applicable) of
such Refinancing Notes does not exceed the principal amount (or accreted value,
if applicable) of the aggregate portion of the Loans so reduced and/or
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Commitments so replaced; (d) the Weighted Average Life to Maturity of such
Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so repaid or the Revolving Commitments so replaced;
(e) the terms of such Refinancing Notes do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Term
Facility Maturity Date of the Term Loans so reduced or the Revolving Facility
Maturity Date of the Revolving Commitments so replaced, as applicable (other
than (x) in the case of notes, customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default and (y) in the case of
term loans secured by Collateral on a pari passu basis with the Term Loans
outstanding, amortization substantially similar to or not materially more
favorable to the lenders providing such Refinancing Notes than the Term Loans or
Revolving Commitments so replaced or refinanced and mandatory and voluntary
prepayment provisions which are, when taken as a whole (as determined by the
Lead Borrower in good faith), consistent in all material respects with, or not
materially more favorable to the lenders providing such Refinancing Notes than,
those applicable to the Term Loans being refinanced and allocated on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) with
the Term Loans outstanding under this Agreement (other than mandatory
prepayments pursuant to Section 2.11(d)) and in the case of unsecured loans or
loans secured by Collateral on a junior priority basis relative to the Liens
securing the Term Loans outstanding, customary mandatory prepayment provisions
upon asset sales or events of loss and customary acceleration rights after an
event of default (as determined by the Lead Borrower in good faith)); (f) there
shall be no obligor with respect thereto that is not a Domestic Loan Party; (g)
if such Refinancing Notes are secured (x) they may only be secured by U.S.
Collateral, (y) they must be subject to the provisions of a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable and (z) they may only be secured by a Lien on the Collateral that is
pari passu with or junior to the Lien on the Collateral securing the
Indebtedness refinanced or replaced and (h) all other terms applicable to such
Refinancing Notes (other than provisions relating to original issue discount,
upfront fees, interest rates and any other pricing terms (which original issue
discount, upfront fees, interest rates and other pricing terms shall not be
subject to the provisions set forth in this clause (h)) taken as a whole shall
(as determined by the Lead Borrower in good faith) be substantially similar to,
or not materially more favorable to the lenders providing such Refinancing Notes
than, the terms, taken as a whole, applicable to the Term Loans or the Revolving
Commitments so replaced or refinanced (other than pricing, and except (i) for
covenants, events of default and other terms applicable only to periods after
the Latest Maturity Date and (ii) to the extent such more favorable terms are
incorporated into the Loan Documents for the benefit of all existing Lenders
(which may be accomplished with the consent of the Administrative Agent and the
Lead Borrower and without the consent of any Lenders)).

 



 -41- 

 

 

“Refinancing Payoffs” has the meaning assigned to such term in Section 4.01(j)
of the Original Credit Agreement.

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.23(a).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Replacement Revolving Commitments” has the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.23(c).

 

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.23(c).

 

“Reportable Event” means any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, other than an event for which the
30-day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Required Revolving Lenders” means, at any time Revolving Lenders having Credit
Exposures in respect of Revolving Loans and unused Revolving Commitments
representing more than 50% of the sum of the total Credit Exposures in respect
of Revolving Loans and unused Revolving Commitments at such time.

 



 -42- 

 

 

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.

 

“Responsible Officer” means the chief financial officer, treasurer, assistant
treasurer or any authorized senior vice president or vice president of the Lead
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Lead Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Lead Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Lead Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Lead Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest or of any option, warrant or other right to acquire any such
capital stock or other equity interest, or on account of any return of capital
to the Lead Borrower’s stockholders, partners or members (or the equivalent
Persons thereof) or any Junior Debt Restricted Payment.

 

“Restricted Subsidiary” means any Subsidiary of the Lead Borrower other than an
Unrestricted Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(i).

 

“Revolving Commitment” means the commitment of a Revolving Lender to make
Revolving Loans, including Initial Revolving Loans and/or Other Revolving Loans,
and/or purchase participations in Letters of Credit hereunder, in each case, as
set forth in Schedule 2.01 or in an Incremental Amendment, Extension Amendment
or Refinancing Amendment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility and/or any Replacement Revolving Facility, as applicable.

 

“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Revolving Facility, the fifth anniversary of the Closing
Date and (b) with respect to any other Classes of Revolving Commitments, the
maturity dates specified therefor in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan by a Revolving Lender made pursuant to
Section 2.01(a) including Initial Revolving Loans and Other Revolving Loans.

 



 -43- 

 

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Lead Borrower or any Restricted Subsidiary (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person owned 50% or more by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“Screen Rate” means the LIBO Screen Rate and the Local Screen Rates collectively
and individually as the context may require.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Lead Borrower or any Restricted Subsidiary and
any Cash Management Bank, including any such Cash Management Agreement that is
in effect on the Closing Date, unless such Cash Management Agreement is
designated in writing by the Lead Borrower and such Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

 

“Secured Hedge Agreement” means any Hedging Agreement that is entered into by
and between the Lead Borrower or any Restricted Subsidiary and any Hedge Bank,
including any such Hedging Agreement that is in effect on the Closing Date,
unless such Hedging Agreement is designated in writing by the Lead Borrower and
such Hedge Bank to the Administrative Agent to not be included as a Secured
Hedge Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations with respect to such Guarantor.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Issuing Bank, each Hedge Bank that is party to any
Secured Hedge Agreement, each Cash Management Bank that is party to any Secured
Cash Management Agreement, any Permitted Bi-Lateral Letter of Credit Issuer and
each sub-agent appointed pursuant to Article VIII hereof by the Administrative
Agent with respect to matters relating to the Loan Documents or by the
Collateral Agent with respect to matters relating to any Security Document.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated Secured Debt as of such date of determination, minus up to
$250,000,000 of unrestricted cash and Cash Equivalents of the Lead Borrower and
the Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Secured Net Leverage
Ratio) to (ii) EBITDA of the Lead Borrower for the Reference Period then last
ended.

 



 -44- 

 

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
in respect of any Permitted Bi-Lateral Letter of Credit Facility, (c)
obligations in respect of any Secured Cash Management Agreement and (d)
obligations in respect of any Secured Hedge Agreement; provided that the Secured
Obligations shall exclude any Excluded Swap Obligations, including, in each
case, all interest and other monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding.

 

“Security Agreement” means the U.S. Security Agreement and any Foreign Security
Agreement.

 

“Security Documents” means each U.S. Security Document and any Foreign Security
Documents.

 

“Specified Equity Contribution” means any cash contribution to the common equity
of the Lead Borrower and/or any purchase or investment in common Qualified
Equity Interests of the Lead Borrower or otherwise in a form reasonably
acceptable to the Administrative Agent.

 

“Specified Representations” means the representations and warranties of the Lead
Borrower set forth in Section 3.01(i), Section 3.01(ii)(B) (as it relates to
power and authority), Section 3.02(a)(i), 3.02(a)(ii)(A), 3.02(a)(ii)(B)(x) (as
it relates to contractual obligations in respect of Indebtedness in excess of
$100,000,000), Section 3.04, Section 3.13, Section 3.16, Section 3.18 (subject
to the last paragraph in the definition of Collateral and Guarantee Requirement)
and Section 3.19.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, (ii) in relation to a Loan in Australian
Dollars, as of 11:00 a.m., Sydney, Australia time and (iii) in relation to a
Loan in Swedish Krona, as of 11:00 a.m., London time.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and/or performance guaranties or other limited guaranties
entered into by the Lead Borrower or any Subsidiary thereof in connection with a
Qualified Receivables Facility which are reasonably customary (as determined in
good faith by the Lead Borrower) in an accounts receivable financing transaction
in the commercial paper, term securitization or structured lending market.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 



 -45- 

 

 

“STIBOR Screen Rate” means, with respect to any Interest Period, the Stockholm
interbank offered rate administered by the Swedish Bankers’ Association (or any
other person that takes over the administration of that rate) for deposits in
Swedish Krona with a term equivalent to such Interest Period as displayed on the
Reuters screen page that displays such rate (or, in the event such rate does not
appear on such Reuters page, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) as of 11:00 a.m. London
time two business days prior to the commencement of such Interest Period. If the
STIBOR Screen Rate shall be less than zero, the STIBOR Screen Rate shall be
deemed to be zero for purposes of this Agreement.

 

“Subordinated Indebtedness” means any Indebtedness of the Lead Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Lead Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means any and all obligations of the Lead Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Contracts permitted hereunder with a Lender or an Affiliate of a Lender and (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any such Swap Contract transaction.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
market-to-market value(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 



 -46- 

 

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) the principal of and interest on each Loan, all fees owed under
this Agreement and all other Obligations, expenses or amounts payable under any
Loan Document shall have been paid in full in cash (other than in respect of
contingent indemnification and expense reimbursement claims not then due), and
(c) all Letters of Credit (other than those that have been cash collateralized
with the minimum L/C Collateral Amount in a manner consistent with Section
2.06(j) or those with respect to which other arrangements have been made, in
each case in a manner reasonably acceptable to the Issuing Bank) have been
cancelled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full in cash and all LC Disbursements shall have been reimbursed.

 

“Term Lender” means a Lender party hereto having a Term Loan Commitment or
holding a Term Loan or an Other Term Loan.

 

“Term Loan” means (a) an Initial Term A Loan or (b) an Other Term Loan.

 

“Term Facility Maturity Date” means the (a) Initial Term A Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Amendment, Extension Amendment
or Refinancing Amendment, as applicable.

 

“Term Loan Commitment” means the commitment of a Term Lender to make Term Loans,
including Initial Term A Loans and/or Other Term Loans, in each case, as set
forth on Schedule 2.01.

 

“Term Loan Installment Date” means an Initial Term A Loan Installment Date and
an Other Term Loan Installment Date.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt as of such date of determination, minus up to
$250,000,000 of unrestricted cash and Cash Equivalents of the Lead Borrower and
the Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Total Net Leverage Ratio)
to (ii) EBITDA of the Lead Borrower for the Reference Period then last ended.

 



 -47- 

 

 

“Transaction Expenses” means (a) any fees or expenses incurred or paid by the
Lead Borrower or any Restricted Subsidiary in connection with the Transactions
and (b) any transaction expenses and any fees, costs, expenses or charges
related to any actual, proposed or contemplated issuance or registration of an
offering of Equity Interests or any Investment, acquisition, disposition,
recapitalization, or the incurrence or registration of Indebtedness, in each
case, whether or not consummated or successful (including any amendment, waiver
or other modification of any of the documentation for any of the foregoing).

 

“Transactions” means the payment of the Transaction Expenses, the execution,
delivery and performance by the Loan Parties of this Agreement and the other
Loan Documents, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unaudited Financial Statements” means U.S. GAAP unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Lead Borrower for the fiscal quarters ending December 31, 2018, March 31,
2019 and June 30, 2019.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the issue of perfection of
security interests.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unrestricted Subsidiary” means any Subsidiary of the Lead Borrower that is
designated by the Lead Borrower as an Unrestricted Subsidiary hereunder in
accordance with the provisions of Section 5.13; provided that no Borrower
(including any Foreign Borrower) and no Welch Allyn Holdco or Welch Allyn Holdco
Holding Company shall be an Unrestricted Subsidiary.

 

“U.S. Collateral” means all the “collateral” (or equivalent term) as defined in
any U.S. Security Document and all other property that is subject or purported
to be subject to any Lien in favor of the Collateral Agent for the benefit of
the Secured Parties pursuant to any U.S. Security Document; provided that,
notwithstanding anything herein or in any Security Document or other Loan
Document, the “U.S. Collateral” shall exclude any Excluded Property.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Security Agreement” means the Pledge and Security Agreement dated as of
the Closing Date, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, among the Domestic
Borrowers, each Guarantor and the Collateral Agent.

 

“U.S. Security Documents” means and includes each of the U.S. Security
Agreement, the Welch Allyn Pledge Agreement and each other security agreement,
pledge agreement or other instruments or documents executed and delivered by any
Domestic Loan Party to grant (or which purports to grant) or perfect a security
interest in any property as collateral for the Secured Obligations.

 



 -48- 

 

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Welch Allyn” means Welch Allyn, Inc., a New York corporation.

 

“Welch Allyn Holdco” means, prior to the New Partnership Migration Date, New US,
LLP, and on and after the New Partnership Migration Date, New Partnership.

 

“Welch Allyn Holdco Holding Company” means Asia HoldCo and Foreign FinCo (and
their respective successors and assigns), and any transferee of any of the
Equity Interests of Welch Allyn Holdco.

 

“Welch Allyn Holdco Permitted Transferee” has the meaning assigned to such term
in Section 6.14(i).

 

“Welch Allyn Pledge Agreement” has the meaning assigned to such term in
Section 5.12(ii).

 

“Welch Allyn Transferred Shares” means the common and preferred Equity Interests
of Welch Allyn held by Welch Allyn Holdco.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.             Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 



 -49- 

 

 

SECTION 1.03.             Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended & restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.             Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)                Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Lead Borrower notifies the
Administrative Agent that the Lead Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Lead Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (x) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Lead Borrower or any Subsidiary at
“fair value,” as defined therein and (y) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, (ii) the adoption of ASU 2016-02 shall be ignored for purposes
of this Agreement such that (a) Capital Lease Obligations shall specifically
exclude any operating lease liabilities (regardless of whether such operating
leases were in effect on the date ASU 2016-02 was adopted or were entered into
thereafter or after the Closing Date) under GAAP as in effect immediately prior
to the adoption of ASU 2016-02 and (b) related operating lease assets shall
similarly not be considered Capital Lease Obligations and continue to be treated
as operating lease assets, and (iii) if at any time the obligations of any
Person in respect of an operating lease are otherwise required to be
characterized or recharacterized as capital or finance lease obligations as a
result of a change in GAAP after the date hereof, then for purposes hereof such
person’s obligations under such operating lease shall not, notwithstanding such
characterization or recharacterization, be deemed Capital Lease Obligations;
provided, however, that the Lead Borrower may elect, with notice to the
Administrative Agent to treat operating leases as capital leases in accordance
with GAAP as in effect from time to time and, upon such election, and upon any
subsequent change to GAAP therefor, the parties will enter into negotiations in
good faith in an effort to preserve the original intent of the financial
covenants set forth herein (it being understood and agreed that the treatment of
operating leases be interpreted on the basis of GAAP as in effect immediately
prior to the adoption of ASU 2016-02 until such election shall have been
withdrawn or such provision amended in accordance herewith).

 



 -50- 

 

 

(b)                All pro forma computations (subject to the last sentence of
the definition of EBITDA) required to be made hereunder giving effect to any
acquisition or disposition, investment, dividend, distribution or issuance,
incurrence or assumption or prepayments, payment or repurchase of Indebtedness,
designation of any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary or other transaction shall in
each case be calculated giving pro forma effect thereto (and, in the case of any
pro forma computation made hereunder to determine whether such acquisition or
disposition, investment, dividend, distribution or issuance, incurrence or
assumption or prepayment, payment or repurchase of Indebtedness, designation of
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.05), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
or entities acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Contract
applicable to such Indebtedness).

 

SECTION 1.05.             Status of Obligations. In the event that the Lead
Borrower or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Lead Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

 

SECTION 1.06.             Leverage Ratios. Notwithstanding anything to the
contrary contained herein, for purposes of calculating any pro forma leverage
ratio herein in connection with the incurrence of any Indebtedness, (a) there
shall be no netting of the cash proceeds proposed to be received in connection
with the incurrence of such Indebtedness and (b) to the extent the Indebtedness
to be incurred is revolving Indebtedness, the revolving Indebtedness shall be
treated as fully drawn.

 

SECTION 1.07.             Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans or Commitments with an Incremental
Facility, Refinancing Term Loans, Loans in connection with any Replacement
Revolving Facility, Extended Term Loans, Extended Revolving Loans or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in cash” or any other similar requirement.

 



 -51- 

 

 

SECTION 1.08.             Interest Rates; LIBOR Notification. The interest rate
on Eurocurrency Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14(b) of this
Agreement, such Section 2.14(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Lead
Borrower, pursuant to Section 2.14, in advance of any change to the reference
rate upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.14(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

SECTION 1.09.             Additional Borrowers.

 

(a)                Foreign Borrowers. Notwithstanding anything in Section 9.02
to the contrary, following the Closing Date, the Lead Borrower may add one or
more of its Foreign Subsidiaries that is a wholly owned Subsidiary as an
additional Foreign Borrower under the Initial Revolving Facility by delivering
to the Administrative Agent a Foreign Borrower Agreement executed by such
Foreign Subsidiary and the Lead Borrower. As soon as practicable upon receipt
thereof, the Administrative Agent will post a copy of such Foreign Borrower
Agreement and, if applicable, a Foreign Borrower Amendment (as defined below) to
the Lenders. If the applicable additional Foreign Borrower is, or if an existing
Borrower is merged, consolidated or amalgamated with or into a Person that is,
organized or incorporated under the laws of, or for applicable Tax purposes is
resident of or treated as engaged in a trade or business in, or having a paying
agent in, any jurisdiction other than a jurisdiction under the laws of which at
least one of the then-existing Borrowers is organized or incorporated on the
date such Foreign Borrower Agreement is delivered to the Administrative Agent,
as a condition to the effectiveness of such Foreign Borrower Agreement, there
shall be an amendment (a “Foreign Borrower Amendment”) to the Loan Documents
(including, without limitation, Section 3.11 of this Agreement and the
definition of “Excluded Taxes”), which amendment must be as mutually agreed by
the Administrative Agent, the Lead Borrower, the applicable additional Foreign
Borrower and the Required Revolving Lenders (provided that no such amendment
shall materially adversely affect the rights of any Revolving Lender that has
not consented to such amendment). After five (5) Business Days have elapsed
after the posting of such Foreign Borrower Agreement and, if applicable, Foreign
Borrower Amendment, subject to receipt by the Revolving Lenders and the
Administrative Agent at least three (3) Business Days prior to the effectiveness
of such Foreign Borrower Agreement of such

 



 -52- 

 

 

documentation and other information reasonably requested by the Revolving
Lenders or the Administrative Agent for purposes of complying with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations (including the Beneficial Ownership Regulation), such Foreign
Subsidiary shall for all purposes of this Agreement be a Foreign Borrower
hereunder unless the Administrative Agent shall theretofore have received
written notice from any Revolving Lender (an “Objecting Lender”) under the
Initial Revolving Facility, or the Administrative Agent shall itself have
delivered a notice to the Company, that (i) it is unlawful under United States
federal or state or foreign law for such Objecting Lender or the Administrative
Agent, as the case may be, to make Loans or otherwise extend credit to or do
business with such Foreign Subsidiary as provided herein or (ii) such Objecting
Lender or the Administrative Agent, as the case may be, is prevented by its
generally applicable operational or administrative procedures or other generally
applicable internal policies from extending credit to such Foreign Subsidiary or
to Persons in the jurisdiction in which such Foreign Subsidiary is organized or
located (a “Notice of Objection”), in which case such Foreign Borrower Agreement
shall not become effective unless, within the period of five (5) Business Days
referred to above, such Objecting Lender or the Administrative Agent, as the
case may be, (i) withdraws such Notice of Objection or (ii) so long as no Event
of Default has occurred and is continuing, in the case of an Objecting Lender,
ceases to be a Revolving Lender hereunder, including pursuant to Section
2.19(b)). Upon the execution by the Lead Borrower and the Foreign Borrower and
delivery to the Administrative Agent of a Foreign Borrower Termination with
respect to such Foreign Borrower, such Foreign Borrower shall cease to be a
Foreign Borrower and a party to this Agreement; provided that no Foreign
Borrower Termination will become effective as to any Foreign Borrower (other
than to terminate such Foreign Borrower’s right to make further Borrowings under
this Agreement) at a time when any Loan to such Foreign Borrower shall be
outstanding hereunder. Promptly following receipt of any Foreign Borrower
Agreement or Foreign Borrower Termination, the Administrative Agent shall post a
copy thereof for the Lenders. Notwithstanding the foregoing, no Foreign
Subsidiary may become a Foreign Borrower if any Revolving Lender would be
prohibited by applicable Law from making loans to such Foreign Subsidiary. Any
obligations in respect of borrowings by any Foreign Borrower under this
Agreement will constitute “Obligations” and “Secured Obligations” for all
purposes of the Loan Documents.

 

(b)                Additional Domestic Borrowers. Notwithstanding anything in
Section 9.02 to the contrary, following the Closing Date, the Lead Borrower may
add one or more of its Domestic Subsidiaries that is a wholly owned Subsidiary
as an additional Domestic Borrower under the Initial Revolving Facility by
delivering to the Administrative Agent a Domestic Borrower Agreement executed by
such Domestic Subsidiary and the Lead Borrower. As soon as practicable upon
receipt thereof, the Administrative Agent will post a copy of such Domestic
Borrower Agreement to the Lenders. After five (5) Business Days have elapsed
after the posting of such Domestic Borrower Agreement, subject to receipt by the
Revolving Lenders and the Administrative Agent at least three (3) Business Days
prior to the effectiveness of such Domestic Borrower Agreement of such
documentation and other information reasonably requested by the Revolving
Lenders or the Administrative Agent for purposes of complying with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations (including the Beneficial Ownership Regulation), such Domestic
Subsidiary shall for all purposes of this Agreement be a Domestic Borrower
hereunder. Upon the execution by the Lead Borrower and the applicable Domestic
Borrower and delivery to the Administrative Agent of a Domestic Borrower
Termination with respect to such Domestic Borrower, such Domestic Borrower shall
cease to be a Domestic Borrower and a party to this Agreement (it being
understood that to the extent such Domestic Borrower would otherwise be a
Guarantor, such Domestic Borrower Termination shall not constitute a release of
such Domestic Borrower from its obligations under the Guaranty Agreement);
provided that no Domestic Borrower Termination will become effective as to any
Domestic Borrower (other than to terminate such Domestic Borrower’s right to
make further Borrowings under this Agreement) at a time when any Loan to such
Domestic Borrower shall be outstanding hereunder. Promptly following receipt of
any Domestic Borrower Agreement or Domestic Borrower Termination, the
Administrative Agent shall post a copy thereof for the Lenders. Any obligations
in respect of borrowings by any Domestic Borrower under this Agreement will
constitute “Obligations” and “Secured Obligations” for all purposes of the Loan
Documents.

 



 -53- 

 

 

SECTION 1.10.             Limited Condition Acquisitions. Notwithstanding
anything in this Agreement or any Loan Document to the contrary, when
calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom, but excluding calculations of applicable
ratios and determining other compliance with this Agreement with respect to (i)
the definition of “Applicable Rate”, (ii) compliance with Section 4.02 in
connection with the Borrowing of any Revolving Loan and (iii) Section 6.13) in
connection with a Limited Condition Acquisition, the date of determination of
such ratio and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
required to be tested in connection with such Limited Condition Acquisition
shall, at the option of the Lead Borrower (the Lead Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”) and if,
after such ratios and other provisions are measured on a pro forma basis after
giving effect to such Limited Condition Acquisition (including, for the
avoidance of doubt, with respect to any such Indebtedness the proceeds of which
have been irrevocably deposited or are otherwise held in trust or under an
escrow or other funding arrangement with a trustee or other agent under or with
respect to such Indebtedness to secure such Indebtedness pending the application
of such proceeds to finance such Limited Condition Acquisition, after giving pro
forma effect to the release of any such proceeds from such escrow or other
funding arrangement upon consummation of such Limited Condition Acquisition) and
the other transactions consummated in connection therewith (including, without
limitation, any related Investment, Restricted Payment, Asset Sale or incurrence
of Indebtedness and the use of proceeds thereof) as if they occurred at the
beginning of the four consecutive fiscal quarter period being used to calculate
such financial ratio or other applicable provision ending prior to the LCA Test
Date, the Lead Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratios and provisions, such ratios and provisions
shall be deemed to have been complied with. For the avoidance of doubt, after an
LCA Election is made, (x) if any of such ratios or provisions are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in EBITDA of
the Lead Borrower) at or prior to the consummation of the relevant Limited
Condition Acquisition, such ratios and other provisions will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios and other provisions shall not be tested at the time of
consummation of such Limited Condition Acquisition. If the Lead Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio (excluding, for the avoidance of
doubt, any (i) ratio contained in Section 6.13, (ii) compliance with Section
4.02 in connection with the Borrowing of any Revolving Loan and (iii) the
definition of “Applicable Rate”) or basket availability with respect to any
other transaction on or following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the date that the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.

 

SECTION 1.11.             Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under the laws of another jurisdiction): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then such asset, right,
obligation or liability shall be deemed to have been transferred from the
original Person to the subsequent Person and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

 



 -54- 

 

 

ARTICLE II
The Credits

 

SECTION 2.01.             Commitments. Subject to the terms and conditions set
forth herein, (a) each Revolving Lender (severally and not jointly) agrees to
make Revolving Loans to the Closing Date Domestic Borrowers, jointly and
severally, and, if any Additional Domestic Borrower(s) are designated and not
terminated in accordance with Section 1.09(b) at any time, to such Additional
Domestic Borrowers jointly and severally with the Closing Date Domestic
Borrowers, and, if any Foreign Borrower(s) are designated and not terminated in
accordance with Section 1.09(a) at any time, to such Foreign Borrower(s), in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments, (iii) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit or (iv) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total Revolving Credit Exposures available to the Foreign
Borrower(s) exceeding the Foreign Borrower Sublimit (such Revolving Credit
Exposures and related Commitments pursuant to this clause (iv), collectively,
the “Foreign Subfacility”) and (b) each Term Lender with an Initial Term A Loan
Commitment agrees to make an Initial Term A Loan to the Closing Date Domestic
Borrowers in Dollars on the Closing Date, in an amount equal to such Lender’s
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. For the avoidance of doubt, the establishment of any Foreign
Subfacility shall not increase the aggregate principal amount of the Revolving
Commitments then outstanding, and the aggregate principal amount of Revolving
Commitments available for Borrowings by the Domestic Borrowers shall be reduced
on a dollar-for-dollar basis by the aggregate principal amount of such Foreign
Subfacility.

 

SECTION 2.02.             Loans and Borrowings.

 

(a)                Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.

 

(b)                Subject to Section 2.14, each Revolving Borrowing and Term
Loan Borrowing shall be comprised entirely of ABR Loans, Canadian Prime Loans or
Eurocurrency Loans as the Borrowers may request in accordance herewith; provided
that, unless the applicable Borrower(s) has delivered a funding indemnity letter
(in form and substance reasonably acceptable to the Administrative Agent) at
least one (1) Business Day prior to the Closing Date, all Borrowings made on the
Closing Date must be made as ABR Borrowings but may be converted into
Eurocurrency Borrowings in accordance with Section 2.08 and each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.



 



 -55- 

 

 



(c)       At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency 5,000,000 units of
such currency). At the time that each ABR Revolving Borrowing or Canadian Prime
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency 5,000,000 units of
such currency); provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) Eurocurrency Borrowings outstanding.

 

(d)       Notwithstanding any other provision of this Agreement, the applicable
Borrower(s) shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Maturity Date.

 

(e)       Each Foreign Subfacility shall be a separate Class of Commitments and
Loans. There shall be no more than five (5) Foreign Subfacilities at any one
time and no Foreign Subfacility shall have an aggregate principal amount less
than $50,000,000. Each Revolving Lender shall provide Revolving Commitments to
each Class of Initial Revolving Facilities and each Foreign Subfacility, if any,
on a ratable basis.





 

SECTION 2.03.             Requests for Borrowings . To request a Borrowing, the
applicable Borrower(s) shall notify the Administrative Agent of such request (a)
by irrevocable written notice (via a written Borrowing Request signed by such
Borrower(s), promptly followed by telephonic confirmation of such request) in
the case of a Eurocurrency Borrowing, not later than 12:00 p.m. (noon), Local
Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) (or one (1) Business Day in the case of a Eurocurrency
Borrowing denominated in Dollars borrowed on the Closing Date) or by irrevocable
written notice (via a written Borrowing Request signed by such Borrower(s)) not
later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing or Canadian Prime
Borrowing, not later than 12:00 p.m. (noon), New York City time, one (1)
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing or Canadian Prime Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by delivery in writing by electronic mail or facsimile to
the Administrative Agent of a written Borrowing Request signed by the applicable
Borrower(s). Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)               the applicable Borrower(s);

 

(ii)              the aggregate principal amount of the requested Borrowing;

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

 -56- 

  



 

(iv)             whether such Borrowing is to be an ABR Borrowing, Canadian
Prime Borrowing or a Eurocurrency Borrowing and whether such Borrowing is a
Revolving Borrowing or a Term Loan Borrowing;

 

(v)              in the case of a Eurocurrency Borrowing, the Agreed Currency
and initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)             the location and number of the account(s) of the applicable
Borrower(s) to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower(s) shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.             Determination of Dollar Amounts . The Administrative
Agent will determine the Dollar Amount of:

 



(a)       each Eurocurrency Borrowing as of the date two (2) Business Days prior
to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)       the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

 

(c)       all outstanding Credit Events on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.



 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.             Swingline Loans .

 

(a)                Subject to the terms and conditions set forth herein, the
Swingline Lender may in its sole discretion make Swingline Loans in Dollars to
the Domestic Borrowers, jointly and severally, from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $100,000,000 or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Domestic Borrowers may
borrow, prepay and reborrow Swingline Loans.

 

(b)                To request a Swingline Loan, the Lead Borrower shall notify
the Administrative Agent of such request by telephone (confirmed in writing by
electronic mail or facsimile), not later than 12:00 noon, New York City time, on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Lead Borrower. The
Swingline Lender shall make each Swingline Loan available to the Domestic
Borrowers by means of a credit to the general deposit account of the Lead
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.

 

 -57- 

  



 

(c)                The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Lead
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Lead Borrower (or other party on
behalf of the Lead Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Lead Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Lead Borrower of any default in the payment thereof.

 

SECTION 2.06.             Letters of Credit .

 

(a)                General. Subject to the terms and conditions set forth
herein, the Lead Borrower may request the issuance of Letters of Credit
denominated in Agreed Currencies for its own account or jointly for the account
of the Lead Borrower and any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period. Notwithstanding the
foregoing, the letters of credit identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Closing Date for all purposes of the Loan Documents. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Lead Borrower to, or entered into by the Lead Borrower with,
the relevant Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country, except to the extent permissible for a Person required to
comply with Sanctions, or (ii) in any manner that would result in a violation of
any Sanctions by any party to this Agreement. The Lead Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of any Subsidiary’s obligations, the Lead Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Lead Borrower hereby irrevocably waiving
any defenses that might otherwise be available to it as a guarantor or surety of
the obligations of such a Subsidiary that is an account party in respect of any
such Letter of Credit).

 

 -58- 

  



 

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Lead Borrower
shall deliver by electronic mail or facsimile to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Lead Borrower also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Lead Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$50,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the aggregate
Revolving Commitments, (iii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit and (iv) subject to Section 2.04, the Dollar Amount of the aggregate
face amount of all Letters of Credit issued and then outstanding by any Issuing
Bank shall not exceed such Issuing Bank’s Applicable LC Sublimit.

 

(c)                Expiration Date. Each Letter of Credit shall expire (or be
subject to termination by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Revolving Facility Maturity Date; provided that a Letter of Credit may expire up
to one year beyond the Revolving Facility Maturity Date so long as the Lead
Borrower cash collateralizes 103% of the face amount of such Letter of Credit in
the manner described in Section 2.06(j) no later than thirty (30) days prior to
the Revolving Facility Maturity Date, on terms and conditions reasonably
acceptable to the relevant Issuing Bank and the Administrative Agent.

 

(d)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Revolving Lenders, each
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from each Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the relevant
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Lead Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Lead Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

 -59- 

  



 

(e)                Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Lead Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if an Issuing Bank shall so elect in its sole
discretion by notice to the Lead Borrower, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
Business Day immediately following the day that the Lead Borrower receives such
notice; provided that, if such LC Disbursement is not less than the Dollar
Amount of $1,000,000, the Lead Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Sections 2.03 or 2.05
that such payment be financed with (i) to the extent such LC Disbursement was
made in Dollars, an ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the Lead
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan, as applicable. If the Lead Borrower fails to so request a
Borrowing or Loan and fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Lead Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Lead Borrower, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Lead
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Lead Borrower of its obligation to reimburse such LC
Disbursement. If the Lead Borrower’s reimbursement of, or obligation to
reimburse, any amounts in any Foreign Currency would subject the Administrative
Agent, any Issuing Bank or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, the Lead Borrower shall, at its option, either
(x) pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Bank or the relevant Lender or (y) reimburse each LC
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Equivalent Amount, calculated using the applicable Exchange Rates, on the date
such LC Disbursement is made, of such LC Disbursement.

 

 -60- 

  



 

(f)                 Obligations Absolute. The Lead Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Lead Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse any Issuing Bank from liability to the Lead Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the Lead
Borrower to the extent permitted by applicable law) suffered by the Lead
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Lead Borrower by telephone (confirmed in
writing) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Lead Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Lead Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Lead Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans (or (i) in the case such LC Disbursement is denominated in Canadian
Dollars, at the rate per annum then applicable to Revolving Loans that are
Canadian Prime Loans or (ii) in the case such LC Disbursement is denominated in
a Foreign Currency, at the Overnight Foreign Currency Rate for such Agreed
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Revolving Loans); provided that, if the Lead Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

 -61- 

  



 

(i)                 Replacement of an Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Lead Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Lead Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Lead Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Lead Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 102% of the Dollar Amount of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Lead Borrower is not
late in reimbursing shall be deposited in the applicable Foreign Currencies in
the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Lead Borrower described in Section 7.01(e). For the purposes
of this paragraph, the Foreign Currency LC Exposure shall be calculated using
the applicable Exchange Rate on the date notice demanding cash collateralization
is delivered to the Lead Borrower. The Lead Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Sections 2.11(f) and 2.06(c). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Lead Borrower hereby
grants the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Lead Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Lead Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Lead Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Lead
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

 

 -62- 

  



 

(k)                Issuing Bank Agreements. Each Issuing Bank agrees that,
unless otherwise requested by the Administrative Agent, such Issuing Bank shall
report in writing to the Administrative Agent (i) on the first Business Day of
each week, to the extent that there was any activity in respect of Letters of
Credit during the immediately preceding week, such daily activity (set forth by
day), including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any LC Disbursement, the date of such LC Disbursement and the amount of
such LC Disbursement, (iv) on any Business Day on which the Lead Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the amount and currency of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

 

SECTION 2.07.             Funding of Borrowings .

 

(a)                Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds (i)
in the case of Loans denominated in Dollars, by 12:00 noon, New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders, (ii) in the case of Canadian Prime Loans,
by 11:00 a.m., Toronto time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (iii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the applicable
Borrower(s) by promptly crediting the amounts so received, in like funds, to (x)
an account of the Lead Borrower maintained with JPMorgan Chase Bank, N.A. and
designated by the Lead Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Lead Borrower in the
relevant jurisdiction and designated by the Lead Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans, Canadian Prime Loans that are Revolving
Loans, Eurocurrency Revolving Loans or Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower(s) a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower(s) severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower(s) to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
the Borrowers, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

 -63- 

  



 

SECTION 2.08.             Interest Elections .

 

(a)                Each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Lead Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The Lead
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Borrowings of Swingline Loans, which may not be
converted or continued.

 

(b)                To make an election pursuant to this Section, the Lead
Borrower shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice in the case of a Borrowing denominated in Dollars or
by irrevocable written notice (via an Interest Election Request signed by the
Lead Borrower) in the case of a Borrowing denominated in a Foreign Currency) by
the time that a Borrowing Request would be required under Section 2.03 if the
Lead Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by delivery by electronic mail or facsimile to the Administrative Agent of a
written Interest Election Request signed by the Lead Borrower. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Lead Borrower to (i) change the currency of any Borrowing, (ii) elect an
Interest Period for Eurocurrency Loans that does not comply with Section 2.02(d)
or (iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

 

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

 

(i)               the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)              whether the resulting Borrowing is to be an ABR Borrowing,
Canadian Prime Borrowing or a Eurocurrency Borrowing; and

 

(iv)              if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

 -64- 

  



 

(e)                If the Lead Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing, (ii) in the case of a Borrowing denominated in Canadian Dollars, such
Borrowing shall be converted to a Canadian Prime Borrowing and (iii) in the case
of a Borrowing denominated in a Foreign Currency in respect of which the Lead
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Lead Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (iii) unless repaid, each
Eurocurrency Borrowing denominated in Canadian Dollars shall be converted to a
Canadian Prime Borrowing at the end of the Interest Period applicable thereto
and (iv) unless repaid, each Eurocurrency Borrowing denominated in a Foreign
Currency shall automatically be continued as a Eurocurrency Borrowing with an
Interest Period of one month.

 

SECTION 2.09.             Termination and Reduction of Commitments .

 

(a)                (i) The Term Loan Commitments shall terminate on the Closing
Date and (ii) unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Facility Maturity Date.

 

(b)                The Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrowers shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Revolving Credit Exposures would exceed the aggregate
Revolving Commitments.

 

(c)                The Lead Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments (and, if necessary, accompanying
prepayment of Loans) delivered by the Lead Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Lead Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10.             Repayment and Amortization of Loans; Evidence of
Debt .

 

(a)                The Domestic Borrowers, jointly and severally, and each
Foreign Borrower, solely with respect to Revolving Loans made to such Foreign
Borrower, hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Revolving Facility Maturity Date in the currency of
such Loan and (ii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Revolving Facility Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Domestic Borrowers shall repay all Swingline Loans then outstanding.

 

 -65- 

  



 

(b)                The Closing Date Domestic Borrowers shall repay Initial Term
A Loans on each date set forth below in the aggregate principal amount set forth
opposite such date (as adjusted from time to time pursuant to Section 2.11) and
each such payment shall be made to the Administrative Agent for the account of
each Term Lender (each such date, an “Initial Term A Loan Installment Date”):

 

 

Payment Date

 

Aggregate Principal Amount

December 31, 2019 $12,500,000.00 March 31, 2020 $12,500,000.00 June 30, 2020
$12,500,000.00 September 30, 2020 $12,500,000.00 December 31, 2020
$12,500,000.00 March 31, 2021 $12,500,000.00 June 30, 2021 $12,500,000.00
September 30, 2021 $12,500,000.00 December 31, 2021 $12,500,000.00 March 31,
2022 $12,500,000.00 June 30, 2022 $12,500,000.00 September 30, 2022
$12,500,000.00 December 31, 2022 $18,750,000.00 March 31, 2023 $18,750,000.00
June 30, 2023 $18,750,000.00 September 30, 2023 $18,750,000.00 December 31, 2023
$25,000,000.00 March 31, 2024 $25,000,000.00 June 30, 2024 $25,000,000.00
Initial Term A Facility Maturity Date $700,000,000.00

 

(c)                [Reserved].

 

(d)                In the event that any Other Term Loans are made, the
applicable Borrower shall repay such Other Term Loans on the dates and in the
amounts set forth in the documentation relating thereto (each such date being
referred to as an “Other Term Loan Installment Date”).

 

(e)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(f)                 The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Agreed
Currency and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(g)                The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

 -66- 

  



 

(h)                Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Lead Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and substantially in the form attached hereto as Exhibit I-1
or I-2, as applicable. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

SECTION 2.11.             Prepayment of Loans .

 

(a)                The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Lead Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed in writing) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 12:00 p.m. (noon), Local Time, three (3) Business Days (in the
case of a Eurocurrency Borrowing denominated in Dollars) or four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing or a Canadian Prime Borrowing, not later than
12:00 p.m. (noon), New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing and each voluntary prepayment of a Term Loan Borrowing shall
be applied ratably to the Term Loans included in the prepaid Term Loan Borrowing
in such order of application as directed by the Lead Borrower. Prepayments shall
be accompanied by (i) accrued interest to the extent required by Section 2.13
and (ii) break funding payments pursuant to Section 2.16.

 

(b)                [Reserved].

 

(c)                Not later than the tenth (10th) Business Day following the
receipt by the Lead Borrower or any of its Restricted Subsidiaries of Net Cash
Proceeds in respect of any Prepayment Asset Sales or Recovery Events, in each
case in excess of the Annual Deductible Amount, the Lead Borrower shall apply an
amount equal to 100% of the Net Cash Proceeds received by the Lead Borrower or
such Restricted Subsidiaries with respect thereto (subject to the restrictions
set forth herein) to prepay outstanding Term Loans in accordance with
Section 2.11(h); provided, however, that, if (x) the Lead Borrower intends to
reinvest such Net Cash Proceeds in assets of a kind then used or usable in the
business of the Lead Borrower and its Restricted Subsidiaries and (y) no Event
of Default shall have occurred and be continuing at the time of such receipt of
Net Cash Proceeds in respect of such Prepayment Asset Sale or Recovery Event,
and no Event of Default shall have occurred and shall be continuing at the time
of proposed reinvestment (unless such reinvestment is made pursuant to a binding
commitment entered into at a time when no Event of Default was continuing), then
the Lead Borrower shall not be required to prepay Term Loans hereunder in
respect of such Net Cash Proceeds to the extent that such Net Cash Proceeds are
so reinvested within 12 months after the date of receipt of such Net Cash
Proceeds (or, within such 12 month period, the Lead Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Cash Proceeds, and such Net Cash Proceeds are so reinvested within 180 days
after the expiration of such 12 month period); provided, further, that if any
Net Cash Proceeds are not reinvested on or prior to the last day of the
applicable application period, such Net Cash Proceeds shall be applied within
ten (10) Business Days to the prepayment of the Term Loans as set forth above
(without regard to the immediately preceding proviso).

 

 -67- 

  



 

(d)                If at any time, the Lead Borrower or any of its Restricted
Subsidiaries receives Net Cash Proceeds of any debt securities or other
incurrence of Indebtedness (other than Indebtedness incurred pursuant to
Section 6.03 (other than Permitted Refinancing Indebtedness in respect of the
Loans and Commitments hereunder, Refinancing Term Loans, Replacement Revolving
Loans used to refinance Term Loans and Refinancing Notes)), then no later than
three (3) Business Days after the Lead Borrower’s or any Restricted Subsidiary’s
receipt thereof, an amount equal to 100% of the Net Cash Proceeds thereof shall
be paid by the Lead Borrower to the Administrative Agent and applied as a
mandatory prepayment of principal of the Term Loans as provided in
Section 2.11(h) or to the extent such prepayment obligation arises from an
incurrence of Indebtedness in respect of a Permitted Refinancing, Refinancing
Term Loans, Refinancing Notes or Replacement Revolving Loans applied to
prepayment of such replaced or refinanced Term Loans;

 

(e)                [Reserved]

 

(f)                 If at any time, (i) other than as a result of fluctuations
in currency exchange rates, (A) the sum of the aggregate principal Dollar Amount
of all of the Revolving Credit Exposures (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Revolving Commitments or (B) the sum of the aggregate principal Dollar Amount of
all of the outstanding Revolving Credit Exposures denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (so calculated) exceeds 105% of the aggregate
Revolving Commitments or (B) the Foreign Currency Exposure, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit, the Lead Borrower shall in each case immediately
repay Revolving Borrowings or cash collateralize LC Exposure in an account with
the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of all Revolving Credit Exposures (so calculated) to be less than or equal to
the aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be
less than or equal to the Foreign Currency Sublimit, as applicable.

 

(g)                Notwithstanding any other provisions of this Section 2.11,
(A) to the extent that any or all of the Net Cash Proceeds of any Asset Sale or
Recovery Event by a Foreign Subsidiary giving rise to a prepayment event under
Section 2.11(c) (a “Foreign Asset Sale Recovery Event”) are prohibited or
delayed by applicable law from being repatriated to the United States, an amount
equal to the portion of such Net Cash Proceeds so affected will not be required
to be paid by the Lead Borrower in respect of the Term Loans at the times
provided in this Section 2.11 so long as the applicable local law will not
permit repatriation to the United States, and once such repatriation of any of
such affected Net Cash Proceeds would be permitted under the applicable local
law, the Lead Borrower will promptly pay an amount equal to such Net Cash
Proceeds, which amount shall be applied to the repayment of the Term Loans
pursuant to this Section 2.11 to the extent otherwise provided herein or (B) to
the extent that the Lead Borrower has determined in good faith that repatriation
of any of or all Net Cash Proceeds from such Foreign Asset Sale Recovery Event
could reasonably be expected to result in a material adverse tax consequence to
the Lead Borrower or its Restricted Subsidiaries with respect to such Net Cash
Proceeds, the Lead Borrower shall have no obligation to repay an amount equal to
such Net Cash Proceeds so affected until such time that such amounts could be
repatriated without incurring such liability or consequence. Nothing in this
Section 2.11 shall be construed as a covenant by any Foreign Subsidiary to
distribute any amounts to any Loan Party or a covenant by the Borrowers or any
Loan Party to cause any Foreign Subsidiary to distribute any amounts (it being
understood that this Section 2.11 requires only that the Lead Borrower repay
certain amounts calculated by reference to certain Foreign Asset Sale Recovery
Events of a Foreign Subsidiary).

 

 -68- 

  



 

(h)                Any mandatory prepayment of Term Loans pursuant to
Section 2.11(c) or (d) (other than as set forth therein) shall be applied so
that the aggregate amount of such prepayment is allocated among the Initial Term
A Loans, the Other Term Loans (to the extent such Other Term Loans are secured
by Collateral on a pari passu basis with the Initial Term A Loans), and other
Indebtedness secured by Liens on the Collateral on a pari passu basis with the
Obligations (“Other Pari Debt”) if any, pro rata based on the aggregate
principal amount of outstanding Initial Term A Loans, Other Pari Debt and Other
Term Loans (to the extent secured by Collateral on a pari passu basis with the
Initial Term A Loans), if any, to reduce amounts due on the Term Loan
Installment Dates for such Classes as directed by the Lead Borrower (and if not
specified by the Lead Borrower, in direct order of maturity) (it being
understood that to the extent any Class of Initial Term A Loans, Other Pari Debt
or Other Term Loans is not entitled to mandatory prepayments under
Section 2.11(c) or (d), such Class will be excluded in such pro rata
calculations); provided that, subject to the pro rata application to Term Loans
outstanding within any respective Class of Term Loans, (x) with respect to
mandatory prepayments of Term Loans pursuant to Section 2.11(c), any Class of
Other Term Loans may receive less than its pro rata share thereof (so long as
the amount by which its pro rata share exceeds the amount actually applied to
such Class is applied to repay (on a pro rata basis) the outstanding Initial
Term A Loans and any other Classes of then outstanding Other Term Loans (which
are permitted to be paid on a pro rata basis), in each case to the extent the
respective Class receiving less than its pro rata share has consented thereto)
and (y) the Lead Borrower shall allocate any repayments pursuant to
Section 2.11(c) to repay the respective Class or Classes being refinanced, as
provided in said Section 2.11(d). Any optional prepayments of the Term Loans
pursuant to Section 2.11(d) shall be applied to the remaining installments of
the Term Loans under the applicable Class or Classes as the Lead Borrower may in
each case direct.

 

(i)                 The Lead Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 2.11(c) at least three (3) Business Days prior to the date of such
prepayment. Such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender may elect, by delivering written notice to the
Administrative Agent and the Lead Borrower no later than 5:00 p.m. one (1)
Business Day after the date of such Term Lender’s receipt of notice from the
Administrative Agent regarding such prepayment, that the full amount of any
mandatory prepayment otherwise required to be made with respect to the Initial
Term A Loans held by such Term Lender pursuant to Section 2.11(c) not be made
(the aggregate amount of such prepayments declined, the “Declined Proceeds”). If
a Term Lender fails to deliver notice setting forth such rejection of a
prepayment to the Administrative Agent within the time frame specified above or
such notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Term Loans. For the avoidance of doubt, the Lead
Borrower may retain the Declined Proceeds (“Retained Declined Proceeds”) and
apply such Retained Declined Proceeds to prepay loans in accordance with
Section 2.11(a) above or for any other purpose permitted by this Agreement.

 

 -69- 

  



 

SECTION 2.12.             Fees .

 

(a)                The Domestic Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a facility fee (the “Commitment
Fee”), which shall accrue at the Applicable Rate on the average daily amount of
the Available Revolving Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Revolving
Commitment terminates. Accrued Commitment Fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Commitments terminate, commencing on the first
such date to occur after the Closing Date; provided that any Commitment Fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                The Domestic Borrowers agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Revolving Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
relevant Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Participation fees and fronting fees
in respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.

 

(c)                The Domestic Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent
(including, without limitation, fees separately agreed in the Fee Letters).

 

(d)                All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of Commitment Fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.

 

 -70- 

  



 

SECTION 2.13.             Interest .

 

(a)                (i) The Loans comprising each ABR Borrowing (including each
Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate and (ii) the Loans comprising each Canadian Prime Borrowing
shall bear interest at the Canadian Prime Rate plus the Applicable Rate.

 

(b)                The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% plus the rate applicable to ABR Loans as provided in paragraph (a)
of this Section.

 

(d)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest (i) computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling, Canadian Dollars
or Australian Dollars shall be computed on the basis of a year of 365 days, and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Canadian Base Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Screen Rate, AUD Screen
Rate or STIBOR Screen Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.14.             Alternate Rate of Interest .

 

(a)                If at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing, the applicable Screen Rate shall not be available
for such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then,
subject to clause (c) below, the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing shall be the Reference Bank Rate; provided that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if fewer
than two (2) Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate, (ii) if such Borrowing shall be
requested in Canadian Dollars, then such Borrowing shall be made as a Canadian
Prime Rate Borrowing and (iii) if such Borrowing shall be requested in any
Foreign Currency, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its sole discretion after consultation with the Lead
Borrower and consented to in writing by the Required Lenders (the “Alternative
Rate”) (it being understood and agreed that the Administrative Agent shall not
be required to disclose to any party hereto any information regarding any
Reference Bank or any rate provided by such Reference Bank in accordance with
the definition of “LIBO Rate”, including, without limitation, whether a
Reference Bank has provided a rate or the rate provided by any individual
Reference Bank); provided, however, that until such time as the Alternative Rate
shall be determined and so consented to by the Required Lenders, Borrowings
shall not be available in such Foreign Currency.

 

 -71- 

  



 

(b)                If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)               the Administrative Agent determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate or
the applicable Screen Rate, as applicable, for a Loan in the applicable currency
or for the applicable Interest Period; or

 

(ii)              the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBO Rate or the LIBO Rate or the applicable Screen
Rate, as applicable, for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Lead
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Lead Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing Request may be withdrawn by the Lead Borrower and, if
not so withdrawn, such Borrowing shall be made as an ABR Borrowing and (iii) if
any Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
a Foreign Currency, then such Borrowing Request may be withdrawn by the Lead
Borrower and, if not so withdrawn, the LIBO Rate for such Eurocurrency Revolving
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

(c)                If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b)(i)
have not arisen but either (w) the supervisor for the administrator of the
applicable Screen Rate has made a public statement that the administrator of
such Screen Rate is insolvent (and there is no successor administrator that will
continue publication of such Screen Rate), (x) the administrator of such Screen
Rate has made a public statement identifying a specific date after which such
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of such
Screen Rate), (y) the supervisor for the administrator of such Screen Rate has
made a public statement identifying a specific date after which such Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of such Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such Screen Rate may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Lead Borrower shall endeavor to establish an alternate rate of interest to such
Screen Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date such amendment is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the applicable
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing may be withdrawn by the Lead Borrower and, if not so
withdrawn, shall be made as an ABR Borrowing.

 

 -72- 

  



 

SECTION 2.15.             Increased Costs .

 

(a)                If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan,
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)              impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Domestic Borrowers will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                If any Lender or any Issuing Bank determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Domestic Borrowers will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

 

(c)                A certificate of a Lender or an Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Lead Borrower and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

 -73- 

  



 

(d)                Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)       Notwithstanding any other provision of this Section 2.15, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction
pursuant to this Section 2.15 in respect of any Change in Law unless it is then
the general policy or practice of such Lender or Issuing Bank to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements (it being understood that this paragraph (e) shall not (i)
require any Lender or Issuing Bank to breach any confidentiality agreement or to
disclose any information otherwise required to be held in confidence by it or
(ii) limit the discretion of any Lender or Issuing Bank to waive the right to
demand such compensation in any given case).

 

SECTION 2.16.             Break Funding Payments . In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(a) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Lead Borrower pursuant to
Section 2.19, then, in any such event, the Domestic Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the Lead
Borrower and shall be conclusive absent manifest error. The Domestic Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

SECTION 2.17.             Taxes .

 

(a)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

 -74- 

  



 

(b)                Payment of Other Taxes by the Borrowers. The Domestic
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)                Indemnification by the Lead Borrower. Without duplication of
Section 2.17(a), the Lead Borrower shall indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                 Status of Lenders.



 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Lead Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

 -75- 

  



 

(ii)                 Without limiting the generality of the foregoing:



 

(A)       any Lender that is a U.S. Person shall deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:





 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                executed originals of IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Lead Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

 -76- 

  



 



(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

  



(iii)               Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 2.17(f).

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 -77- 

  



 

(h)                Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)                 Issuing Bank. For purposes of this Section 2.17, the term
“Lender” includes each Issuing Bank.

 

SECTION 2.18.             Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs .

 

(a)                The Borrowers shall make each payment required to be made by
each hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 2:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 2:00 p.m., Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment or performance hereunder shall be due on a day that is not a Business
Day, the date for payment or performance shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrowers are not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrowers hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                [Reserved]

 

 -78- 

  



 

(d)                If, except as expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent each may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers’ rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

 

(e)                Unless the Administrative Agent shall have received notice
from the Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the relevant
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the relevant Issuing Banks, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the relevant Lenders or the relevant Issuing Banks,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

(f)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(g)                Except as otherwise expressly provided herein, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fee and the
participation fees in respect of Letters of Credit, each reduction of the
Revolving Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders entitled thereto in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their respective applicable
outstanding Loans). For purposes of determining the Available Revolving
Commitment (other than in connection with calculating the Commitment Fee), each
outstanding Swingline Loan shall be deemed to have utilized the Revolving
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

 

 -79- 

  



 

SECTION 2.19.             Mitigation Obligations; Replacement of Lenders .

 

(a)                If any Lender requests compensation under Section 2.15, or
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
has declined to become an Extending Lender in connection with Pro Rata Extension
Offer made pursuant to Section 2.25 or (v) any Lender is an Objecting Lender
under Section 1.09(a) (any such Lender under clause (i), (ii), (iii) or (iv), an
“Affected Lender”), then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply. Each Lender agrees that, if it
becomes an Affected Lender, it shall execute and deliver to the Administrative
Agent an Assignment and Assumption to evidence such sale and purchase; provided,
however, that the failure of any Affected Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and corresponding
assignment) invalid.

 

 -80- 

  



 

SECTION 2.20.             Incremental Facilities . The Lead Borrower may from
time to time elect to increase the Revolving Commitments or make additional
Revolving Commitments (such increased and/or additional Revolving Commitments,
an “Incremental Revolving Commitment” and the loans thereunder, “Incremental
Revolving Loans” and, together with the Incremental Revolving Commitments, an
“Incremental Revolving Facility”) or enter into one or more tranches of Term
Loans or increase outstanding Term Loans (each an “Incremental Term Loan” and
together with the Incremental Revolving Facility hereinafter collectively
referred to as “Incremental Facilities,” as applicable), in each case in minimum
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of all such Incremental Facilities incurred pursuant to this Section 2.20
does not exceed the sum of (I) the sum of (x) $600,000,000 plus (y) all
voluntary prepayments of any outstanding Term Loans prior to the incurrence of
such Incremental Facility, to the extent such prepayments are not funded with
the proceeds of long-term Indebtedness minus (z) the aggregate principal amount
of Indebtedness outstanding pursuant to Section 6.03(i) hereof at such time
(this clause (I), the “Fixed Incremental Incurrence Basket”) and (II) any
additional amounts so long as immediately after giving pro forma effect to the
establishment of such Incremental Facility (and assuming any such Incremental
Revolving Commitments are fully drawn) and the use of proceeds thereunder, the
First Lien Net Leverage Ratio at the time such Indebtedness is incurred is not,
on a pro forma basis, greater than 3.00:1.00; provided that any Indebtedness
under such Incremental Facility that ranks junior to the liens securing the
Initial Term A Loans or that are unsecured shall be treated as Consolidated
First Lien Debt for purposes of calculating the First Lien Net Leverage Ratio to
determine whether such Incremental Facility may be incurred pursuant to this
Section 2.20 and for all other First Lien Net Leverage Ratio and Secured Net
Leverage Ratio (other than, in the case of such unsecured indebtedness, the
Secured Net Leverage Ratio set forth in Section 6.13(a)) calculations in this
Agreement from and after the date of effectiveness of such Incremental Facility
(this clause (II), the “Ratio Based Incremental Incurrence Basket”); provided,
however, that aggregate principal amount of any Incremental Revolving Facility
that constitutes a Foreign Subfacility, together with the aggregate principal
amount of any Initial Revolving Facility, other Incremental Revolving Facility
and/or Replacement Revolving Facility that constitutes a Foreign Subfacility,
shall not exceed the Foreign Borrower Sublimit. For the avoidance of doubt, any
amounts incurred under the Fixed Incremental Incurrence Basket concurrently with
any amounts incurred under the Ratio Based Incremental Incurrence Basket will
not count as Indebtedness for purposes of calculating the Ratio Based
Incremental Incurrence Basket at such time. The Lead Borrower may arrange for
any such increase or tranche to be provided by one or more Lenders (each Lender
so agreeing to participate in any Incremental Facility, an “Increasing Lender”),
or by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, an “Augmenting Lender”;
provided that no Ineligible Institution or Disqualified Institution may be an
Augmenting Lender and no existing Lender shall be required to be an Increasing
Lender), which agree to participate in such Incremental Facility; provided that
each Augmenting Lender shall be subject to the approval of the Lead Borrower and
the Administrative Agent and if the Augmenting Lender is providing all or a
portion of an Incremental Revolving Facility, each Issuing Bank and Swingline
Lender. Any Incremental Facility shall be established pursuant to an amendment
(or joinder documentation) to this Agreement (an “Incremental Amendment”), and
as appropriate, the other Loan Documents, executed by the Domestic Borrowers,
each other Loan Party, each Lender agreeing to provide all or a portion of the
Incremental Facility (including Augmenting Lenders and Increasing Lenders) and
the Administrative Agent (and subject to such Incremental Amendment being
reasonably satisfactory to the Administrative Agent) and no consent of any
Lender (other than the Lenders participating in the Incremental Facility) shall
be required for the establishment of any Incremental Facility pursuant to this
Section 2.20 or for amending this Agreement and any other Loan Document in
connection therewith. The Incremental Facility created pursuant to this
Section 2.20 (and any amendments to this Agreement and the Loan Documents in
connection therewith) shall become effective on the date agreed by the Lead
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no Incremental Facility shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such Incremental Facility, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied both before and after
giving effect to such Incremental Facility or waived by the Required Lenders and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Lead Borrower; provided
that, if the proceeds of such Incremental Facility are used to consummate a
Permitted Acquisition, the representations and warranties required to be made in
connection with such Incremental Facility shall be limited to the Specified
Representations and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Closing Date as to the corporate power
and authority of the Domestic Borrowers to borrow hereunder after giving effect
to such Incremental Facility and such other documentation or opinions reasonably
requested by the Administrative Agent and the Lenders of such Incremental
Facility.

 

 -81- 

  



 

(a)                The proceeds of any Incremental Term Loans will be used only
for general corporate purposes or as otherwise permitted by this Agreement. Upon
each increase in the Revolving Commitments pursuant to this Section 2.20, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Commitment (each, an “Incremental Revolving
Lender”) in respect of such increase, and each such Incremental Revolving Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and (ii)
participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Incremental Revolving Lender) will equal the percentage of
the aggregate Revolving Commitments of all Lenders represented by such Revolving
Lender’s Revolving Commitment. Additionally, if any Revolving Loans are
outstanding at the time any Incremental Revolving Commitments are established
under any existing Revolving Facility, the Revolving Lenders under such
Revolving Facility immediately after effectiveness of such Incremental Revolving
Commitments shall purchase and assign at par such amounts of the Revolving Loans
under such Revolving Facility outstanding at such time as the Administrative
Agent may require such that each Revolving Lender holds its Applicable
Percentage of all Revolving Loans under such Revolving Facility outstanding
immediately after giving effect to all such assignments. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

(b)                The terms and provisions of the Incremental Facilities made
pursuant hereto shall be as follows:

 

(i)               the terms and provisions of the Incremental Revolving
Commitments incurred as an increase to the Initial Revolving Facility shall be
identical to the Initial Revolving Facility and any provisions applicable to
Revolving Loans made hereunder;

 

(ii)              the terms and provisions of the Incremental Term Loans and
Incremental Revolving Commitments incurred as a separate tranche shall be on
terms and provisions as set forth in this Agreement or as otherwise determined
by the Lead Borrower and Lenders under such Incremental Facility and set forth
in the related Incremental Amendment and reasonably satisfactory to the
Administrative Agent; provided that other than to the extent permitted pursuant
to the proviso below, to the extent such terms and provisions are not consistent
with the applicable Initial Term A Facility or Initial Revolving Facility, as
applicable (other than pricing and customary “soft call” protection and
customary “excess cash flow” prepayments in respect of syndicated term “B”
loans), they shall be, taken as a whole, on terms no more favorable to the
Lenders under such Incremental Facility than the terms and provisions of this
Agreement (except (i) for covenants and events of default applicable only to
periods after the Latest Maturity Date or (ii) to the extent such more favorable
terms and documentation are incorporated into the Loan Documents for the benefit
of all existing Lenders (which may be accomplished with the consent of the
Administrative Agent and the Lead Borrower and without the consent of any
Lenders)) existing at the time of incurrence of such Incremental Facility (as
determined by the Lead Borrower in its reasonable discretion); provided,
further, that:

 

 -82- 

  



 

(A)              any such Incremental Revolving Commitments shall mature no
earlier than the Revolving Facility Maturity Date;

 

(B)              any Incremental Facility shall be secured by Liens that rank
pari passu, or, at the Lead Borrower’s option, junior, in priority with the
Liens securing the Initial Revolving Loans and the Initial Term A Loans or shall
be unsecured; provided that, if such Incremental Facility is secured by Liens,
such Incremental Facility may only be secured by U.S. Collateral (other than any
Incremental Revolving Facility, which may be secured by Foreign Collateral to
the extent of any obligations thereunder of a Foreign Borrower); provided
further that, if such Incremental Facility is secured by Liens that rank junior
in priority with the Liens securing the Revolving Loans and the Initial Term A
Loans, or is unsecured, (x) such Incremental Facility shall be a separate
tranche from the Initial Revolving Loans or the Initial Term A Loans, as
applicable; (y) such Incremental Facilities that are secured shall be subject to
a Permitted Junior Intercreditor Agreement and (z) such Incremental Facilities
shall not have mandatory prepayment provisions (other than related to customary
asset sale, event of loss or change of control offers) that could result in
prepayments of such debt prior to the Latest Maturity Date;

 

(C)              the maturity date of any Incremental Term Loans shall be no
earlier than the maturity date of the Initial Term A Loans; and the Weighted
Average Life to Maturity of any Incremental Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Initial Term A Loans;

 

(D)              (x) such Incremental Term Loans that are secured by Liens that
rank equal in priority with the Liens securing the Initial Term A Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Term A Loans in any mandatory prepayment
hereunder and (y) such Incremental Revolving Loans that are secured by Liens
that rank equal in priority with the Liens securing the Initial Revolving Loans
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the Initial Revolving Loans in any borrowings
and prepayments of Revolving Loans hereunder;

 

(E)               the interest rate margins and original issue discount or
upfront fees (if any) and interest rate floors (if any) applicable to any
Incremental Facility shall be determined by the Lead Borrower and the Lenders
under such Incremental Facility; provided that, solely in the case of
Incremental Term Loans (other than syndicated term “B” loans) that are secured
by Liens that rank equal in priority with the Liens securing the Initial Term A
Loans, if the All-In Yield in respect of such Incremental Term Loans exceeds the
All-In Yield in respect of the then existing Initial Term A Loans by more than
0.50%, the Applicable Rate in respect of the then existing Initial Term A Loans
shall be adjusted so that the All-In Yield in respect of the then existing
Initial Term A Loans is equal to the All-In Yield in respect of such Incremental
Term Loans minus 0.50% (“MFN Protection”); and

 

(F)               there shall be no borrower (other than the Domestic Borrowers
and, with respect to any Incremental Revolving Facility, any Foreign Borrower)
and no guarantors (other than the Guarantors) in respect of any Incremental
Facility, unless such borrower or guarantor is an entity organized or formed in
the United States and becomes a co-borrower or Guarantor (as applicable) under
the Loan Documents and is otherwise reasonably acceptable to the Administrative
Agent.

 

 -83- 

  



 

Nothing contained in this Section 2.20 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.

 

SECTION 2.21.             Judgment Currency . If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower(s)
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, nonappealable judgment is given. The obligations of such
Borrower(s) in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, such Borrower(s) agree, to the fullest extent
that each may effectively do so, as a separate obligation and notwithstanding
any such judgment, to indemnify such Lender or the Administrative Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Lead Borrower.

 

SECTION 2.22.             Defaulting Lenders . Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 



(a)       fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

 

(b)       the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(c)       if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)       all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) no Event of Default has occurred and is continuing and (y) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;



 

 -84- 

  









 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Lead Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the relevant
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)       if the Lead Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)       if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all Commitment Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the relevant Issuing Banks until and to
the extent that such LC Exposure is reallocated and/or cash collateralized; and

 

(d)      so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Lead
Borrower in accordance with Section 2.22(c), and participating interests in any
such newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Closing Date and for so long as such event shall continue, (ii) a
Bail-In Action with respect to a Parent of any Lender shall occur following the
Closing Date and for so long as such event shall continue or (iii) the Swingline
Lender or any Issuing Bank has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan and no Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or such Issuing Bank,
as the case may be, shall have entered into arrangements with the Lead Borrower
or such Lender, satisfactory to the Swingline Lender or such Issuing Bank, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

 

 -85- 

  



 

In the event that the Administrative Agent, the Lead Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

SECTION 2.23.             Refinancing Amendments .

 

(a)                Notwithstanding anything to the contrary in this Agreement,
the Lead Borrower may by written notice to the Administrative Agent establish
one or more additional tranches of term loans under this Agreement in minimum
amounts of $10,000,000 (such loans, “Refinancing Term Loans”), the net proceeds
of which are used to Refinance in whole or in part any Class of Term Loans on a
pro rata basis (it being understood that, with the consent of the Lead Borrower
and subject to allocation by the Lead Borrower, any existing Lender holding Term
Loans of such Class may elect to convert all or any portion of such Term Loans
into the applicable Refinancing Term Loans). Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Lead Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not earlier
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period agreed to the Administrative
Agent); provided that:

 

(i)               before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date no Event of Default
shall have occurred and be continuing;

 

(ii)              the final maturity date of the Refinancing Term Loans shall be
no earlier than the Term Facility Maturity Date of the refinanced Term Loans;

 

(iii)             the Weighted Average Life to Maturity of such Refinancing Term
Loans shall be no shorter than the then-remaining Weighted Average Life to
Maturity of the refinanced Term Loans;

 

(iv)             the aggregate principal amount of the Refinancing Term Loans
shall not exceed the outstanding principal amount of the refinanced Term Loans
plus amounts used to pay fees, premiums, costs and expenses (including original
issue discount) and accrued interest associated therewith;

 

(v)             all other terms applicable to such Refinancing Term Loans (other
than provisions relating to original issue discount, upfront fees, interest
rates and any other pricing terms (which original issue discount, upfront fees,
interest rates and other pricing terms shall not be subject to the provisions
set forth in Section 2.20(b)(ii)(E)), which shall be as agreed between the Lead
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall (as determined by the Lead Borrower in good faith) be substantially
similar to, or not materially more favorable to the lenders of such Refinancing
Term Loans than the terms, taken as a whole, applicable to the Term Loans being
refinanced (except (i) to the extent such covenants and other terms apply solely
to any period after the Latest Maturity Date applicable to Term Loans or (ii) to
the extent such more favorable terms and documentation are incorporated into the
Loan Documents for the benefit of all existing Lenders (which may be
accomplished with the consent of the Administrative Agent and the Lead Borrower
and without the consent of any Lenders));

 

 -86- 

  



 

(vi)              with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to the Initial Term A Loans,
such Liens will be subject to a Permitted Junior Intercreditor Agreement and
such Refinancing Term Loans shall not have any scheduled repayment, mandatory
redemption or repayment or sinking fund obligations prior to the Terms Loans
being refinanced (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default);

 

(vii)              there shall be no borrower (other than the Domestic
Borrowers) and no guarantors (other than the Guarantors) in respect of such
Refinancing Term Loans, unless such borrower or guarantor is an entity organized
or formed under the laws of the United States, and state thereof or the District
of Columbia and becomes a co-borrower or Guarantor (as applicable) under the
Loan Documents and is otherwise reasonably acceptable to the Administrative
Agent; and

 

(viii)             Refinancing Term Loans shall not be secured by any asset
other than the U.S. Collateral;

 

(ix)               such Liens on the U.S. Collateral shall be pari passu with or
junior in priority to the Liens securing the Initial Term A Loans;

 

(x)               Refinancing Term Loans secured by U.S. Collateral on a pari
passu basis with the outstanding Term Loans may participate on a pro rata basis
or on a less than pro rata basis (but not on a greater than pro rata basis) in
any mandatory prepayments (other than as provided otherwise in the case of such
prepayments pursuant to Section 2.11(d)) hereunder, as specified in the
applicable Refinancing Amendment; and

 

(xi)               Refinancing Term Loans that are unsecured shall not have any
scheduled repayment, mandatory redemption or repayment or sinking fund
obligations prior to the Term Loans being refinanced (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default).

 

(b)                The Lead Borrower may approach any Lender or any other person
that would be a permitted assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans; provided, that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Amendment governing such Refinancing Term Loans,
be designated as an increase in any previously established Class of Term Loans
made to the Borrowers.

 

(c)                Notwithstanding anything to the contrary in this Agreement:

 

(i)               The Lead Borrower may, by written notice to the Administrative
Agent, establish one or more additional Facilities (“Replacement Revolving
Facilities”) providing for revolving commitments (“Replacement Revolving
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Lead Borrower proposes that the
Replacement Revolving Commitments shall become effective, which shall be a date
not less than five (5) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent); provided that

 

(A)              before and after giving effect to the establishment of such
Replacement Revolving Commitments on the Replacement Revolving Facility
Effective Date, no Event of Default shall have occurred and be continuing;

 

 -87- 

  



 

(B)              after giving effect to the establishment of any Replacement
Revolving Commitments and any concurrent reduction in the aggregate amount of
any other Revolving Commitments, the aggregate amount of Revolving Commitments
shall not exceed the aggregate amount of the Revolving Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;

 

(C)              no Replacement Revolving Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Facility Maturity Date for the Revolving Commitments being replaced;

 

(D)              all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms which shall be as agreed between the Lead Borrower and the Lenders
providing such Replacement Revolving Commitments and (y) the amount of any
letter of credit sublimit and swingline commitment under such Replacement
Revolving Facility, which shall be as agreed between the Lead Borrower, the
Lenders providing such Replacement Revolving Commitments, the Administrative
Agent and the replacement issuing bank and replacement swingline lender, if any,
under such Replacement Revolving Commitments) taken as a whole shall (as
determined by the Lead Borrower in good faith) be substantially similar to, or
not materially more favorable to the lenders of such Replacement Revolving
Facilities than, those, taken as a whole, applicable to the Revolving
Commitments so replaced (except (i) to the extent such covenants and other terms
apply solely to any period after the latest Revolving Facility Maturity Date in
effect at the time of incurrence or (ii) to the extent such more favorable terms
and documentation are incorporated into the Loan Documents for the benefit of
all existing Lenders (which may be accomplished with the consent of the
Administrative Agent and the Lead Borrower and without the consent of any
Lenders));

 

(E)               there shall be no borrower (other than the Domestic Borrowers)
and no guarantors (other than the Guarantors) in respect of such Replacement
Revolving Facility, unless such borrower or guarantor is an entity organized or
formed under the laws of the United States, and state thereof or the District of
Columbia and becomes a co-borrower or Guarantor (as applicable) under the Loan
Documents and is otherwise reasonably acceptable to the Administrative Agent;
provided, however, that aggregate principal amount of any Replacement Revolving
Facility that constitutes a Foreign Subfacility, together with the aggregate
principal amount of any Initial Revolving Facility, Incremental Revolving
Facility and/or other Replacement Revolving Facility that constitutes a Foreign
Subfacility, shall not exceed the Foreign Borrower Sublimit;

 

(F)               Replacement Revolving Commitments and extensions of credit
thereunder shall not be secured by any asset other than the U.S. Collateral (or,
to the extent of any obligations thereunder of a Foreign Borrower, Foreign
Collateral) and such Liens on the U.S. Collateral shall be pari passu with or
junior in priority to the Liens securing the Initial Term A Loans;

 

(G)              if such Replacement Revolving Facility is secured by Liens on
the Collateral that rank junior in right of security to the Initial Revolving
Loans, such Liens will be subject to a Permitted Junior Intercreditor Agreement;
and

 

 -88- 

  



 

(H)              the Replacement Revolving Commitments (and Replacement
Revolving Loans) shall not have any scheduled repayment, mandatory redemption or
repayment or sinking fund obligations other than those applicable to the Initial
Revolving Facility.

 

(ii)               The Lead Borrower may, by written notice to the
Administrative Agent, establish Replacement Revolving Commitments to refinance
and/or replace all or any portion of a Term Loan hereunder (regardless of
whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans), so long as the aggregate amount of such Replacement Revolving
Commitments does not exceed the aggregate amount of Term Loans repaid at the
time of establishment thereof plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith; provided that:

 

(A)              before and after giving effect to the establishment such
Replacement Revolving Commitments on the Replacement Revolving Facility
Effective Date no Default or Event of Default shall have occurred and be
continuing;

 

(B)              the remaining life to termination of such Replacement Revolving
Commitments shall be no shorter than the Weighted Average Life to Maturity then
applicable to the refinanced Term Loans;

 

(C)              the final termination date of the Replacement Revolving
Commitments shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans, (iv) with respect to Replacement Revolving Loans secured
by Liens on Collateral that rank junior in right of security to the Initial
Revolving Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement;

 

(D)              there shall be no borrower (other than the Domestic Borrowers)
and no guarantors (other than the Guarantors) in respect of such Replacement
Revolving Facility, unless such borrower or guarantor is an entity organized or
formed in the United States and becomes a co-borrower or Guarantor (as
applicable) under the Loan Documents and is otherwise reasonably acceptable to
the Administrative Agent;

 

(E)               Replacement Revolving Commitments and extensions of credit
thereunder shall not be secured by any asset other than U.S. Collateral and such
Liens shall be pari passu or junior in priority to the Liens securing the Term
Loans being refinanced;

 

(F)               the Replacement Revolving Facility does not have mandatory
prepayment or redemption provisions that could result in the prepayment or
redemption thereof prior to the maturity date of the Term Loans being
refinanced; and

 

(G)              all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms, which shall be as agreed between the Lead Borrower and the
Lenders providing such Replacement Revolving Commitments and (y) the amount of
any letter of credit sublimit and swingline commitment under such Replacement
Revolving Facility, which shall be as agreed between the Lead Borrower, the
Lenders providing such Replacement Revolving Commitments, the Administrative
Agent and the replacement issuing bank and replacement swingline lender, if any,
under such Replacement Revolving Commitments) taken as a whole shall (as
determined by the Lead Borrower in good faith) be substantially similar to, or
not materially more favorable to the lenders providing such Replacement
Revolving Facility than, those taken as a whole applicable to the Term Loans
being refinanced (except (i) to the extent such covenants and other terms apply
solely to any period after the Latest Maturity Date or (ii) to the extent such
more favorable terms are incorporated into the Loan Documents for the benefit of
all Lenders (which may be accomplished with the consent of the Administrative
Agent and the Lead Borrower and without the consent of any Lenders)).

 

 -89- 

  



 

(iii)               Solely to the extent that an Issuing Bank or Swingline
Lender is not a replacement issuing bank or replacement swingline lender, as the
case may be, under a Replacement Revolving Facility, it is understood and agreed
that such Issuing Bank or Swingline Lender shall not be required to issue any
letters of credit or swingline loan under such Replacement Revolving Facility
and, to the extent it is necessary for such Issuing Bank or Swingline Lender to
withdraw as an Issuing Bank or Swingline Lender, as the case may be, at the time
of the establishment of such Replacement Revolving Facility, such withdrawal
shall be on terms and conditions reasonably satisfactory to such Issuing Bank or
Swingline Lender, as the case may be, in its sole discretion. The Borrowers
agree to reimburse each Issuing Bank or Swingline Lender, as the case may be, in
full upon demand, for any reasonable and documented out-of-pocket cost or
expense attributable to such withdrawal.

 

(d)                The Lead Borrower may approach any Lender or any other person
that would be a permitted assignee of a Revolving Commitment pursuant to
Section 9.04 to provide all or a portion of the Replacement Revolving
Commitments; provided that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Commitments may elect or decline, in its
sole discretion, to provide a Replacement Revolving Commitment. Any Replacement
Revolving Commitment made on any Replacement Revolving Facility Effective Date
shall be designated an additional Class of Revolving Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Commitments
may, to the extent provided in the applicable Refinancing Amendment, be
designated as an increase in any previously established Class of Revolving
Commitments.

 

(e)                The Lead Borrower and each Lender providing the applicable
Refinancing Term Loans and/or Replacement Revolving Commitments (as applicable)
shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably request in writing. Any Refinancing
Amendment shall not require the consent of any Lender other than Lenders
providing such Refinancing Term Loans and/or Replacement Revolving Commitments.
Each Lender providing such Refinancing Term Loans and/or Replacement Revolving
Commitments that is not already a Lender hereunder on the Refinancing Effective
Date shall become a Lender under this Agreement pursuant to the Refinancing
Amendment. Each Refinancing Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto. For purposes of this Agreement and the
other Loan Documents, (A) if a Lender is providing a Refinancing Term Loan, such
Lender will be deemed to have an Other Term Loan having the terms of such
Refinancing Term Loan and (B) if a Lender is providing a Replacement Revolving
Commitment, such Lender will be deemed to have an Other Revolving Commitment
having the terms of such Replacement Revolving Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.23), (i) there shall be no
condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Commitment at any time or from time to time other than those set forth
in clauses (a) or (c) above, as applicable, and (ii) all Refinancing Term Loans,
Replacement Revolving Commitments and all obligations in respect thereof shall
be Secured Obligations under this Agreement and the other Loan Documents that
rank equally and ratably in right of security with the Initial Term A Loans and
other Secured Obligations (other than Incremental Term Loans and Refinancing
Term Loans that rank junior in right of security with the Initial Term A Loans,
and except to the extent any such Refinancing Term Loans are secured by the
Collateral on a junior lien basis in accordance with the provisions above).

 

 -90- 

  



 

SECTION 2.24.             Loan Repurchases .

 

(a)                Subject to the terms and conditions set forth or referred to
below, the Lead Borrower may from time to time, at its discretion, conduct
modified Dutch auctions in order to purchase its Term Loans of one or more
Classes (as determined by the Borrowers) (each, a “Purchase Offer”), each such
Purchase Offer to be managed exclusively by the Administrative Agent (or such
other financial institution chosen by the Lead Borrower and reasonably
acceptable to the Administrative Agent) (in such capacity, the “Auction
Manager”), so long as the following conditions are satisfied:

 

(i)               each Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.24 and the Auction
Procedures;

 

(ii)               no Default or Event of Default shall have occurred and be
continuing on the date of the delivery of each notice of an auction and at the
time of (and immediately after giving effect to) the purchase of any Term Loans
in connection with any Purchase Offer;

 

(iii)             the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans of the applicable Class or Classes so purchased by
the Lead Borrower shall automatically be cancelled and retired by the Lead
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to EBITDA as a result of any gains associated with
cancellation of debt), and in no event shall the Lead Borrower be entitled to
any vote hereunder in connection with such Term Loans;

 

(iv)             no more than one Purchase Offer with respect to any Class may
be ongoing at any one time;

 

(v)             no purchase of any Term Loans shall be made from the proceeds of
any Revolving Loan or Swingline Loan.

 

(b)                If, at the time the Lead Borrower commences any Purchase
Offer, it reasonably believes that all required conditions set forth above which
are required to be satisfied at the time of the consummation of such Purchase
Offer shall be satisfied, then the Lead Borrower shall have no liability to any
Term Lender for any termination of such Purchase Offer as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Purchase Offer, and any such failure shall not result in
any Default or Event of Default hereunder. With respect to all purchases of Term
Loans of any Class or Classes made by the Lead Borrower pursuant to this Section
2.24, (x) the Lead Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
of the applicable Class or Classes up to the settlement date of such purchase
and (y) such purchases (and the payments made by the Lead Borrower and the
cancellation of the purchased Loans, in each case in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 hereof.

 

(c)                The Administrative Agent and the Lenders hereby consent to
the Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section 2.24; provided that notwithstanding
anything to the contrary contained herein, no Lender shall have an obligation to
participate in any such Purchase Offer. For the avoidance of doubt, it is
understood and agreed that the provisions of Sections 2.16, 2.18 and 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.24. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Section 9.03 to the same
extent as if each reference therein to the “Agents” were a reference to the
Auction Manager, and the Administrative Agent shall cooperate with the Auction
Manager as reasonably requested by the Auction Manager in order to enable it to
perform its responsibilities and duties in connection with each Purchase Offer.

 

 -91- 

  



 

SECTION 2.25.             Extensions of Loans and Commitments .

 

(a)                Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers made from time to time by (i) the Domestic
Borrowers to all Lenders of any Class of Term Loans and/or Revolving Commitments
or (ii) any Foreign Borrower to all Lenders of any Class of Revolving
Commitments, in each case, on a pro rata basis (based, in the case of an offer
to the Lenders under any Class of Term Loans, on the aggregate outstanding Term
Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Commitments under
such Revolving Facility, as applicable), and on the same terms to each such
Lender (“Pro Rata Extension Offers”), the Borrowers are hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Loans and/or
Commitments of such Class and to otherwise modify the terms of such Lender’s
Loans and/or Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including, subject to the provisions in this Section 2.25,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule and/or optional or mandatory prepayments in respect of such Lender’s
Loans). For the avoidance of doubt, the reference to “on the same terms” in the
preceding sentence shall mean, (i) in the case of an offer to the Lenders under
any Class of Term Loans, that all of the Term Loans of such Class are offered to
be extended for the same amount of time and that the interest rate changes and
fees payable with respect to such extension are the same and (ii) in the case of
an offer to the Lenders under any Revolving Facility, that all of the Revolving
Commitments of such Facility are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the Lead Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Other Term Loan for such
Lender if such Lender is extending an existing Term Loan (such extended Term
Loan, an “Extended Term Loan”) or an Other Revolving Commitment for such Lender
if such Lender is extending an existing Revolving Commitment (such extended
Revolving Commitment, an “Extended Revolving Commitment”, and any Revolving Loan
made pursuant to such Extended Revolving Commitment, an “Extended Revolving
Loan”). Each Pro Rata Extension Offer shall specify the date on which the Lead
Borrower proposes that the Extended Term Loan shall be made or the proposed
Extended Revolving Commitment shall become effective, which shall be a date not
earlier than five (5) Business Days after the date on which notice is delivered
to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent).

 

(b)                The Lead Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an amendment to this Agreement (an
“Extension Amendment”) and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Extended Term Loans and/or Extended
Revolving Commitments of such Extending Lender. No Lenders other than Extending
Lenders shall be required to consent to any amendments made in connection with
an Extension Amendment. Each Extension Amendment shall specify the terms of the
applicable Extended Term Loans and/or Extended Revolving Commitments; provided,
that (i) except as to interest rates, fees and any other pricing terms, and
amortization, final maturity date and optional and mandatory prepayments and
commitment reductions (which shall, subject to clauses (ii) and (iii) of this
proviso, be determined by the Lead Borrower and set forth in the Pro Rata
Extension Offer), the Extended Term Loans shall have (x) the same terms as the
existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence, (iii)
the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms, optional and mandatory prepayments, and final
maturity (which shall be determined by the Lead Borrower and set forth in the
Pro Rata Extension Offer), any Extended Revolving Commitment shall have (x) the
same terms as the existing Class of Revolving Commitments from which they are
extended or (y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent and, in respect of any other terms that would affect the
rights or duties of any Issuing Bank or Swingline Lender, such terms as shall be
reasonably satisfactory to such Issuing Bank or Swingline Lender, and (v) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) than the Initial Term A Loans in
any mandatory prepayment hereunder. Upon the effectiveness of any Extension
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Commitments evidenced thereby as provided for in
Section 9.02. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Lead Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto. If provided in any
Extension Amendment with respect to any Extended Revolving Commitments, and with
the consent of each Swingline Lender and Issuing Bank, participations in
Swingline Loans and Letters of Credit shall be reallocated to lenders holding
such Extended Revolving Commitments in the manner specified in such Extension
Amendment, including upon effectiveness of such Extended Revolving Commitment or
upon or prior to the maturity date for any Class of Revolving Commitments.

 

 -92- 

  



 

(c)                Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Commitment will be automatically
designated an Extended Revolving Commitment. For purposes of this Agreement and
the other Loan Documents, (i) if such Extending Lender is extending a Term Loan,
such Extending Lender will be deemed to have an Other Term Loan having the terms
of such Extended Term Loan and (ii) if such Extending Lender is extending a
Revolving Commitment, such Extending Lender will be deemed to have an Other
Revolving Commitment having the terms of such Extended Revolving Commitment.

 

(d)                Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.18), (i) each Class of Extended Term Loan or Extended Revolving
Commitment is required to be in a minimum amount of $10,000,000, (ii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Commitment pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Term Loan and/or Extended Revolving Commitment), (iii)
there shall be no condition to any Extension of any Loan or Commitment at any
time or from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving
Commitment implemented thereby, (iv) all Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents that
rank equally and ratably in right of security with all other Obligations of the
Class being extended (and all other Secured Obligations secured by a pari passu
Lien on the Collateral), (v) no Issuing Bank or Swingline Lender shall be
obligated to provide Swingline Loans or issue Letters of Credit under such
Extended Revolving Commitments unless it shall have consented thereto and (vii)
there shall be no borrower (other than the Borrowers) and no guarantors (other
than the Guarantors) in respect of any such Extended Term Loans or Extended
Revolving Commitments.

 

(e)                Each Extension shall be consummated pursuant to procedures
set forth in the associated Pro Rata Extension Offer; provided, (x) that the
Lead Borrower shall cooperate with the Administrative Agent prior to making any
Pro Rata Extension Offer to establish reasonable procedures with respect to
mechanical provisions relating to such Extension, including, without limitation,
timing, rounding and other adjustments and (y) such Pro Rata Extension Offer may
be for less than the amount of the aggregate principal amount of the Loan or
Commitments which are subject to such Pro Rata Extension Offer and to the extent
there is oversubscription the Loans or Commitments which have elected to be
extended will be subject to proration based on the aggregate principal amount of
Loans or Commitments included in such Pro Rata Extension Offer.

 

 -93- 

  



 

ARTICLE III
Representations and Warranties

 

The Borrowers represent and warrant to the Lenders that:

 

SECTION 3.01.             Organization; Powers . Each Loan Party (i) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and (iv)
is in compliance with all Laws; except in each case referred to in subsection
(i) (other than with respect to the Borrowers), (ii)(A), (iii) or (iv), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.02.             Authorization; No Conflicts .

 

(a)                The execution, delivery and performance by each Loan Party of
each Loan Document to which it is party, (i) have been duly authorized by all
necessary corporate or other organizational action, and (ii) do not (A)
contravene the terms of any of such Person’s Organization Documents; (B)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (x) any Contractual Obligation to which any Borrower is a party
or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which any Borrower or its property is subject, except, in
each case to the extent that such breach, contravention or creation of any such
Lien could not reasonably be expected to have a Material Adverse Effect; or (C)
violate any Law except to the extent that such violation could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                No Restricted Subsidiary of Lead Borrower is in violation of
any Law or in breach of any Contractual Obligation, the violation of which could
be reasonably likely to have a Material Adverse Effect.

 

SECTION 3.03.             Governmental Approvals . No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party; except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and (c) such as have been made or obtained
and are in full force and effect.

 

SECTION 3.04.             Enforceability . This Agreement has been, and each
other Loan Document to which each Loan Party is a party, when delivered
hereunder, will have been, duly executed and delivered by such Loan Party. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (c)
implied covenants of good faith and fair dealing.

 

 -94- 

  



 

SECTION 3.05.             Financial Condition; No Material Adverse Change .

 

(a)                The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the
consolidated financial condition of the Lead Borrower as of the date thereof and
its Consolidated results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and other liabilities of the Lead Borrower and its Consolidated
Subsidiaries as of the date thereof to the extent required by GAAP, including
liabilities for taxes, material commitments and Indebtedness to the extent
required by GAAP.

 

(b)                The Unaudited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present, in all
material respects, the consolidated financial condition of the Lead Borrower as
of the date thereof and its Consolidated results of operations for the period
covered thereby, all in accordance with GAAP, except as expressly noted therein,
and subject, in the case of clauses (i) and (ii), to the absence of notes and
year-end audit adjustments, and (iii) show all material Indebtedness and other
liabilities of the Lead Borrower and its Consolidated subsidiaries as of the
date thereof to the extent required by GAAP, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.

 

(c)                Since September 30, 2018, there has been no Material Adverse
Effect.

 

SECTION 3.06.             Properties; Intellectual Property .

 

(a)                Each of the Lead Borrower and its Restricted Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, in each case, subject to Permitted Liens and
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failures
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(b)                Each of the Lead Borrower and its Restricted Subsidiaries
owns, is licensed, or otherwise has the right to use all Intellectual Property
used in or otherwise necessary to conduct its business as presently conducted,
except where the failure to have such ownership, license or right to use would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Lead Borrower and its Restricted Subsidiaries have not
received any written notice, and are not aware, that the operation of their
respective businesses as currently conducted infringes, violates or
misappropriates in any material respect upon the Intellectual Property rights of
any other Person, except where such infringement, violation or misappropriation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 3.07.             Litigation . There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Lead Borrower or any
Restricted Subsidiary based on written notice received by the Lead Borrower or
any Restricted Subsidiary, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Lead Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (i)
except for the Disclosed Litigation, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (ii) purports
to adversely affect the legality, validity or enforceability of this Agreement
or any other Loan Document or the consummation of the transactions contemplated
hereby.

 

 -95- 

  



 

SECTION 3.08.             Compliance with Agreements; No Default . Neither the
Lead Borrower nor any Restricted Subsidiary is in default under or with respect
to any Indebtedness or Guarantee that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

SECTION 3.09.             Environmental Matters . Except with respect to any
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, none of the Lead Borrower or any
Restricted Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.10.             Insurance . The properties of the Lead Borrower and
its Restricted Subsidiaries are insured with insurance companies or with a
captive insurance company that is an Affiliate of the Lead Borrower as to which
the Administrative Agent may request reasonable evidence of financial
responsibility, in such amounts, with such deductibles and covering such risks
as are consistent with sound business practices.

 

SECTION 3.11.             Taxes . The Lead Borrower and its Restricted
Subsidiaries have filed all tax returns and reports required to be filed, and
have paid all taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (i) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (ii) for those tax returns, reports, taxes,
assessments, fees and other governmental charges, which the failure to so pay or
file, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.12.             ERISA .

 

(a)                Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws. Except as could not reasonably
be expected to have a Material Adverse Effect, no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

 

(b)                There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no non-exempt prohibited transaction
under ERISA Section 406 or violation of the fiduciary responsibility rules under
ERISA Section 404 with respect to any Plan that has resulted or could reasonably
be expected to result in a Material Adverse Effect.

 

(c)                Except as could not be reasonably expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) neither the Lead Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither the Lead Borrower nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to be subject to Sections 4069
or 4212(c) of ERISA.

 

 -96- 

  



 

SECTION 3.13.             Federal Reserve Regulations; Investment Company
Status .

 

(a)                The Lead Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U issued by the
Board), or extending credit for the purpose of purchasing or carrying Margin
Stock and no part of the proceeds of any Loans or drawings under or any Letter
of Credit will be used by the Lead Borrower or any of its Restricted
Subsidiaries in any manner that would result in a violation of Regulation T,
Regulation U or Regulation X.

 

(b)                Neither the Lead Borrower nor any of its Restricted
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

(c)                Neither the making of the Loans, nor the issuance of the
Letters of Credit or the application of the proceeds or repayment thereof by the
Borrowers, nor the consummation of other transactions contemplated hereunder,
will violate any provision of the Investment Company Act of 1940 or any rule,
regulation or order of the SEC.

 

SECTION 3.14.             Disclosure .

 

No report, financial statement, certificate or other written information (other
than projections, estimates, forecasts and other forward-looking information and
information of a general economic or industry-specific nature) furnished by or
on behalf of the Lead Borrower to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to forecasts or
projected financial information, the Lead Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Lead Borrower to be reasonable at the time prepared (it being understood by the
Administrative Agent and the Lenders that any such projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Lead Borrower or its Restricted
Subsidiaries, that no assurances can be given that such projections will be
realized and that actual results may differ materially from such projections).

 

SECTION 3.15.             Compliance with Laws . Each of the Lead Borrower and
its Restricted Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.16.             Anti-Corruption Laws and Sanctions . The Lead Borrower
has implemented and maintains in effect policies and procedures designed to
promote compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrowers, their Subsidiaries and their respective
directors and officers and, to the knowledge of the Lead Borrower, its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Borrowers, any Subsidiary or to the
knowledge of the Lead Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Lead Borrower,
any agent of the Borrowers or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transactions will directly, or knowingly indirectly, violate any Anti-Corruption
Law or applicable Sanctions. None of the Borrowers or any Subsidiary is
knowingly in violation in any material respect of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”).

 

 -97- 

  



 

SECTION 3.17.             Subsidiaries . Schedule 3.17 lists each Subsidiary of
the Lead Borrower (and the direct and indirect ownership interest of the Lead
Borrower therein), in each case existing on the Closing Date after giving effect
to the Transactions and all of the outstanding Equity Interests in each Borrower
and its Subsidiaries have been validly issued, are fully paid and, in the case
of Equity Interests representing corporate interests, nonassessable and, on the
Closing Date, all Equity Interests owned directly or indirectly by each Loan
Party are owned free and clear of all Liens other than Liens incurred under the
Loan Documents and Liens permitted by the terms of this Agreement.

 

SECTION 3.18.             Security Documents .

 

(a)                (i) Each Security Document is effective to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally (or comparable interest under foreign law
in the case of Foreign Collateral) and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. In the
case of the Pledged Collateral described in the Security Agreement, when
financing statements are filed in the offices specified in the Security
Agreement or certificates or promissory notes, as applicable, representing such
Pledged Collateral and required to be delivered under the applicable Security
Document (other than the Welch Allyn Pledge Agreement) are delivered to the
Collateral Agent, in the case of the U.S. Collateral described in the Security
Agreement and in the case of the Collateral described in the Foreign Security
Documents, when the actions and steps contemplated thereby in order to perfect
the security interest created by such Foreign Security Document have been taken,
the Collateral Agent (for the benefit of the Secured Parties) will have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral as security for the applicable Secured
Obligations (or comparable interest under foreign law in the case of Foreign
Collateral) to the extent perfection in such collateral can be obtained by
filing Uniform Commercial Code financing statements, possession, or such actions
or steps described in the Foreign Security Documents, in each case, prior and
superior in right to the Lien of any other person (except Permitted Liens).

 

(ii)       In the case of the Welch Allyn Transferred Shares described in the
Welch Allyn Pledge Agreement, when financing statements are filed in the offices
specified in the Welch Allyn Pledge Agreement or certificates representing such
Collateral required to be delivered under the Welch Allyn Pledge Agreement are
delivered to the Collateral Agent, the Collateral Agent (for the benefit of the
Secured Parties) will have a fully perfected Lien on, and security interest in,
all right, title and interest of New US, LLP and each other pledgor or grantor
party thereto in such Collateral as security for the Secured Obligations to the
extent perfection in such collateral can be obtained by filing Uniform
Commercial Code financing statements or possession, in each case prior and
superior in right to the Lien of any other person (except Permitted Liens).

 

(b)                When the Security Agreement or a short form thereof is filed
and recorded in the United States Patent and Trademark Office and/or the United
States Copyright Office, as applicable, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a)(i) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and patents, trademark and
patent applications and registered copyrights described therein, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and issued patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date). For the avoidance of doubt, the grant of a
security interest in such Intellectual Property (and the perfection thereto)
shall not be deemed to be an assignment of Intellectual Property rights owned by
the Loan Parties.

 

 -98- 

  



 

(c)                [Reserved]

 

(d)                Notwithstanding anything herein (including this Section 3.18)
or in any other Loan Document to the contrary, no Borrower or any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary (except to the extent
such Foreign Subsidiary is a Foreign Borrower), or as to the rights and remedies
of the Administrative Agent or any Lender with respect thereto, under foreign
law.

 

SECTION 3.19.             Solvency . Immediately after giving effect to the
Transactions on the Closing Date and the making of each Loan on the Closing Date
and the application of the proceeds of such Loans, (i) the fair value of the
assets of the Lead Borrower and its Subsidiaries on a Consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Lead Borrower and its Subsidiaries on a
Consolidated basis; (ii) the present fair saleable value of the property of the
Lead Borrower and its Subsidiaries on a Consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Lead
Borrower and its Subsidiaries on a Consolidated basis on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Lead Borrower and its
Subsidiaries on a Consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Lead Borrower and its
Subsidiaries on a Consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

SECTION 3.20.           EEA Financial Institution . No Loan Party is an EEA
Financial Institution.

 

ARTICLE IV
Conditions

 

SECTION 4.01.             Closing Date . The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder (including
those to be made on the Closing Date) shall become effective on the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

 



(a)       The Administrative Agent (or its counsel) shall have received from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement, in form and substance satisfactory to the Administrative Agent and
its counsel.

 

(b)       The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties, Barnes & Thornburg LLP, Indiana counsel for the Loan Parties, and
Dorsey & Whitney LLP, Minnesota counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, and covering such
other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request.





 

 -99- 

  



 

 



 

(c)       The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each of the Loan Parties
dated the Closing Date and certifying:

 

(i)       that attached thereto is a true and complete copy of the certificate
or articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization;

 

(ii)       that attached thereto is a true and complete copy of a certificate as
to the good standing (to the extent available in such jurisdiction) of such Loan
Party from the jurisdiction of its organization as of a recent date from such
Secretary of State (or other similar official or Governmental Authority) and
bring down good standings as of the Closing Date (or if agreed to by the
Administrative Agent, one or two Business Days immediately prior to the Closing
Date);

 

(iii)       that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in the following clause (iv);

 

(iv)       that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party, authorizing the execution, delivery and performance by such Loan Party of
this Agreement and the borrowings hereunder, and the execution, delivery and
performance of each of the other Loan Documents required hereby with respect to
such Loan Party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date; and

 

(v)       as to the incumbency and specimen signature of each officer or
authorized signatory executing this Agreement or any other Loan Document in
connection herewith on behalf of such Loan Party.

 

(d)       The Administrative Agent shall have received the results of a search
of the Uniform Commercial Code filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Security Agreement or requested by the
Collateral Agent and copies of the financing statements disclosed by such search
of the Borrowers and evidence reasonably satisfactory to the Administrative
Agent that the Liens other than Permitted Liens have been, or will be
simultaneously or substantially concurrently with the Closing Date, released (or
arrangements reasonably satisfactory to the Administrative Agent for such
release have been made).

 



(e)       [Reserved]

 

(f)       The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Lead Borrower,
certifying that the conditions set forth in clauses (k) and (n) have been met.





 

 -100- 

  



 





(g)       The principal of and accrued and unpaid interest on all outstanding
loans and letter of credit disbursements under the Existing Credit Agreement,
and all accrued and unpaid fees and cost reimbursements payable under the
Existing Credit Agreement (excluding, for the avoidance of doubt, any such
amounts under any Existing Letters of Credit), shall have been (or,
substantially simultaneously with the effectiveness of this Agreement and the
making of Loans hereunder on the Closing Date, shall be) paid in full, and the
Administrative Agent shall have received evidence reasonably satisfactory to it
of such payment and the release of all guarantees and collateral securing
obligations thereunder.

 

(h)       The Administrative Agent shall have received a solvency certificate in
form and substance reasonably satisfactory to the Administrative Agent and
signed by a Financial Officer confirming the solvency of the Lead Borrower and
its Subsidiaries on a Consolidated basis after giving effect to the Transactions
on the Closing Date.

 

(i)       The Lenders shall have received, at least two (2) Business Days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Act and the
Beneficial Ownership Regulation, to the extent any such information or
documentation was requested at least ten (10) Business Days prior to the Closing
Date.

 

(j)       All accrued costs, fees and expenses (including legal fees and
expenses (including the fees of Cahill, Gordon & Reindel llp) and the fees and
expenses of any other advisors) and other compensation payable to the
Administrative Agent, the Joint Lead Arrangers or any Lender, as previously
agreed among the Joint Lead Arrangers and the Administrative Agent, as
applicable, and the Lead Borrower, in each case, to the extent invoiced at least
three (3) Business Days prior to the Closing Date, shall, upon the funding of
the Initial Term A Loans, have been paid (which amounts may be offset against
the proceeds of the Initial Term A Loans).

 

(k)       After giving effect to this Agreement and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing on the Closing Date.

 

(l)       The Administrative Agent shall have received duly executed copies of
the Guaranty Agreement, the U.S. Security Agreement, the IP Security Agreements
(as defined in the U.S. Security Agreement) and the Welch Allyn Pledge
Agreement, duly executed by each party thereto, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(m)       To the extent required to be satisfied on the Closing Date, the
Collateral and Guarantee Requirement shall be satisfied (or waived in accordance
with Section 9.02) as of the Closing Date.

 

(n)       Since September 30, 2018, there shall have been no Material Adverse
Effect.

 

(o)       To the extent the Borrowers qualify as “legal entity customers” under
the Beneficial Ownership Regulation, the Borrowers shall have provided, directly
to each requesting Lender, a certification regarding beneficial ownership in
relation to the Borrowers required by the Beneficial Ownership Regulation in
relation to the Borrowers at least three (3) Business Days prior to the Closing
Date (or such later date as is acceptable to such Lender) to the extent
requested at least ten (10) Business Days prior to the Closing Date.

 

(p)       The Administrative Agent shall have received a Borrowing Request
related to the Initial Term A Loans and any Initial Revolving Loan (if
requested) in form and substance reasonably satisfactory to the Administrative
Agent.







 

 -101- 

  



 

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender and the Administrative Agent shall notify
the Lead Borrower and the Lenders of the Closing Date and such notice shall be
conclusive and binding.

 

SECTION 4.02.             Each Other Credit Event . The obligation of each
Lender to make a Loan on the occasion of any Borrowing after the Closing Date,
and of the Issuing Banks to issue, amend, renew or extend any Letter of Credit
after the Closing Date, is subject to the satisfaction of the following
conditions:

 



(a)       The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (or in all respects if the applicable representation and warranty is
qualified by Material Adverse Effect or any other materiality qualifier) on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable; provided that, in the case of
an Incremental Facility, the proceeds of which are used to make a Permitted
Acquisition, only the Specified Representations shall be required to be true and
correct.

 

(b)       At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.





 

(c)       The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 4.03.             First Credit Extension to a Foreign Borrower . The
obligations of the Lenders to make Loans under any Foreign Subfacility and the
effectiveness of each related Foreign Borrower Amendment shall become effective
subject to the satisfaction of the following further conditions precedent:





 

(a)       The Administrative Agent shall have received an opinion of counsel for
such Foreign Borrower reasonably acceptable to the Administrative Agent and
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request;

 

(b)       The Administrative Agent shall have received all documents which it
may reasonably request relating to the existence of such Foreign Borrower, its
corporate authority for and the validity of its entry into its Foreign Borrower
Agreement, this Credit Agreement, any other Loan Document and any amendments to
the Loan Documents contemplated by Section 1.09 to which it a party, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent;



 

 -102- 

  



 



(c)       Such Foreign Borrower shall have taken all actions necessary to create
and perfect in favor of the Collateral Agent for the benefit of the applicable
Secured Parties in accordance with Applicable Law a security interest in its
assets other than any Excluded Property pursuant to Foreign Security Documents
in form and substance reasonably satisfactory to the Collateral Agent, including
the delivery to the Collateral Agent of all certificates, if any, representing
all of the Equity Interests held by such Foreign Borrower (to the extent
required by the applicable Security Document), together with undated stock
transfer powers executed in blank, and all unsecured intercompany notes owing to
such Foreign Borrower (to the extent required by the applicable Security
Documents), together with undated allonges executed in blank; provided that this
clause (c) shall not require the creation or perfection of pledges of or
security interests in particular assets of the Foreign Borrowers if, to the
extent and for so long as, the Administrative Agent, in consultation with the
Lead Borrower, reasonably determines, in writing, that the cost to the Borrowers
of creating or perfecting such pledges or security interests in such assets (in
each case, taking into account, among other things (i) any material adverse Tax
or other consequences to the Borrowers and the other Subsidiaries (including the
imposition of withholding or other material Taxes or costs on Lenders) and (ii)
with respect to security interests in Equity Interests in Persons that are not,
directly or indirectly, wholly owned by the Lead Borrower, any restrictions on
the creation or perfection of such security interests (including the costs of
obtaining necessary consents and approvals from other holders (other than the
Lead Borrower and its Affiliates) of Equity Interests in such Persons)) shall be
commercially unreasonable in view of the benefits to be obtained by the Lenders
therefrom (as reasonably determined, in writing, by the Lead Borrower and the
Administrative Agent).

 



ARTICLE V
Affirmative Covenants

 

Until the Termination Date, the Borrowers covenant and agree with the Lenders
that:

 

SECTION 5.01.             Financial Statements . The Lead Borrower will deliver
to the Administrative Agent (for further distribution to each Lender):

 



(a)       as soon as available, but in any event within 100 days after the end
of each fiscal year of the Lead Borrower (or within five days of such other time
required by the SEC), a consolidated balance sheet of the Lead Borrower as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit (other than solely with respect to, or resulting solely
from: (i) an upcoming maturity date under the Facilities or other Indebtedness
occurring within one (1) year from the time such opinion is delivered or (ii)
any actual or potential inability to satisfy a financial maintenance covenant,
including the Financial Covenants, on a future date or in a future period)),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards, together with a customary “Management’s Discussion and
Analysis of Financial Condition and Results of Operations”; and

 

(b)       as soon as available, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Lead Borrower
(or within five days of such other time required by the SEC), a consolidated
balance sheet of the Lead Borrower as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Lead
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Lead Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Lead Borrower and its
Subsidiaries in accordance with GAAP, subject only to year-end audit adjustments
and the absence of footnotes, together with a customary “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”.



 

 -103- 

  



 

As to any information contained in materials furnished pursuant to Section 5.02,
the Lead Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Lead Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

Documents required to be delivered pursuant to Section 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (A) on which the Lead Borrower posts such documents, or
provides a link thereto on the Lead Borrower’s website on the Internet at the
following website address: www.hill-rom.com; or (B) on which such documents are
posted on the Lead Borrower’s behalf on Intralinks or a substantially similar
electronic system (the “Platform”). The Administrative Agent shall register
through the Lead Borrower’s website using the following link
(http://ir.hill-rom.com/alerts.cfm?) to receive email alerts for all press
releases and all SEC filings (such alerts, the “Email Alerts”). Until the
Administrative Agent provides written notice to a Responsible Officer of the
Lead Borrower that the Administrative Agent has unsubscribed from such Email
Alerts, the Lead Borrower shall not be required to notify the Administrative
Agent of the posting of any such documents posted on such website. At the
request of the Administrative Agent, the Lead Borrower shall provide to the
Administrative Agent (by electronic mail) electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Lead Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Lead Borrower acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Lead Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Lead Borrower or its securities) (each, a “Public Lender”). The Lead
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Lead
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Lead Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

SECTION 5.02.             Certificates; Other Information . The Lead Borrower
will deliver to the Administrative Agent (for further distribution to each
Lender):

 



(a)       concurrently with the delivery of the financial statements referred to
in Section 5.01, a duly completed Compliance Certificate signed by a Responsible
Officer of the Lead Borrower;

 



 -104- 

  



 



(b)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent
generally to the stockholders or securityholders of the Lead Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Lead Borrower may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided, however, that such reports, proxy statements, filings and other
materials required to be delivered pursuant to this clause (b) (other than
materials required to be delivered under Section 5.01(a) and (b)) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Lead Borrower or the website of the SEC until the Administrative Agent
provides written notice to a Responsible Officer of the Lead Borrower that the
Administrative Agent has unsubscribed from such Email Alerts, the Lead Borrower
shall not be required to notify the Administrative Agent of the posting of any
such documents posted on such website;

 

(c)       promptly, such additional information regarding the business,
financial or corporate affairs of the Lead Borrower or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request;

 

(d)       promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and the Beneficial
Ownership Regulation; and

 

(e)       concurrently with the delivery of the financial statements required to
be delivered pursuant to Section 5.01(a), a detailed consolidated budget of the
Lead Borrower and its Consolidated Subsidiaries by month for the subsequent
fiscal year (including a projected consolidated balance sheet and the related
consolidated statements or projected cash flows and projected income of the Lead
Borrower and its Consolidated Subsidiaries for each quarter of such fiscal
year).



  



In addition, promptly after the delivery of the information referred to in
Section 5.01(a) or (b), as applicable, the Lead Borrower shall also hold live
quarterly conference calls with the opportunity to ask questions of management;
provided, however, that the preceding requirement shall be satisfied by the
holding of a quarterly earnings call by the Lead Borrower as it customarily
conducts with its stockholders. No fewer than five (5) Business Days prior to
the date such conference call is to be held, the Lead Borrower shall give notice
to the Administrative Agent of such quarterly conference call for the benefit of
the Lenders, which notice shall contain the time and the date of such conference
call and information on how to access such quarterly conference call.

 

The Lead Borrower hereby (i) authorizes the Administrative Agent to make the
financial statements to be provided above along with the Loan Documents,
available to all Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities. The Lead Borrower will not request that any other
material be posted to all Lenders without expressly representing and warranting
to the Administrative Agent in writing that such materials do not constitute
material non-public information or the Lead Borrower has no outstanding publicly
traded securities. In no event will the Administrative Agent post compliance
certificates or budgets to public side Lenders.

 

 -105- 

  



 

SECTION 5.03.             Notices . The Lead Borrower will promptly, within five
(5) Business Days after knowledge thereof, notify the Administrative Agent and
each Lender:

 



(a)       of the occurrence of any Default; and

 

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.



  

SECTION 5.04.             Payment of Obligations . The Borrowers will pay and
discharge, and cause each Restricted Subsidiary to pay and discharge, as the
same shall become due and payable, (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Borrower or such Restricted Subsidiary and (b) all lawful claims which, if
unpaid, would by law become a Lien (other than a Permitted Lien) upon its
property, except, in each case in clause (a) or (b), to the extent that the
failure to discharge such obligations, liabilities or claims, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.05.             Preservation of Existence, Etc. (a) The Borrowers will
preserve, renew and maintain, and cause each Restricted Subsidiary to preserve,
renew and maintain, in full force and effect their legal existence and good
standing under the Laws of the jurisdiction of their organization, either (i)
except in a transaction permitted by Section 6.04 or 6.05 or (ii) except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) the Borrowers will take, and cause each Restricted
Subsidiary to take, all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) the Borrowers will preserve or
renew, and cause each Restricted Subsidiary to preserve or renew, all of their
registered patents, trademarks, trade names and service marks, except either (i)
in a transaction permitted by Section 6.05 or (ii) to the extent that the
nonpreservation or non-renewal of such patents, trademarks, trade names and
service marks could not reasonably be expected to have a Material Adverse Effect
and (d) the Lead Borrower shall not cease to be a legal entity organized under
the Laws of the United States, any state thereof or the District of Columbia.

 

SECTION 5.06.             Maintenance of Properties; Insurance .

 

(a)                The Lead Borrower will (i) maintain, and cause each
Restricted Subsidiary to maintain, with insurance companies or through
reasonably adequate self-insurance or with a captive insurance company that is
an Affiliate of any Borrower as to which the Administrative Agent may request
reasonable evidence of financial responsibility, insurance with respect to its
properties in such amounts with such deductibles and covering such risks as are
consistent with sound business practices and (ii) cause the Collateral Agent to
be listed as mortgagee/loss payee on property and casualty policies with respect
to real and tangible personal property and assets constituting Collateral
located in the United States of America and as an additional insured on all
general liability policies issued in the United States.

 

(b)                [Reserved]

 

(c)                [Reserved]

 

 -106- 

  



 

(d)                In connection with the covenants set forth in this
Section 5.06, it is understood and agreed that (i) the Administrative Agent, the
Collateral Agent, the Lenders, the Issuing Bank and their respective agents or
employees shall not be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.06, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Collateral Agent, the Lenders, any Issuing
Bank or their agents or employees; (ii) the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.06 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of the
Borrowers and the Subsidiaries or the protection of their properties; and (iii)
the amount and type of insurance that the Borrowers and their Subsidiaries has
in effect as of the Closing Date and the certificates listing the Collateral
Agent as mortgagee/loss payee or additional insured, as the case may be, satisfy
for all purposes the requirements of this Section 5.06. If, however, the
insurance policies, as a matter of the internal policy of such insurer, do not
provide waiver of subrogation rights against such parties, as required above,
then the Lead Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of its Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees.

 

SECTION 5.07.             Compliance with Laws . The Borrowers will comply, and
cause each Restricted Subsidiary (and in the case of Laws related to Sanctions
and Anti-Corruption Laws, all Subsidiaries) to comply, in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. The Borrowers will maintain in effect and enforce
policies and procedures designed to promote compliance by the Borrowers, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08.             Books and Records . The Lead Borrower will maintain,
and cause each Restricted Subsidiary to maintain, proper books of record and
account to permit financial statements to be prepared in conformity with GAAP
(except as set forth in Section 5.01).

 

SECTION 5.09.             Maintenance of Ratings . The Lead Borrower shall use
commercially reasonable efforts to (a) obtain and maintain public ratings from
Moody’s and S&P for the Loans and (b) maintain public corporate credit ratings
and corporate family ratings from Moody’s and S&P in respect of the Lead
Borrower; provided, however, in each case, that the Borrowers and their
Subsidiaries shall not be required to obtain or maintain any specific rating.

 

SECTION 5.10.             Inspection Rights . The Lead Borrower will permit, and
cause each Restricted Subsidiary to permit, representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (it
being understood that the Administrative Agent shall give the Lead Borrower the
opportunity to participate in any discussion with such accountants), at the
expense of the Lead Borrower and at such reasonable times during normal business
hours (but not more frequently than one such inspection within a twelve month
period) and upon reasonable advance notice to the Lead Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Lead Borrower at any time
during normal business hours and without advance notice. Notwithstanding
anything to the contrary in this Section 5.10, neither the Lead Borrower nor any
of its Subsidiaries shall be required to disclose or permit the inspection or
discussion of any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent, its representatives and
independent contractors or any Lender is prohibited by law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.

 

 -107- 

  



 

SECTION 5.11.             Use of Proceeds . On the Closing Date, the Closing
Date Domestic Borrowers will use the proceeds of the Initial Term Loans (a) to
refinance the Indebtedness under the Existing Credit Agreement and (b) to pay
the Transaction Expenses. On and after the Closing Date, the Borrowers will use
the proceeds of the Revolving Loans and Letters of Credit (a) to provide for
working capital to the Borrowers and their Subsidiaries, (b) to pay Transaction
Expenses, (c) for other general corporate purposes not in contravention of any
Law or of any Loan Document and (d) to finance acquisitions and investments in
accordance with the terms of this Agreement. The Borrowers will not request any
Borrowing or Letter of Credit, and the Borrowers shall not use, and shall
procure that their Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent
permissible for a Person required to comply with Sanctions, or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto. The Borrowers will not, and will not permit any Subsidiary to, use
the proceeds of any Loans or Letters of Credit, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose, in
each case, in violation of Regulation U of the Board.

 

SECTION 5.12.             Additional Guarantors; Additional Security; Further
Assurances, etc.  

 

(a)                The Lead Borrower may cause any Domestic Restricted
Subsidiary that the Lead Borrower designates to become a Guarantor, and will
cause any Person that becomes a Domestic Subsidiary after the Closing Date
(other than any Excluded Subsidiary or, so long as the Existing Hillrom Notes
are outstanding, any Real Estate SPE) whether by acquisition, formation or
otherwise and any Person that ceases to be an Excluded Subsidiary after the
Closing Date and any Real Estate SPE after the redemption, discharge, defeasance
or other repayment in full of all of the Existing Hillrom Notes, (i) to execute
and deliver to the Administrative Agent, within forty-five (45) days (or such
later date as may be agreed by the Administrative Agent) (A) of such Person
first becoming a Domestic Subsidiary or being designated to become a Guarantor,
(B) of such Person no longer constituting an Excluded Subsidiary or (C) of such
redemption, discharge, defeasance or other repayment of all the of the Existing
Hillrom Notes, (I) a supplement to the Guaranty Agreement (if not already a
party thereto), in the form prescribed therein, guaranteeing the obligations of
the Borrowers hereunder and (II) a supplement to the U.S. Security Agreement in
the form prescribed therein and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party and (ii) concurrently with the delivery of such supplement and U.S.
Security Documents (other than the Welch Allyn Pledge Agreement), to deliver to
the Administrative Agent (x) evidence of action of such Person’s Board of
Directors or other governing body authorizing the execution, delivery and
performance thereof and (y) a favorable written opinion of counsel for such
Person, in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to such Person and the Guaranty
Agreement and U.S. Security Documents (other than the Welch Allyn Pledge
Agreement) as the Administrative Agent may reasonably request. The Domestic Loan
Parties will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that the
Collateral Agent may reasonably request (including, without limitation, those
required by applicable law), to create, perfect and maintain the Liens and
security interests for the benefit of the Secured Parties contemplated by the
Loan Documents and to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the U.S. Security Documents (other than the Welch
Allyn Pledge Agreement).

 

 -108- 

  



 

(ii)               The Borrowers (A) will cause (x) New Partnership, no later
than sixty (60) days after the New Partnership Migration Date, and (y) any
person that is a Welch Allyn Holdco Permitted Transferee no later than 60 days
after the date it becomes a Welch Allyn Holdco Permitted Transferee, in each
case of clauses (x) and (y), to become party to the pledge agreement entered
into on the Closing Date by New US, LLP, which grants a security interest in all
right, title and interest of New Partnership and any Welch Allyn Holdco
Permitted Transferee, as applicable, in the Equity Interests of Welch Allyn held
by New Partnership or such Welch Allyn Holdco Permitted Transferee, as
applicable, certain related assets and the proceeds thereof as security for the
Secured Obligations, in form and substance satisfactory to the Administrative
Agent (collectively, the “Welch Allyn Pledge Agreement”) and (B) concurrently
with the delivery of such Welch Allyn Pledge Agreement, deliver to the
Administrative Agent (A) evidence of action of the Board of Directors or other
governing body of New Partnership or any Welch Allyn Holdco Permitted
Transferee, as applicable, authorizing the pledge of the Equity Interests of
Welch Allyn and the execution, delivery and performance of the Welch Allyn
Pledge Agreement and (B) favorable written opinions of counsel for New
Partnership or any applicable Welch Allyn Holdco Permitted Transferee, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to such Person and the Welch Allyn
Pledge Agreement as the Administrative Agent may reasonably request. New
Partnership or any Welch Allyn Holdco Permitted Transferee, as applicable, will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Collateral
Agent may reasonably request (including, without limitation, those required by
applicable law), to create, perfect and maintain the Liens and security
interests for the benefit of the Secured Parties contemplated by the Welch Allyn
Pledge Agreement, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 

(b)                (i) Each Foreign Borrower shall execute and deliver to the
Administrative Agent, on the same date that it delivers to the Administrative
Agent a Foreign Borrower Agreement pursuant to Section 1.09(a) (such date, the
“Foreign Borrower Joinder Date”) Foreign Security Documents and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Foreign Borrower and (ii) concurrently with the delivery of such Foreign
Borrower Agreement and Foreign Security Documents, to deliver to the
Administrative Agent (x) evidence of action of such Person’s Board of Directors
or other governing body authorizing the execution, delivery and performance
thereof and (y) a favorable written opinion of counsel for such Person, in form
and substance reasonably satisfactory to the Administrative Agent and covering
such matters relating to such Person and the Foreign Borrower Agreement and
Foreign Security Documents as the Administrative Agent may reasonably request.
The Foreign Borrowers will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to create, perfect and maintain
the Liens and security interests for the benefit of the Secured Parties
contemplated by the Loan Documents and to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Foreign Borrowers and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Foreign Security Documents.

 

 -109- 

  



 

(c)                [Reserved]

 

(d)                [Reserved]

 

(e)                Promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at the Lead Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
the applicable Security Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Furnish to the Collateral
Agent promptly (and in any event within ten (10) days thereof (or such longer
period as the Collateral Agent may agree in its sole discretion)) written notice
of any change (A) in any Loan Party’s corporate or organization name, (B) in any
Loan Party’s identity or organizational structure, or (C) in any Loan Party’s
jurisdiction of organization; provided, that the Lead Borrower shall not effect
or permit any such change unless all filings have been made, or will have been
made within ten (10) days following such change (or such longer period as the
Collateral Agent may agree in its sole discretion), under the Uniform Commercial
Code (or its equivalent in any applicable jurisdiction) that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral in
which a security interest may be perfected by such filing, for the benefit of
the Secured Parties.

 

SECTION 5.13.             Designation of Subsidiaries .

 

(a)                Subject to Section 5.13(b) below, the Lead Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by such Borrower therein at the date of designation in an amount
equal to the Fair Market Value of such Borrower’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

(b)                The Lead Borrower may not (x) designate any Restricted
Subsidiary as an Unrestricted Subsidiary, or (y) designate an Unrestricted
Subsidiary as a Restricted Subsidiary, in each case unless:

 

(i)               no Default or Event of Default exists or would result
therefrom;

 

(ii)              in the case of clause (y) only, immediately after giving pro
forma effect to such designation, the Lead Borrower is in compliance with the
Financial Covenants as of the last day of the most recently ended fiscal quarter
of the Lead Borrower for which financial statements have been delivered pursuant
to Section 5.01; and

 

(iii)             in the case of clause (x) only, (A) the Subsidiary to be so
designated does not (directly, or indirectly through its Subsidiaries) own any
Equity Interests or Indebtedness of, or own or hold any Lien on any property of,
the Lead Borrower or any Restricted Subsidiary, and (B) neither the Lead
Borrower nor any Restricted Subsidiary shall at any time be directly or
indirectly liable for any Indebtedness that provides that the holder thereof may
(with the passage of time or notice or both) declare a default thereon or cause
the payment thereof to be accelerated or payable prior to its stated maturity
upon the occurrence of a default with respect to any Indebtedness, Lien or other
obligation of any Unrestricted Subsidiary (including any right to take
enforcement action against such Unrestricted Subsidiary).

 

 -110- 

  



 

(c)                Notwithstanding anything herein to the contrary, no Borrower
(including, for the avoidance of doubt, any Foreign Borrower) and no Welch Allyn
Holdco or Welch Allyn Holdco Holding Company may be designated as an
Unrestricted Subsidiary.

 

SECTION 5.14.             Post-Closing Requirement . Notwithstanding anything to
the contrary contained in this Agreement or the other Loan Documents, the
parties hereto acknowledge and agree that the Loan Parties shall satisfy the
post-closing requirements set forth in Schedule 5.14 hereto within the time
period specified therein.

 

ARTICLE VI
Negative Covenants

 

Until the Termination Date, the Borrowers covenant and agree with the Lenders
that:

 

SECTION 6.01.             Liens . The Lead Borrower will not, and will not
permit any Restricted Subsidiary to, create or suffer to exist, any Lien on or
with respect to any of its properties or assets, whether now owned or hereafter
acquired, or assign any right to receive income other than the following
(collectively, the “Permitted Liens”):

 



(a)       Liens created pursuant to any Loan Document (including Liens created
under the Security Documents securing obligations in respect of Secured Hedge
Agreements, Secured Cash Management Agreements and any Permitted Bi-Lateral
Letter of Credit Facility) and any Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Loans incurred to refinance or replace such Indebtedness;

 

(b)       Liens existing on the Closing Date and, to the extent securing
Indebtedness in an aggregate principal amount in excess of $10,000,000, that are
listed on Schedule 6.01 and any renewals or extensions thereof; provided that
the property covered thereby is not increased and any renewal or extension of
the obligations secured or benefited thereby, to the extent constituting
Indebtedness, is permitted by Section 6.03(b);

 

(c)       Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent by more than 30 days or that are being contested in good
faith in compliance with Section 5.04;

 

(d)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings in the circumstances, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

 

(e)       (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation (other than any Lien imposed by ERISA) (including cash
collateral securing letters of credit or bank guarantees issued in lieu thereof)
and deposits securing liability insurance carriers under insurance or
self-insurance arrangements in the ordinary course of business and (ii) pledges
or deposits securing liability for reimbursement or indemnification obligations
of (including cash collateral securing letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Lead Borrower or any Restricted Subsidiary;





 

 -111- 

  





 



(f)       pledges or deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature (including cash
collateral securing letters of credit or bank guarantees issued in lieu of any
such bonds or to support the issuance thereof) incurred in the ordinary course
of business, including those to secure health, safety and environmental
obligations in the ordinary course of business;

 

(g)       easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar encumbrances affecting real property
existing or incurred in the ordinary course of business which, in the aggregate,
do not materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)       Liens securing Indebtedness permitted under Section 6.03(d); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and accessions and additions thereto,
proceeds and products thereof, customary security deposits and related property
and any other assets subject to cross-collateralization by the same financing
source pursuant to the same financing scheme and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(i)       Liens securing Indebtedness permitted under Section 6.03(f)(A) and
(B), Section 6.03(g)(A) and (B) (provided that, with respect to any assumed
Indebtedness, such Liens (i) are limited to Liens existing on the acquired
property at the time of acquisition thereof and were not created in
contemplation thereof and (ii) do not extend to or cover any other property
other than accessions and additions thereto and proceeds and products thereof),
Section 6.03(i) and Section 6.03(m) (provided that, if such Indebtedness is
incurred by a Borrower or a Guarantor such Lien is pari passu or junior in
priority to the Liens securing the Secured Obligations and such Indebtedness is
subject to a Permitted First Lien Intercreditor Agreement or Permitted Junior
Lien Intercreditor Agreement, as applicable);

 

(j)       statutory rights of set-off arising in the ordinary course of
business;

 

(k)       Liens existing on property at the time of acquisition thereof by the
Lead Borrower or any Restricted Subsidiary and not created in contemplation
thereof;

 

(l)       Liens existing on property of a Restricted Subsidiary at the time such
Restricted Subsidiary is merged or consolidated with or into, or acquired by,
the Lead Borrower or any Restricted Subsidiary or becomes a Restricted
Subsidiary and not created in contemplation thereof;

 

(m)       Liens (i) in favor of banks which arise under Article 4 of the UCC on
items in collection and documents relating thereto and the proceeds thereof or
which arise under banks’ standard terms and conditions, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, (iv) in favor
of credit card companies pursuant to agreements therewith in the ordinary course
of business or (v) in favor of banking institutions arising as a matter of law
or standard business terms and conditions encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry;







 

 -112- 

  



  



(n)       other Liens securing liabilities or assignments of rights to receive
income in an aggregate amount not to exceed the greater of (i) $200,000,000 and
(ii) 4.50% of Consolidated Total Assets (as determined at the time such Lien is
created) at any time outstanding;

 

(o)       Liens arising out of any Sale Leaseback permitted under this
Agreement, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

 

(p)       non-consensual Liens securing judgments for the payment of money that
do not constitute an Event of Default under Section 7.01(f);

 

(q)       any interest or title of a ground lessor or any other lessor,
sublessor or licensor under any ground leases or any other leases, subleases or
licenses entered into by the Lead Borrower or any Restricted Subsidiary in the
ordinary course of business, and all Liens suffered or created by any such
ground lessor or any other lessor, sublessor or licensor (or any predecessor in
interest) with respect to any such interest or title in the real property which
is subject thereof;

 

(r)       Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar obligations permitted under Sections
6.03(e) or (q) and incurred in the ordinary course of business and consistent
with past practice and not supporting obligations in respect of Indebtedness for
borrowed money;

 

(s)       leases or subleases, and licenses or sublicenses (including with
respect to any fixtures, furnishings, equipment, vehicles or other personal
property, or Intellectual Property), granted in the ordinary course of business
not interfering in any material respect with the business of the Lead Borrower
and its Restricted Subsidiaries, taken as a whole and not securing any
Indebtedness;

 

(t)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(u)       Liens solely on any cash earnest money deposits made by the Lead
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement in respect of any Investment permitted hereunder;

 

(v)       Liens with respect to property or assets of any Restricted Subsidiary
that is not a Loan Party securing obligations in respect of Indebtedness of a
Restricted Subsidiary that is not a Loan Party to the extent such Indebtedness
is permitted to be incurred under Section 6.03;

 

(w)       Liens on any property or assets securing Escrow Debt;

 

(x)       Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

 

(y)       Liens on Equity Interests in joint ventures that are not Restricted
Subsidiaries (A) securing obligations of such joint venture or (B) pursuant to
the relevant joint venture agreement or arrangement;

 

(z)       Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (5) of the definition thereof;



 

 -113- 

  



 



(aa)       (i) Liens in respect of Qualified Receivables Facilities entered into
in reliance on Section 6.03(t) that extend only to Permitted Receivables
Facility Assets, Permitted Receivables Related Assets or the Equity Interests of
any Receivables Entity, and (ii) Liens in respect of the Permitted Existing
Repurchase Facility entered into in reliance on Section 6.03(t) that extend only
to Permitted Repurchase Facility Assets;

 

(bb)       Liens securing insurance premiums financing arrangements; provided,
that such Liens are limited to the applicable unearned insurance premiums;

 

(cc)       in the case of Real Property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;

 

(dd)       Liens on cash or Permitted Investments securing Hedging Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;

 

(ee)       Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit or bank guarantee issued
or created for the account of the Lead Borrower or any Restricted Subsidiary in
the ordinary course of business; provided that such Lien secures only the
obligations of the Lead Borrower or such Restricted Subsidiaries in respect of
such letter of credit, bank guarantee or banker’s acceptance to the extent
permitted under Section 6.03;

 

(ff)       subordination, non-disturbance and/or attornment agreements with any
ground lessor, lessor or any mortgagor of any of the foregoing, with respect to
any ground lease or other lease or sublease entered into by the Lead Borrower or
any Restricted Subsidiary;

 

(gg)       Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Lead Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

 

(hh)       with respect to any Real Property which is acquired in fee after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of the Lead Borrower or any of its Restricted Subsidiaries;

 

(ii)       to the extent the Existing Hillrom Notes are required to be secured
by Liens on the Collateral pursuant to the terms of the indentures governing the
Existing Hillrom Notes as in effect on the Closing Date, Liens securing the
Existing Hillrom Notes in an amount not to exceed the aggregate principal amount
thereof outstanding on the Closing Date; provided that (x) such Liens shall only
extend to Collateral required to be secured pursuant to such indentures and (y)
such Existing Hillrom Notes are subject to a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent; and

 

(jj)       Liens on treasury stock resulting from the repurchase by the Lead
Borrower of any of its outstanding Equity Interests.



  



 -114- 

  



 

SECTION 6.02.             Permitted Acquisitions . The Lead Borrower will not,
and will not permit any Restricted Subsidiary to, purchase or acquire (through
an acquisition, merger, consolidation or otherwise) (in one or a series of
transactions) all of the capital stock or equity interests or all or
substantially all of the assets of any Person or a division, line of business or
branch of such Person, unless (a) immediately before and after giving pro forma
effect thereto, no Default shall have occurred and be continuing or would result
therefrom, (b) if the aggregate amount invested (including assumed debt) is
greater than $400,000,000, pro forma consolidated historical financial
statements of the Lead Borrower and its Subsidiaries and a Compliance
Certificate as of the end of the most recent fiscal quarter for the four fiscal
quarters most recently ended giving effect to the acquisition of the company or
business pursuant to this Section 6.02 are delivered to the Administrative Agent
not less than five (5) Business Days prior to the consummation of any such
acquisition or series of acquisitions, (c) other than in connection with an
acquisition funded entirely by the issuance of Equity Interests (other than
Disqualified Stock) of the Lead Borrower or with the net cash proceeds of a sale
of Equity Interests (other than Disqualified Stock) of the Lead Borrower
(excluding proceeds of Specified Equity Contributions and proceeds of Equity
Interests utilized to increase the “Available Amount”), if purchased or acquired
by a Loan Party, such acquired or surviving Person becomes a Domestic Loan Party
(and a Restricted Subsidiary) or the assets acquired are contributed to or
purchased by a Domestic Loan Party (or an entity that simultaneously becomes a
Domestic Loan Party); provided that, such acquired or surviving Person shall not
be required to become a Domestic Loan Party, or the assets acquired may be
contributed to or purchased by a Restricted Subsidiary that is not a Domestic
Loan Party so long as (i) such Persons are Restricted Subsidiaries or such
assets are contributed to or purchased by Restricted Subsidiaries, (ii) on a pro
forma basis, the Secured Net Leverage Ratio shall not exceed 3.00:1.00 (or, if
an Adjusted Covenant Period is in effect, 3.25:1.00) and (iii) on a pro forma
basis, the Total Net Leverage Ratio shall not exceed 4.50:1.00; provided further
that (A) Restricted Subsidiaries that are not Loan Parties may acquire Persons
that do not become Domestic Loan Parties or acquire assets that are not
contributed to a Domestic Loan Party, and (B) up to the greater of (x)
$150,000,000 and (y) 3.25% of Consolidated Total Assets (as determined at the
time of such purchase or acquisition) in the aggregate, may be used by Domestic
Loan Parties to acquire Persons that do not become Domestic Loan Parties or to
acquire assets that are not contributed to a Domestic Loan Party, in each case
so long as such Persons are Restricted Subsidiaries or such assets are
contributed to or purchased by Restricted Subsidiaries, without satisfying the
conditions set forth in the immediately preceding proviso, and (d) the business
of such Person or such assets, as the case may be, constitutes a business
permitted by Section 6.07 (any such transaction, a “Permitted Acquisition”).

 

SECTION 6.03.             Indebtedness . The Lead Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or suffer to
exist, any Indebtedness, except:

 



(a)       Indebtedness under (i) the Loan Documents (including pursuant to
Sections 2.20 and 2.25) and any Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Loans incurred to refinance or replace such Indebtedness
and (ii) Permitted Bi-Lateral Letter of Credit Facility;

 

(b)       Indebtedness outstanding on the Closing Date that (i) is less than
$5,000,000 individually or $10,000,000 in the aggregate or (ii) is listed on
Schedule 6.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;

 

(c)       Indebtedness of the Lead Borrower or any Restricted Subsidiary
pursuant to Hedging Agreements entered into for non-speculative purposes;





 



 -115- 

  

 

(d)       Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for fixed or capital assets not to exceed the greater of (x)
$150,000,000 and (y) 3.25% of Consolidated Total Assets (as determined at the
time such Indebtedness is incurred or created) at any time outstanding and any
Permitted Refinancing Indebtedness in respect thereof; provided that the only
property subject to such capital leases and purchase money obligations is the
property so financed, accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property and any other assets
subject to cross-collateralization by the same financing source pursuant to the
same financing scheme;

 

(e)       Indebtedness that may be deemed to exist pursuant to performance
bonds, bid bonds, surety bonds, appeal bonds, completion guarantees, supersedeas
bonds or similar obligations incurred in the ordinary course of business;

 

(f)       so long as no Default has occurred and is continuing or after giving
pro forma effect to such incurrence and any related transactions would result
therefrom at the time of incurrence, (A) Indebtedness in the form of
Consolidated First Lien Debt, so long as, on a pro forma basis, the First Lien
Net Leverage Ratio at the time such Indebtedness is incurred shall not exceed
3.00:1.00; provided that (x) any Indebtedness in the form of term loans (other
than syndicated term “B” loans) incurred pursuant to this clause (A) shall be
subject to MFN Protection, and (y) all Indebtedness incurred pursuant to this
clause (A) shall (i) be subject to a Permitted First Lien Intercreditor
Agreement to the extent such Indebtedness is secured by Collateral, (ii) not
mature earlier than the Latest Maturity Date (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(f)), (iii) not have a shorter Weighted Average Life to Maturity than any of the
then outstanding Term Loans (other than customary bridge loans with a maturity
date of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (iv) not have
mandatory prepayment or scheduled prepayment provisions (other than customary
asset sale, event of loss or change of control offers, and customary
acceleration rights after an event of default and in the case of term loans,
customary amortization payments not more favorable to lenders than the Initial
Term A Loans and mandatory and voluntary prepayment provisions which are, when
taken as a whole, consistent in all material respects with, or not materially
more favorable to the lenders providing such Indebtedness than those applicable
to the then outstanding Term Loans and allocated on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) with the then
outstanding Term Loans (other than mandatory prepayments pursuant to Section
2.11(d)) that could result in prepayments of such Indebtedness prior to the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (v) otherwise be on
terms no more favorable to lenders of such Indebtedness than the terms and
provisions of this Agreement (other than pricing and customary “soft call”
protection and customary “excess cash flow” prepayments in respect of syndicated
term “B” loans), taken as a whole (as determined by the Lead Borrower in good
faith), and (vi) except to the extent permitted to be incurred by Restricted
Subsidiaries that are not Domestic Loan Parties in reliance on the proviso to
this clause (f), not be secured by assets other than U.S. Collateral or incurred
by entities that are not Domestic Loan Parties and must be secured on a pari
passu basis with the Liens securing the Obligations, (B) Indebtedness secured by
a Lien on the Collateral ranking junior to liens on the Collateral securing the
Obligations, so long as, on a pro forma basis, the Secured Net Leverage Ratio at
the time such Indebtedness is incurred shall not exceed 3.00:1.00 (or, if an
Adjusted Covenant Period is in effect, 3.50:1.00); provided that all
Indebtedness incurred pursuant to this clause (B) shall (i) be subject to a
Permitted Junior Lien Intercreditor Agreement to the extent secured by
Collateral, (ii) not mature earlier than the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or

 

 -116-  

 



 

exchangeable into other instruments that comply with the terms of this clause
(f)), (iv) not have mandatory prepayment or scheduled prepayment provisions
(other than customary asset sale, event of loss or change of control offers and
customary acceleration rights after an event of default) that could result in
prepayments of such Indebtedness prior to the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement (other than pricing
and customary prepayment premiums), taken as a whole (as determined by the Lead
Borrower in good faith), and (vi) except to the extent permitted to be incurred
by Restricted Subsidiaries that are not Domestic Loan Parties in reliance on the
proviso to this clause (f), be secured by assets other than U.S. Collateral or
incurred by entities that are not Domestic Loan Parties and (C) unsecured
Indebtedness, so long as, on a pro forma basis, the Total Net Leverage Ratio at
the time such Indebtedness is incurred shall not exceed 5.50:1.00; provided that
all Indebtedness incurred pursuant to this clause (C) shall (i) not mature
earlier than the Latest Maturity Date (other than customary bridge loans with a
maturity date of no longer than one year that are convertible or exchangeable
into other instruments that comply with the terms of this clause (f)), (ii) not
have a shorter Weighted Average Life to Maturity than the then outstanding Term
Loans (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (f)), (iii) not have mandatory prepayment or
scheduled prepayment provisions (other than customary asset sale, event of loss
or change of control offers and customary acceleration rights after an event of
default) that could result in prepayments of such Indebtedness prior to the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)) and (iv) otherwise be
on terms no more favorable to lenders of such Indebtedness than the terms and
provisions of this Agreement (other than pricing and customary prepayment
premiums), taken as a whole (as determined by the Lead Borrower in good faith);
provided, that in the case of clauses (A), (B) and (C) that the aggregate amount
of Indebtedness incurred under this clause (f) by Restricted Subsidiaries that
are not Domestic Loan Parties shall not exceed the greater of (x) $200,000,000
and (y) 4.50% of Consolidated Total Assets (as determined at the time such
Indebtedness is incurred) at any time outstanding and any Permitted Refinancing
Indebtedness in respect of any of the foregoing;

 

(g)       Indebtedness assumed and/or incurred in connection with a Permitted
Acquisition, so long as (A) with respect to any such Indebtedness in the form of
Consolidated First Lien Debt, on a pro forma basis, the First Lien Net Leverage
Ratio at the time such Indebtedness is incurred shall not exceed 3.00:1.00;
provided that (x) any Indebtedness in the form of term loans (other than
syndicated term “B” loans) incurred pursuant to this clause (A) shall be subject
to MFN Protection and (y) all Indebtedness incurred pursuant to this clause (A)
shall (i) be subject to a Permitted First Lien Intercreditor Agreement to the
extent secured by Collateral, (ii) not mature earlier than the Latest Maturity
Date (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g), (iii) not have a shorter Weighted Average
Life to Maturity than any of the then outstanding Term Loans (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (iv) not have mandatory prepayment or scheduled prepayment
provisions (other than customary asset sale, event of loss or change of control
offers and customary acceleration rights after an event of default and in the
case of term loans, customary amortization payments not more favorable to
lenders than the Initial Term A Loans and mandatory and voluntary prepayment
provisions which are, when taken as a whole, consistent in all material respects
with, or not materially more favorable to the lenders providing such
Indebtedness than those applicable to the

 

 -117-  

 



 

then outstanding Term Loans and allocated on a pro rata basis or a less than pro
rata basis (but not a greater than pro rata basis) with the then outstanding
Term Loans (other than mandatory prepayments pursuant to Section 2.11(d)) that
could result in prepayments of such Indebtedness prior to the Latest Maturity
Date (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)), (v) otherwise be on terms no more favorable
to lenders of such Indebtedness than the terms and provisions of this Agreement
(other than pricing and customary “soft call” protection and “excess cash flow”
prepayments in respect of syndicated term “B” loans), taken as a whole (as
determined by the Lead Borrower in good faith), and (vi) except to the extent
permitted to be incurred by Restricted Subsidiaries that are not Domestic Loan
Parties in reliance on the proviso to this clause (g), not be secured by assets
other than U.S. Collateral or incurred by entities that are not Domestic Loan
Parties and must be secured on a pari passu basis with the Liens securing the
Obligations, (B) with respect to any such Indebtedness secured by a Lien on the
U.S. Collateral ranking junior to Liens on the Collateral securing the
Obligations, on a pro forma basis, the Secured Net Leverage Ratio at the time
such Indebtedness is incurred shall not exceed 3.00:1.00 (or, if an Adjusted
Covenant Period is in effect, 3.50:1.00); provided that all Indebtedness
incurred pursuant to this clause (B) shall (i) be subject to a Permitted Junior
Lien Intercreditor Agreement to the extent secured by Collateral, (ii) not
mature earlier than the Latest Maturity Date (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(g)), (iii) not have a shorter Weighted Average Life to Maturity than any of the
then outstanding Term Loans (other than customary bridge loans with a maturity
date of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (g)), (iv) not have
mandatory prepayment provisions (other than customary asset sale, event of loss
or change of control offers) that could result in prepayments of such
Indebtedness prior to the Latest Maturity Date (other than customary bridge
loans with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(g)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement (other than pricing
and customary prepayment premiums), taken as a whole (as determined by the Lead
Borrower in good faith), and (vi) except to the extent permitted to be incurred
by Restricted Subsidiaries that are not Domestic Loan Parties in reliance on the
proviso to this clause (g), not be secured by assets other than U.S. Collateral
or incurred by entities that are not Domestic Loan Parties, and (C) with respect
to any such unsecured Indebtedness, on a pro forma basis, the Total Net Leverage
Ratio at the time such Indebtedness is incurred shall (x) not exceed 5.50:1.00
or (y) be no greater than the Total Net Leverage Ratio in effect immediately
prior to such Permitted Acquisition; provided that all Indebtedness incurred
pursuant to this clause (C) shall (i) not mature earlier than the Latest
Maturity Date (other than customary bridge loans with a maturity date of no
longer than one year that are convertible or exchangeable into other instruments
that comply with the terms of this clause (g)), (ii) not have a shorter Weighted
Average Life to Maturity than any of the then outstanding Term Loans (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (iii) not have mandatory prepayment provisions (other than
customary asset sale, event of loss or change of control offers) that could
result in prepayments of such Indebtedness prior to the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)) and (iv) otherwise be on terms no more
favorable to lenders of such Indebtedness than the terms and provisions of this
Agreement (other than pricing and customary prepayment premiums), taken as a
whole (as determined by the Lead Borrower in good faith); provided, that in the
case of clauses (A), (B) and (C), (i) (x) the aggregate amount of Indebtedness
incurred or assumed under this clause (g) by Restricted Subsidiaries that are
not Domestic Loan Parties shall not exceed the greater of (A) $200,000,000 and
(B) 4.50% of Consolidated Total Assets (as determined at the time such
Indebtedness is incurred or assumed) at any time outstanding and (y) any
Indebtedness assumed under this clause (g) may not be incurred in contemplation
of such Permitted Acquisition and (ii) no Default has occurred and is continuing
before or after giving pro forma effect to such incurrence or assumption and any
related transactions and any Permitted Refinancing Indebtedness in respect of
any of the foregoing;

 



 -118-  

 

 

(h)       Indebtedness of a Restricted Subsidiary owing to the Lead Borrower or
any of the Lead Borrower’s other Restricted Subsidiaries or Indebtedness of the
Lead Borrower to any Restricted Subsidiary, in each case, in connection with
loans or advances permitted by Section 6.08 (other than by clause (u)(ii)
thereof); provided that each item of intercompany debt shall be unsecured and,
if incurred by a Loan Party, subordinated to the Obligations;

 

(i)       Indebtedness of any Domestic Loan Party issued or incurred in lieu of
Incremental Facilities consisting of one or more series of (i) secured or
unsecured bonds, notes or debentures (which bonds, notes or debentures, if
secured, may be secured either by Liens pari passu with the Liens on the U.S.
Collateral securing the Obligations or by Liens having a junior priority
relative to the Liens on the U.S. Collateral securing the Obligations) or (ii)
secured or unsecured loans (which loans, if secured, must be secured by Liens
having a junior priority relative to the Liens on the U.S. Collateral securing
the Obligations) (the “Incremental Equivalent Debt”); provided that (i) the
aggregate principal amount of all such Indebtedness incurred pursuant to this
clause shall not exceed the sum of (x) $600,000,000 plus (y) all voluntary
prepayments of any outstanding Term Loans prior to the incurrence of such
Incremental Equivalent Debt minus (z) the aggregate principal amount of
Indebtedness incurred under the Fixed Incremental Incurrence Basket pursuant to
Section 2.20 hereof and (ii) such Incremental Equivalent Debt complies with the
Incremental Equivalent Debt Required Terms;

 

(j)       (i) 2023 Hillrom Notes in an aggregate principal amount not to exceed
$425,000,000 and (ii) 2025 Hillrom Notes in an aggregate principal amount not to
exceed $300,000,000, and in each case, any Permitted Refinancing Indebtedness in
respect thereof;

 

(k)      Indebtedness arising as a result of the endorsement in the ordinary
course of business of negotiable instruments in the course of collection;

 

(l)       Indebtedness incurred in connection with the acquisition of all or a
portion of Hill-Rom Company, Inc.’s interest in the real and personal property
described in the Farm Agreement;

 

(m)     so long as no Default has occurred and is continuing or would result
therefrom at the time of incurrence, other Indebtedness (exclusive of
Indebtedness permitted under clauses (a) through (l) above and (n) through (z)
below) in an aggregate principal amount not to exceed the greater of (x)
$200,000,000 and (y) 4.50% of Consolidated Total Assets (as determined at the
time such Indebtedness is incurred or created) at any time outstanding;

 

(n)      Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments) or for the benefit of any
person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Lead Borrower or
any Restricted Subsidiary, pursuant to reimbursement or indemnification
obligations to such person, in each case in the ordinary course of business and
consistent with past practice;

 



 -119-  

 

 

(o)       Guarantees (i) by any Domestic Borrower or any Guarantor of any
Indebtedness of any Domestic Borrower or any Guarantor permitted to be incurred
under this Agreement to the extent such Indebtedness could be incurred by such
Person as a primary obligor, (ii) by any Domestic Borrower or any Guarantor of
Indebtedness of any Restricted Subsidiary that is not a Guarantor to the extent
such Guarantees are unsecured, permitted by Section 6.08 (other than by clause
(u)(ii) thereof) and the Indebtedness incurred by such Restricted Subsidiary
that is not a Guarantor is permitted to be incurred under this Section 6.03,
(iii) by any Restricted Subsidiary that is not a Loan Party of Indebtedness of
another Restricted Subsidiary that is not a Loan Party so long as such
Restricted Subsidiary incurred such Indebtedness in compliance with this
Agreement and (iv) by any Foreign Borrower of any Indebtedness of any Borrower
or any Guarantor permitted to be incurred under this Agreement or of any
Indebtedness of any Restricted Subsidiary that is not a Guarantor to the extent
such Guarantee is unsecured and permitted by Section 6.08 (other than by clause
(u)(ii) thereof) and the Indebtedness incurred by such Restricted Subsidiary is
permitted by this Section 6.03; provided, that, in each case, Guarantees by any
Borrower or any Guarantor under this Section 6.03(o) of any other Indebtedness
of a person that is subordinated in right of payment to other Indebtedness of
such person shall be expressly subordinated in right of payment to the
Obligations to at least the same extent as such underlying Indebtedness is
subordinated in right of payment;

 

(p)       Indebtedness arising from agreements of the Lead Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations (including earn-outs or deferred
compensation arrangements and deferred purchase price obligations in respect of
any acquisition), in each case, incurred or assumed in connection with the
Transactions, any Permitted Acquisition, other Investments or the disposition of
any business, assets or a Restricted Subsidiary not prohibited by this
Agreement; provided that such Indebtedness is not reflected on the balance sheet
of the Lead Borrower (it being understood that contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will be deemed not to be reflected on such balance sheet for
purposes of this clause (p));

 

(q)       Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued in the ordinary course of
business or consistent with past practice and not supporting obligations in
respect of Indebtedness for borrowed money;

 

(r)        Indebtedness incurred in the ordinary course of business in respect
of obligations of the Lead Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided, that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business and not in connection with the borrowing of
money or any Hedging Agreements;

 

(s)       Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Lead Borrower or any Restricted
Subsidiary incurred in the ordinary course of business;

 

(t)        (x) Indebtedness in connection with Qualified Receivables Facilities
and the Permitted Existing Repurchase Facility in an aggregate principal amount
outstanding that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.03(t) (but excluding, for the avoidance of doubt, any Receivables Entity
Intercompany Debt), would not exceed the greater of $300,000,000 and 6.50% of
Consolidated Total Assets (as determined at the time such Indebtedness is
incurred or created) at any time outstanding and (y) any Permitted Refinancing
Indebtedness in respect thereof;

 



 -120-  

 

 

(u)       obligations in respect of Cash Management Agreements in the ordinary
course of business;

 

(v)       Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures subject to compliance with Section 6.08 (other
than pursuant to clause (u)(ii) thereof);

 

(w)       Indebtedness issued by the Lead Borrower or any Restricted Subsidiary
to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Lead Borrower permitted by Section 6.06 in an amount not
to exceed $7,500,000 at any time outstanding;

 

(x)       Indebtedness of the Lead Borrower or any Restricted Subsidiary to or
on behalf of any joint venture (regardless of the form of legal entity) that is
not a Restricted Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the Lead Borrower and the
Restricted Subsidiaries in an amount not to exceed $35,000,000 at any time
outstanding, which is unsecured;

 

(y)       Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(z)       Indebtedness deemed to exist in connection with a Sale Leaseback
permitted under Section 6.05(i); and

 

(aa)       Indebtedness constituting Escrow Debt, for so long as such
Indebtedness constitutes Escrow Debt.

 

For purposes of determining compliance with this Section 6.03 or Section 6.01,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

 



 -121-  

 

 

Further, for purposes of determining compliance with this Section 6.03, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.03(a)
through (aa) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.01), (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Sections 6.03(a) through (aa), the Lead Borrower may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.03 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
6.03. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

SECTION 6.04.             Fundamental Changes. The Lead Borrower will not, and
will not permit any of its Restricted Subsidiaries to, merge, dissolve,
liquidate, consolidate or amalgamate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of the assets of the Lead Borrower and its Restricted Subsidiaries, taken as
a whole (whether now owned or hereafter acquired), to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)       any Restricted Subsidiary (other than the Co-Borrower or any
Additional Domestic Borrower) may merge, consolidate or amalgamate with or into
(i) the Lead Borrower, the Co-Borrower or any Additional Domestic Borrower,
provided that the Lead Borrower, the Co-Borrower or such Additional Domestic
Borrower, as applicable, shall be the continuing or surviving Person and such
merger or consolidation does not result in such Borrower ceasing to be a
corporation or limited liability company organized under the Laws of the United
States, any state thereof or the District of Columbia, or (ii) any one or more
other Restricted Subsidiaries, provided that (A) when any Guarantor is merging,
consolidating or amalgamating with any other Restricted Subsidiary (other than
the Co-Borrower or any Additional Domestic Borrower) the continuing or surviving
Person shall be a Guarantor, and (B) when any Foreign Borrower is merging with
any other Restricted Subsidiary, such Foreign Borrower shall be the continuing
or surviving person and such merger or consolidation shall not result in such
Foreign Borrower ceasing to be organized under the Laws of a Qualified
Jurisdiction;

 

(b)       any Restricted Subsidiary (other than a Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Lead Borrower or to another Restricted Subsidiary (and, in the case of a
Restricted Subsidiary that is not wholly owned, to each other owner of capital
stock or other equity interests of such Restricted Subsidiary on a pro rata
basis based on their relative ownership status); provided that if the transferor
in such a transaction is a Guarantor, then either (A) the transferee must be a
Domestic Loan Party or (B) to the extent constituting an Investment, such
Investment must be a Permitted Investment in a Restricted Subsidiary that is not
a Domestic Loan Party permitted by Section 6.08;

 



 -122-  

 

 

(c)       the Lead Borrower, the Co-Borrower, any Additional Domestic Borrower
or any Restricted Subsidiary may merge with any Person in a transaction that
would be a Permitted Investment; provided that (i) if the Lead Borrower, the
Co-Borrower or any Additional Domestic Borrower is a party to such merger,
either the Lead Borrower, the Co-Borrower or such Additional Domestic Borrower,
as applicable, shall be the continuing or surviving Person and such merger or
consolidation does not result in such Borrower ceasing to be a corporation or
limited liability company organized under the Laws of the United States, any
state thereof or the District of Columbia, (ii) if a Foreign Borrower is a party
to such merger, such Foreign Borrower shall be the continuing or surviving
person and such merger or consolidation does not result in such Foreign Borrower
ceasing to be organized under the Laws of a Qualified Jurisdiction or (iii) (A)
if any Domestic Restricted Subsidiary is a party to such merger, the continuing
or surviving Person shall be a Domestic Restricted Subsidiary and (B) if any
Foreign Restricted Subsidiary is a party to such merger, the continuing or
surviving Person shall be a Foreign Restricted Subsidiary (in each case, other
than in the case of a merger in connection with a Disposition of such
Subsidiary);

 

(d)       any Restricted Subsidiary that is not a Loan Party may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) or
merge or consolidate with or into another Restricted Subsidiary that is not a
Loan Party;

 

(e)       any Restricted Subsidiary (other than a Borrower) may merge with any
Person in a transaction the purpose of which is to effect a Disposition
permitted by Section 6.05 so long as such Disposition (whether in one
transaction or in a series of related transactions) does not result in a
Disposition of all or substantially all of the assets of the Lead Borrower and
its Restricted Subsidiaries, taken as a whole; and

 

(f)       the Lead Borrower may Dispose of Equity Interests held as treasury
stock.

 

SECTION 6.05.             Asset Sales. The Lead Borrower will not, and will not
permit any Restricted Subsidiary to consummate an Asset Sale, except:

 

(a)       Asset Sales of obsolete or worn out property, whether now owned or
hereafter acquired, and Asset Sales of property or Intellectual Property no
longer useful in the conduct of the business of the Lead Borrower and the
Restricted Subsidiaries or economically practicable to maintain;

 

(b)       Asset Sales of inventory and other assets (including Cash Equivalents)
in the ordinary course of business (including on an intercompany basis);

 

(c)       Asset Sales to the Lead Borrower or any Restricted Subsidiary;
provided that if the transferor in such a transaction is a Domestic Loan Party
or a Foreign Borrower, then either (A) the transferee must be a Domestic Loan
Party or (B) to the extent constituting an Investment, such Investment must be
an Investment in a Restricted Subsidiary that is not a Domestic Loan Party
permitted by Section 6.08;

 

(d)       Asset Sales of accounts receivable in connection with the collection
or compromise thereof (including sales to factors or other third parties or
discount and/or forgiveness thereof or to insurers which have provided insurance
as to collection thereof) in the ordinary course of business;

 

(e)       Asset Sales of property subject to Recovery Events upon receipt of the
Net Cash Proceeds of such Recovery Event;

 

(f)       Dispositions of any assets (including Equity Interests) (A) acquired
in connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not core or principal to the business of the Lead
Borrower and the Restricted Subsidiaries or (B) made to obtain the approval of
any applicable antitrust authority in connection with a Permitted Acquisition;

 



 -123-  

 

 

(g)       transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement;

 

(h)       Asset Sales in connection with the Transactions;

 

(i)       any Disposition in connection with a Sale Leaseback in an aggregate
amount not to exceed $65,000,000;

 

(j)       Dispositions of property for Fair Market Value to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property, or other assets of comparable or greater value and are
useful to the business of the Lead Borrower and the Restricted Subsidiaries or
(ii) an amount equal to the Net Cash Proceeds of such asset are promptly applied
to the purchase price of such replacement property;

 

(k)       Asset Sales to Persons other than the Lead Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 6.05; provided that (i)
such Asset Sale is made for Fair Market Value (as determined by the Lead
Borrower in good faith), (ii) the Lead Borrower or any Restricted Subsidiary
shall receive not less than 75.0% of such consideration in the form of cash or
Cash Equivalents; provided, however, that for the purposes of this clause (ii),
(A) it shall not apply to any individual transaction or series of related
transactions involving assets with a Fair Market Value of less than $50,000,000,
(B) any liabilities (as shown on the most recent balance sheet of the Lead
Borrower provided hereunder or in the footnotes thereto, or if incurred or
accrued subsequent to the date of such balance sheet but before the Asset Sale,
such liabilities that would have been reflected on the Lead Borrower’s
consolidated balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on or prior to the date of such balance sheet but before
the Asset Sale, as determined in good faith by the Lead Borrower) of such
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated or junior in right of payment and security to the
Obligations, that (1) are assumed by the transferee with respect to the
applicable Asset Sale or (2) are otherwise cancelled or terminated in connection
with the transaction with such transferee, and for which the Lead Borrower and
the Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, shall be deemed to be cash, (C) any securities received by
such Borrower or such Restricted Subsidiary from such transferee that are
converted by such Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Asset Sale, shall be deemed to be
cash and (D) any Designated Non-Cash Consideration received by such Borrower or
such Restricted Subsidiary in respect of such Asset Sale having an aggregate
Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess (at the time of receipt of such Designated Non-Cash
Consideration) of the greater of (x) $150,000,000 and (y) 3.25% of Consolidated
Total Assets, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash, (iii) immediately prior
to and after giving effect to such Asset Sale, no Event of Default exists or is
continuing and (iv) the Net Cash Proceeds of such Asset Sale shall be applied
and/or reinvested as (and to the extent) required by Section 2.11(c);

 



 -124-  

 

 

(l)       the unwinding of any Swap Contract pursuant to its terms;

 

(m)       Dispositions of Investments in joint ventures for Fair Market Value to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(n)       the granting of Liens permitted by Section 6.01 and Dispositions in
connection with Investments permitted by Section 6.08 and Restricted Payments
permitted by Section 6.06;

 

(o)       Dispositions (including by capital contributions) of Permitted
Receivables Facility Assets including pursuant to Qualified Receivables
Facilities and Dispositions of Permitted Repurchase Facility Assets pursuant to
the Permitted Existing Repurchase Facility;

 

(p)       Dispositions in connection with the New Partnership Migration; and

 

(q)       Dispositions of Equity Interests held as treasury stock.

 

SECTION 6.06.             Restricted Payments. The Lead Borrower will not, and
will not permit any of its Restricted Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

 

(a)       each Restricted Subsidiary may make Restricted Payments to the Lead
Borrower and to other Subsidiaries (and, in the case of a Restricted Payment by
a non-wholly owned Restricted Subsidiary, such Restricted Payment may be made to
each other owner of capital stock or other equity interests of such Restricted
Subsidiary on a pro rata basis based on their relative ownership interests);

 

(b)       the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other Qualified Equity Interests of such Person;

 

(c)       the Lead Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire shares of its common stock or other Qualified Equity
Interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other Qualified Equity Interests;

 

(d)       the payment in cash of regular quarterly dividends in respect of
common stock in an amount per quarter not to exceed $0.45 per share of common
stock outstanding at the time of such declaration; provided that, at the time of
such declaration, no Event of Default under Section 7.01(a) or (e) exists before
and immediately after giving pro forma effect to such dividend;

 

(e)       so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments in an aggregate principal amount not to
exceed $125,000,000 less any Investments made pursuant to Section 6.08(x) to
make Restricted Payments;

 

(f)       so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments in an amount such that, after giving pro
forma effect thereto, the Total Net Leverage Ratio does not exceed 3.50:1.00;

 

(g)       Restricted Payments in an amount not to exceed the Available Amount;
provided that (i) at the time of any such Restricted Payment, no Event of
Default shall have occurred and be continuing or would result therefrom and (ii)
immediately after giving pro forma effect to such Restricted Payment, the Total
Net Leverage Ratio does not exceed 3.75:1.00;

 



 -125-  

 

 

(h)       [reserved];

 

(i)       repurchases of Equity Interests in the ordinary course of business in
the Lead Borrower or any Restricted Subsidiary (i) deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants or (ii) for purposes of satisfying
any required tax withholding obligation upon the exercise or vesting of a grant
or award of stock options or warrants;

 

(j)       the Lead Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement (it being understood that a distribution pursuant to this Section
6.06(j) shall be deemed to have utilized capacity under such other provision of
this Agreement);

 

(k)       the Lead Borrower or any Restricted Subsidiary may (i) pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(l)       so long as no Event of Default has occurred and is continuing or would
result therefrom, any Borrower or Restricted Subsidiary may make Junior Debt
Restricted Payments to Restricted Subsidiaries in respect of intercompany
Indebtedness incurred pursuant to Section 6.03(h); and

 

(m)       Restricted Payments in connection with the New Partnership Migration.

 

SECTION 6.07.             Change in Nature of Business and Fiscal Year. The Lead
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
enter into any business, if after giving effect thereto, the business of the
Lead Borrower and its Restricted Subsidiaries, taken as a whole, would be
substantially different from the business in which the Lead Borrower and its
Subsidiaries, taken as a whole, is presently engaged on the Closing Date;
provided that this Section 6.07 shall not prohibit the Lead Borrower or any of
its Restricted Subsidiaries from entering into (i) any line of business that is
reasonably related, incidental, ancillary or complementary to, or any reasonable
extension, development or expansion of, the business in which the Lead Borrower
and its Subsidiaries, taken as a whole, are presently engaged, or (ii) any other
non-core incidental businesses acquired in connection with any acquisition or
investment not otherwise prohibited in this Agreement.

 

The Lead Borrower will not change its fiscal year; provided, that the Lead
Borrower may change its fiscal year end one or more times, subject to such
adjustments to this Agreement as the Lead Borrower and Administrative Agent
shall reasonably agree are necessary or appropriate in connection with such
change (and the parties hereto hereby authorize the Lead Borrower and the
Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

 

SECTION 6.08.             Investments, Loans, Advances, Guarantees and
Acquisitions. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, make or hold any Investment except (collectively,
“Permitted Investments”):

 

(a)       cash, Cash Equivalents and Investments in assets that were Cash
Equivalents when such Investment was made;

 



 -126-  

 

 

(b)       loans or advances to present or former officers, directors, managers,
members of management and employees of the Lead Borrower and the Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes and (ii) in
connection with such Person’s purchase of Equity Interests in such Borrower (or
any direct or indirect parent thereof) (provided that the amount of such loans
and advances made in cash to such Person shall be contributed to such Borrower
in cash as common equity or Qualified Equity Interests);

 

(c)       (i) Investments by the Lead Borrower or any Restricted Subsidiary in
any Domestic Loan Party; (ii) Investments by any Restricted Subsidiary that is
not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party; (iii) Investments by the Lead Borrower or any Restricted Subsidiary in
any Restricted Subsidiary; provided that the aggregate amount of such
Investments made by Loan Parties after the Closing Date in Restricted
Subsidiaries that are not Domestic Loan Parties in reliance on this clause
(iii), shall not exceed at any time outstanding the greater of (x) $250,000,000
and (y) 5.50% of Consolidated Total Assets (as determined at the time such
Investment is made); (iv) Investments by any Foreign Borrower in any Loan Party;
(v) other intercompany liabilities amongst the Lead Borrower and the other
Domestic Loan Parties incurred in the ordinary course of business that are
unsecured and subordinated to the Obligations; (vi) other intercompany
liabilities amongst Restricted Subsidiaries that are not Loan Parties incurred
in the ordinary course of business; and (vii) Investments by any Loan Party in
any Restricted Subsidiary that is not a Loan Party consisting solely of the
contribution of Equity Interests of any other Restricted Subsidiary that is not
a Loan Party held directly by a Domestic Loan Party in exchange for Equity
Interests (or additional share premium or paid in capital in respect of Equity
Interests) of the Restricted Subsidiary to which such contribution is made;
provided, that immediately following the consummation of an Investment pursuant
to the preceding clause (vii), the Restricted Subsidiary whose Equity Interests
are the subject of such Investment remains a Restricted Subsidiary;

 

(d)       Investments consisting of deposits, prepayments and/or other credits
to suppliers in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled third party account debtors to the extent reasonably necessary in order
to prevent or limit loss;

 

(e)       Investments consisting of extensions of trade credit in the ordinary
course of business;

 

(f)       Investments existing or contemplated on the Closing Date and set forth
on Schedule 6.08(f) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment to the extent set forth on
Schedule 6.08(f) or as otherwise permitted by this Section 6.08;

 

(g)       promissory notes and other non-cash consideration received in
connection with Asset Sales permitted by Section 6.05;

 

(h)       Permitted Acquisitions;

 

(i)       Investments made in connection with the Transactions;

 



 -127-  

 

 

(j)       Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;

 

(k)       Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(l)       Investments as valued at cost at the time each such Investment is
made, in an amount not exceeding the Available Amount, provided that at the time
of and after giving pro forma effect to any such Investment, no Event of Default
shall have occurred and be continuing;

 

(m)       other Investments in an aggregate amount, as valued at cost at the
time each such Investment is made, not exceeding at any time outstanding the
greater of (x) $200,000,000 and (y) 4.50% of Consolidated Total Assets (as
determined at the time such Investment is made);

 

(n)       advances of payroll payments and expenses to employees in the ordinary
course of business consistent with past practice;

 

(o)       additional Investments; provided that (A) at the time of such
Investment after giving pro forma effect to such Investment the Total Net
Leverage Ratio is less than or equal to 4.00:1.00 and (B) at the time of and
after giving pro forma effect to such Investment, no Event of Default shall have
occurred and be continuing;

 

(p)       contributions to a “rabbi” trust for the benefit of employees,
officers or directors, of the Lead Borrower (or any direct or indirect parent
thereof), the Lead Borrower or any Restricted Subsidiary or other grantor trust
subject to claims of creditors in the case of a bankruptcy of any Borrower;

 

(q)       to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of any other assets, intellectual property, or
other rights, in each case in the ordinary course of business;

 

(r)       Investments in any Subsidiary or any joint venture in connection with
intercompany cash management arrangement or related activities arising in the
ordinary course of business consistent with past practice;

 

(s)       unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that the same are permitted to remain unfunded under
applicable Requirements of Law;

 

(t)       Hedging Agreements entered into for non-speculative purposes;

 

(u)       (i) Investments resulting from pledges and deposits under Section 6.01
and (ii) any Guarantees permitted to be incurred under Section 6.03;

 

(v)       Investments of a Restricted Subsidiary acquired after the Closing Date
or of a person merged into any Domestic Borrower or merged into or consolidated
with a Restricted Subsidiary after the Closing Date, in each case, (i) to the
extent such acquisition, merger, amalgamation or consolidation is permitted
under this Section 6.08 (other than this clause (v)) and Section 6.04 and (ii)
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 



 -128-  

 

 

(w)       advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of such
Borrower or such Restricted Subsidiary in the ordinary course of business;

 

(x)       Investments by the Lead Borrower and the Restricted Subsidiaries, if
the Lead Borrower or any Restricted Subsidiary would otherwise be permitted to
make a Restricted Payment under Section 6.06(e) in such amount (provided, that
the amount of any such Investment shall also be deemed to be a Restricted
Payment under Section 6.06(e) for all purposes of this Agreement);

 

(y)       Investments consisting of transfers of Permitted Receivables Facility
Assets or arising as a result of Qualified Receivables Facilities, in each case,
made on arm’s-length terms for reasonably equivalent value;

 

(z)       any Investment in fixed income or other assets by any Restricted
Subsidiary that is a so-called “captive” insurance company (each, an “Insurance
Subsidiary”) consistent with customary practices of portfolio management; and

 

(aa)       any Investment in Insurance Subsidiaries that are (a) required by law
or applicable regulators or (b) in an aggregate amount outstanding for all such
investments not to exceed the greater of $100,000,000 and 2.50% of Consolidated
Total Assets (as determined at the time such Investment is made);

 

(bb)       [reserved];

 

(cc)       Investments in connection with the New Partnership Migration;

 

(dd)       Investments in connection with the Breathe Acquisition;

 

(ee)       Investments by the Borrowers or any Restricted Subsidiary in any
Welch Allyn Holdco Holding Company in an aggregate amount not to exceed at any
time outstanding $100,000,000; and

 

(ff)       Investments by the Borrowers or any Restricted Subsidiary made with
Equity Interests (other than Disqualified Stock) of the Lead Borrower issued as
consideration therefor.

 

Any Investment in any person other than a Borrower or a Guarantor that is
otherwise permitted by this Section 6.08 may be made through intermediate
Investments in Restricted Subsidiaries that are not Guarantors and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the Fair Market Value thereof valued at the time of the making thereof,
and without giving effect to any subsequent writedowns or write-offs thereof.

 



 -129-  

 

 

SECTION 6.09.             Transactions with Affiliates. The Lead Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
transaction of any kind with a fair market value in excess of $25,000,000 with
any Affiliate of any Domestic Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Restricted Subsidiary as would be obtainable by such
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate (or, if the nature of such
transaction is such that it is not available on an arm’s-length basis, on terms
and conditions that are fair and reasonable); provided that this Section 6.09
shall not prohibit any transaction permitted by Section 6.03, 6.04, 6.06 or 6.08
or in connection with the New Partnership Migration; provided, further, that
this Section 6.09 shall not apply to (i) reasonable compensation (including
bonuses, amounts paid pursuant to Plans and other benefits) and indemnification
paid or made available to an officer, director or employee of the Lead Borrower
or any of its Restricted Subsidiaries for services rendered in that Person’s
capacity as an officer, director or employee or the making of any Restricted
Payment otherwise permitted by this Agreement, in each case to the extent any
such payments are made in accordance with applicable Laws, (ii) transactions
with customers, clients, suppliers, joint venture partners or purchasers or
sellers of goods and services, in each case in the ordinary course of business
for bona fide business purposes, (iii) the existence of, and the performance by
the Borrowers and the Restricted Subsidiaries of its obligations under the terms
of, such Person’s Organization Documents or any stockholders agreement,
registration rights agreement or warrant agreement applicable to such Person,
(iv) the issuance or sale of Equity Interests by the Lead Borrower, or any
transaction the consideration for which is paid in the form of Equity Interests
of the Lead Borrower, (v) transactions related to tax, accounting, cash
management and similar administrative services provided by the Lead Borrower or
any Restricted Subsidiary, in each case, in the ordinary course of business and
(vi) the Farm Agreement. For purposes of this Section 6.09, Affiliate shall not
include the Lead Borrower or any wholly-owned Restricted Subsidiary of the Lead
Borrower.

 

SECTION 6.10.             Burdensome Agreements. The Lead Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
Contractual Obligation (other than this Agreement and any other Loan Document)
that limits the ability (a) of any Restricted Subsidiary to make Restricted
Payments to the Lead Borrower or to otherwise transfer property to the Lead
Borrower; (b) of any Guarantor to Guarantee the Indebtedness of the Lead
Borrower under the Loan Documents or (c) of the Lead Borrower or any Guarantor
to create, incur, assume or suffer to exist Liens on Collateral of such Person
to secure the Obligations; provided, however, that this Section 6.10 shall not
apply to or restrict or prohibit: (i) customary provisions restricting
subletting, sublicense or assignment of, or the granting of any Lien otherwise
permitted by Section 6.01 over, any property subject to any leases or licenses
of the Lead Borrower or any Restricted Subsidiary or provisions in agreements
restricting the assignment of such agreement or any rights thereunder, (ii)
customary encumbrances or restrictions with respect to assets or Equity
Interests subject to a Disposition otherwise permitted by Section 6.05, pending
the consummation of such Disposition, (iii) restrictions under the Permitted
Existing Receivables Facility, the Permitted Existing Repurchase Facility or any
Qualified Receivables Facility, (iv) the Farm Agreement, (v) any negative pledge
on the Equity Interests in, or Indebtedness of, Receivables Entities, (vi)
Contractual Obligations governing any Indebtedness permitted under Section 6.03
or any Liens permitted under Section 6.01 so long as such Contractual
Obligations have terms no more restrictive than the terms of this Agreement,
(vii) customary restrictions or conditions imposed by restrictions on cash and
other deposits or net worth provisions in leases and other agreements entered
into in the ordinary course of business, (viii) restrictions or conditions
binding on any Restricted Subsidiary or its assets at the time such Restricted
Subsidiary first becomes a Subsidiary or such assets were acquired by such
Restricted Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary or assets being
acquired, and (ix) customary provisions in partnership agreements, limited
liability company agreements, joint venture agreements or similar agreements
that restrict the transfer of or Liens on assets of, or ownership interests in,
the relevant partnership, limited liability company, joint venture or other
Person.

 



 -130-  

 

 

SECTION 6.11.            Holding Company Covenant. Notwithstanding anything
herein to the contrary, the Lead Borrower shall not permit any Real Estate SPE
to incur any Liens or Indebtedness, other than (i) Liens permitted pursuant to
Section 6.01(a) (so long as such Real Estate SPE complies with the provisions of
Section 5.12 as if the Existing Hillrom Notes are no longer outstanding), (c),
(d), (e), (f), (g), (k), (l), (p), (q), (r), (s), (bb), (cc), (ff) or (hh); and
(ii) Indebtedness permitted pursuant to Section 6.03(a), (e), (f) (only in
respect of its guarantee of such Indebtedness), (g) (only in respect of its
guarantee of such Indebtedness), (h), (i) (only in respect of its guarantee of
such Indebtedness), (j) (only in respect of its guarantee of such Indebtedness),
(k), (n), (p), (r), (s), (u) or (y)(i).

 

SECTION 6.12.             Modification of Organization Documents and Junior
Financing Documentation. The Lead Borrower will not, and will not permit any of
its Restricted Subsidiaries to, amend or modify any of their respective
Organization Documents or any term or condition of any documentation governing
any Junior Financing other than (i) amendments and modifications permitted under
the terms of the Loan Documents, to the extent made in accordance with such
terms (including, amendments and modifications in connection with the New
Partnership Migration), (ii) any such amendments or modifications or such new
agreements which are not materially adverse to the interests of the Lenders (as
determined in good faith by the Lead Borrower); provided that, for the avoidance
of doubt, the Lead Borrower and such Subsidiaries may issue Equity Interests so
long as such issuance is not otherwise prohibited by this Agreement, and may
amend or modify its Organization Documents to authorize the issuance of any such
Equity Interests; provided, further, that no amendment, modification or change
of any term or condition of any documentation governing any secured Junior
Financing subject to an Intercreditor Agreement permitted by such Intercreditor
Agreement in respect thereof shall be deemed to be materially adverse to the
interests of the Lenders, (iii) amendments or modifications of documentation
governing Junior Financing in connection with Permitted Refinancing Indebtedness
incurred in respect thereof and (iv) any amendments or modifications required by
applicable law.

 

SECTION 6.13.            Financial Covenants.

 

(a)       Secured Net Leverage Ratio.

 

(i)       The Lead Borrower will not permit the Secured Net Leverage Ratio as of
the last day of any fiscal quarter (beginning with the end of the first full
fiscal quarter after the Closing Date) to exceed 3.00:1.00.

 

(ii)       The Lead Borrower may, by written notice to the Administrative Agent
for distribution to the Lenders, elect to increase the maximum Secured Net
Leverage Ratio by 0.50x for a period of four (4) consecutive fiscal quarters in
connection with (x) a Permitted Acquisition that involves the payment of
consideration by the Lead Borrower and its Restricted Subsidiaries in excess of
$150,000,000 and (y) the Breathe Acquisition, in each case, occurring during the
first of such four fiscal quarters (each such period, an “Adjusted Covenant
Period”); provided that the Lead Borrower may not elect an Adjusted Covenant
Period for at least two (2) full fiscal quarters following the end of an
Adjusted Covenant Period before a new Adjusted Covenant Period is available
again pursuant to this clause (ii) for a new period of four (4) consecutive
fiscal quarters.

 

(b)       Interest Coverage Ratio. The Lead Borrower will not permit the
Interest Coverage Ratio as of the last date of any fiscal quarter (beginning
with the end of the first full fiscal quarter after the Closing Date) to be less
than 4.00:1.00.

 

SECTION 6.14.            Restrictions on Welch Allyn Holdco. 

Notwithstanding anything herein to the contrary, the Lead Borrower shall:

 

(i)       not permit Welch Allyn Holdco or any Welch Allyn Holdco Holding
Company to (x) incur any Indebtedness described in clauses (a), (e), (f) and (g)
(in respect of Guarantees of Indebtedness described in clauses (a), (e) and (f))
of the definition thereof that is owed to a Person that is not the Lead Borrower
or any of its Restricted Subsidiaries or (y) create, incur or suffer to exist
any Liens other than such Liens arising by operation of law and Liens created or
incurred in the ordinary course of business to operate and maintain the status
of such Welch Allyn Holdco or Welch Allyn Holdco Holding Company as a holding
company engaged in the business of facilitating intercompany Investments;
provided that, for the avoidance of doubt, no Welch Allyn Holdco or Welch Allyn
Holdco Company shall create, incur or suffer to exist any Lien securing
Indebtedness for borrowed money;

 



 -131-  

 

 

(ii)       not permit Welch Allyn Holdco to Dispose (by way of Investment, sale,
transfer or otherwise) any of its Equity Interests in Welch Allyn unless such
Disposition is to a Loan Party or another Restricted Subsidiary that is directly
or indirectly wholly owned by the Lead Borrower and which becomes subject to
this Section 6.14 (such Person, a “Welch Allyn Holdco Permitted Transferee”);
and

 

(iii)       cause Welch Allyn Holdco and any Welch Allyn Holdco Permitted
Transferee to promptly (and, in any event, within three (3) Business Days), upon
receipt of any Restricted Payments or other distributions on account of any
Equity Interests attributable to Welch Allyn, distribute such proceeds or cause
such proceeds to be distributed (directly or indirectly) to any Domestic Loan
Party; provided, however, that such Restricted Payments or other distributions,
if received from or attributable to Subsidiaries that are not Domestic Loan
Parties, may instead be used to make Investments in or Restricted Payments to
Subsidiaries that are not Domestic Loan Parties to the extent permitted to be
made by a Restricted Subsidiary that is not a Domestic Loan Party pursuant to
Sections 6.08 and 6.06, respectively.

 

ARTICLE VII
Events of Default

 

SECTION 7.01.             Events of Default. If any of the following events
(“Events of Default”) shall occur:

 

(a)       The Borrowers shall fail to pay any principal of any Loan when the
same becomes due and payable; or the Borrowers shall fail to pay any interest on
any Loan or make any other payment of fees or other amounts payable under this
Agreement or any promissory note evidencing any Loan within five Business Days
after the same becomes due and payable; or

 

(b)       any representation or warranty made by any Borrower herein or by any
Loan Party (or any of its officers) in connection with this Agreement or in any
Loan Document shall prove to have been incorrect in any material respect when
made; or

 

(c)       (i) any Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.03(a), 5.05(a) with respect to existence of
the Borrowers, or 5.11 or Article VI; provided that any Default under
Section 6.13 is subject to cure as provided in Section 7.02 and an Event of
Default with respect to Section 6.13 shall not occur until the expiration of the
tenth (10th) Business Day subsequent to the date the relevant financial
statements are required to be delivered for the applicable fiscal quarter
pursuant to Section 5.01(a) or Section 5.01(b), as applicable, or (ii) any Loan
Party shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Lead Borrower by the
Administrative Agent; or

 



 -132-  

 

 

(d)       the Lead Borrower or any of its Restricted Subsidiaries shall fail to
pay any principal of or premium or interest on (i) any Indebtedness (other than
Indebtedness with respect to Swap Contracts) that is outstanding in a principal
amount of at least $125,000,000 in the aggregate (but excluding Indebtedness
outstanding hereunder) or (ii) any Indebtedness with respect to Swap Contracts
with a Swap Termination Value of at least $125,000,000 in the aggregate, of such
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; provided that this clause (d) shall not apply to
(A) any secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the assets securing such Indebtedness if such sale or transfer is
permitted under this Agreement, (B) any requirement to prepay or offer to
repurchase or prepay Indebtedness other than as a result of a default or event
of default thereunder and pursuant to customary terms thereof that are not
otherwise prohibited hereby with respect to asset sale or excess cash flow
prepayment requirements, borrowing base or lending commitment exposure limits,
margin maintenance requirements or similar provisions or (C) other than as a
result of a default or event of default thereunder, any term or covenant in any
way restricting the Lead Borrower’s or any Restricted Subsidiary’s right or
ability to sell, pledge or otherwise dispose of Margin Stock; provided further
that to the extent that event or condition ceases to exist or such failure or
default or event of default has been cured or waived by the holders of such
Indebtedness prior to the termination of the Commitments, the acceleration of
the Loans or the exercise of any other remedies hereunder, this clause (d) shall
no longer apply to such event or condition and such failure, default or event of
default shall be deemed cured or waived hereunder; or

 

(e)       (i) the Lead Borrower or any of its Restricted Subsidiaries (other
than, except with respect to any Welch Allyn Holdco or Welch Allyn Holdco
Holding Company, Immaterial Subsidiaries) (A) shall generally not pay its debts
as such debts become due, or (B) shall admit in writing its inability to pay
their debts generally, or (C) shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against the Lead
Borrower or any of its Restricted Subsidiaries (other than, except with respect
to any Welch Allyn Holdco or Welch Allyn Holdco Holding Company, Immaterial
Subsidiaries) seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or

 



 -133-  

 

 

(f)       judgments or orders for the payment of money in excess of $125,000,000
in the aggregate shall be rendered against the Lead Borrower or any of its
Restricted Subsidiaries and remain undischarged or unpaid and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not be an Event of Default under this clause (f) if
and for so long as (i) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (ii) such insurer, which shall be a creditworthy
insurer not affiliated with the Borrowers, has been notified of, and has not
disputed the claim made for payment of, the amount of such judgment or order; or

 

(g)       a Change of Control shall occur;

 

(h)       an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect, or (ii) the Lead Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan and the failure to make such payment has resulted or
could reasonably be expected to result in a Material Adverse Effect;

 

(i)       (A) any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable in accordance with its terms
(other than by reason of the exception set forth in clause (j) below, or the
Lead Borrower or any of the Guarantors shall so state in writing; or (B) the
termination of a material portion of the Guarantees (except, in each case for
any release or termination permitted hereunder), or a material portion of the
Guarantees by the Guarantors of the Obligations shall not be, or shall be
asserted in writing by any Loan Party not to be, valid and enforceable;

 

(j)       any Security Document after delivery thereof shall for any reason
(other than pursuant to the terms hereof or thereof, including as a result of a
transaction not prohibited under this Agreement and including pursuant to
Section 9.14) cease to create, or any Lien purported to be created by any
Security Document shall not be or shall be asserted in writing by any Loan Party
not to be, a valid and perfected lien with the priority required by the Security
Documents on and security interest, in each case in any material portion of the
Collateral purported to be covered by the Security Documents, taken as a whole,
subject to Liens permitted under Section 6.01; except in each case to the extent
that any such loss of perfection or priority results from failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Agreement or to file Uniform
Commercial Code continuation statements (so long as such failure does not result
from the breach or non-compliance with the Loan Documents by any Loan Party);

 

then, and in every such event (other than an event with respect to the Borrowers
described in Section 7.01(e)), and at any time thereafter during the continuance
of such event, the Administrative Agent may, with the approval of the Required
Lenders, and shall, at the request of the Required Lenders shall, by notice to
the Lead Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in Section 7.01(e), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent or the Collateral Agent (in the case of the
Security Documents) may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to Administrative Agent or the
Collateral Agent (in the case of the Security Documents) under the Loan
Documents or at law or equity.

 



 -134-  

 

 

SECTION 7.02.             Equity Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Lead Borrower fails to comply
with either Financial Covenant, from the end of any fiscal period until the
expiration of the tenth (10th) Business Day following the date financial
statements referred to in Sections 5.01(a) or (b), as applicable, are required
to be delivered in respect of such fiscal period for which such Financial
Covenant is being measured, if the Lead Borrower receives a Specified Equity
Contribution, the Lead Borrower may apply the amount of the net cash proceeds
thereof to increase EBITDA with respect to such fiscal quarter; provided that
(i) in each period of four consecutive fiscal quarters, there shall be no more
than two fiscal quarters in which a Specified Equity Contribution is made, (ii)
no more than five Specified Equity Contributions shall be made in the aggregate
during the term of this Agreement, (iii) the amount of any Specified Equity
Contribution shall be no more than the amount required to cause the Lead
Borrower to be in pro forma compliance with Section 6.13 for any applicable
period, (iv) all Specified Equity Contributions shall be disregarded for
purposes of determining any baskets, financial ratio based calculations or
pricing or fees with respect to the covenants contained in this Agreement and
the calculation of the Available Amount and (v) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for determining compliance with Section 6.13 for the fiscal quarter in respect
of when such Specified Equity Contribution is made (either directly through
prepayment or indirectly as a result of the netting of unrestricted cash).
Notwithstanding anything to the contrary herein, no Revolving Lender shall be
required to fund any Revolving Loans or other advance, and no Issuing Bank shall
be required to issue any Letter of Credit, at any time during the period
beginning on the date the Lead Borrower notifies the Administrative Agent that
it intends to make a Specified Equity Contribution and ending on the date the
Specified Equity Contribution is made.

 

SECTION 7.03.             Application of Payments. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:

 

(a)       First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(b)       Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

 



 -135-  

 

 

(c)       Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than principal, obligations to reimburse
LC Disbursements and obligations to cash collateralize Letters of Credit) and
any fees, premiums and scheduled periodic payments due under Secured Hedge
Agreements, Secured Cash Management Agreements and Permitted Bi-Lateral Letter
of Credit Facilities constituting Secured Obligations and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

 

(d)       Fourth, to the payment in full in cash, pro rata, of the principal
amount of the Obligations and any premium thereon (including obligations to
reimburse LC Disbursements and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments under Secured Hedge
Agreements, Secured Cash Management Agreements and Permitted Bi-Lateral Letter
of Credit Facilities constituting Secured Obligations and any interest accrued
thereon; and

 

(e)       Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct;

 

provided that no amount received from any Foreign Loan Party or on account of
any Foreign Collateral shall be applied pursuant to clauses (c) and (d) of this
Section 7.03 to the extent such amounts do not constitute Obligations of the
Foreign Subfacility. In the event that any such proceeds are insufficient to pay
in full the items described in clauses (a) through (e) of this Section 7.03, the
Loan Parties shall remain liable, jointly and severally, for any deficiency.

 

ARTICLE VIII
The Administrative Agent and the Collateral Agent

 

SECTION 8.01.             The Administrative Agent and the Collateral Agent.
Each of the Lenders (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each of the Issuing Banks (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) and the Permitted Bi-Lateral Letter of
Credit Issuer hereby irrevocably appoints the Administrative Agent, including as
the Collateral Agent for such Lender and the other Secured Parties under the
Security Documents, as its agent and authorizes the Administrative Agent to take
such actions on its behalf, including execution of the other Loan Documents, and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

In furtherance of the foregoing, each of the Lenders (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each of the Issuing Banks (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Secured
Cash Management Agreements and Secured Hedge Agreements) and the Permitted
Bi-Lateral Letter of Credit Issuer hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Collateral Agent
(and any sub-agents appointed by the Collateral Agent pursuant hereto for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VIII as though the Collateral Agent (and any
such sub-agents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

 



 -136-  

 

 

The bank serving as Administrative Agent and Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Administrative Agent or
Collateral Agent hereunder and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent or Collateral Agent hereunder.

 

The Administrative Agent and the Collateral Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent and
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent and Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent or Collateral Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent and Collateral Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Borrower or any of their respective Subsidiaries that is communicated to or
obtained by any bank serving as Administrative Agent or Collateral Agent or any
of its Affiliates in any capacity. The Administrative Agent and Collateral Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent and Collateral Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent or Collateral Agent by the Lead
Borrower or a Lender, and the Administrative Agent and Collateral Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent and
Collateral Agent or (vi) the perfection or priority of any Lien securing the
Secured Obligations or the value or the sufficiency of any Collateral.

 

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 



 -137-  

 

 

The Administrative Agent and the Collateral Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent or Collateral Agent (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof)); provided, that no such sub-agent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent. The
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the
Administrative Agent and the Collateral Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the
Administrative Agent or Collateral Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Lead Borrower. Upon any such resignation, the
Required Lenders shall have the right, subject to the consent (not to be
unreasonably withheld or delayed) of the Lead Borrower (so long as no Event of
Default shall have occurred and be continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or Collateral Agent, as applicable gives notice of its
resignation, then the retiring Administrative Agent’s or Collateral Agent’s
resignation shall nevertheless thereupon become effective (except in the case of
the Collateral Agent holding collateral security on behalf of such Secured
Parties, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed), and the Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as applicable, hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above subject to the consent of the Lead Borrower as provided for above. Upon
the acceptance of its appointment as Administrative Agent or Collateral Agent,
as applicable hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Administrative Agent or Collateral Agent, as applicable shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s or Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender authorizes the Collateral Agent to enter into the Security Documents
and to take all action contemplated thereby. Each Lender agrees that no one
(other than the Collateral Agent) shall have the right individually to seek to
realize upon the security granted by the Security Documents, it being understood
and agreed that such rights and remedies may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties upon the terms of the
Security Documents. In the event that any collateral is hereafter pledged by any
Person as collateral security for the Secured Obligations, the Collateral Agent
is hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Collateral Agent on behalf of the Secured Parties.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their respective Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

 



 -138-  

 

 

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement and to enforce the guarantees thereof pursuant to the Guarantee
Agreement.

 

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent (and the Administrative Agent) to, without any
further consent of any Lender or any other Secured Party, enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any Permitted Junior Intercreditor Agreement,
any Permitted First Lien Intercreditor Agreement and any other intercreditor or
subordination agreement (in form satisfactory to the Collateral Agent and deemed
appropriate by it) with the collateral agent or other representative of holders
of Indebtedness secured (and permitted to be secured) by a Lien on assets
constituting a portion of the Collateral to the extent such incurrence of
Indebtedness and accompanying Liens are permitted by this Agreement to be
secured by Collateral (including the relative ranking thereof) (any of the
foregoing, an “Intercreditor Agreement”). The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent and the Administrative
Agent may rely exclusively on a certificate of a Financial Officer of the Lead
Borrower as to whether any such Liens and Indebtedness are permitted hereunder
and as to the respective assets constituting Collateral that secure (and are
permitted to secure) such Indebtedness hereunder and (y) any Intercreditor
Agreement entered into by the Collateral Agent or the Administrative Agent shall
be binding on the Secured Parties, and each Lender and the other Secured Parties
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement. Furthermore, the
Lenders and the other Secured Parties hereby authorize the Administrative Agent
and the Collateral Agent to release or subordinate any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document, and the Administrative Agent and the Collateral Agent shall do so
upon request of the Lead Borrower, pursuant to Section 9.14.

 



 -139-  

 

 

In case of the pendency of any proceeding under any Debtor Relief Laws or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Lead
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks, the Collateral Agent and the Administrative Agent and any sub-agents
allowed in such judicial proceeding, and (B) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same, and (ii) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Secured Obligations or the rights of any Lender or
Issuing Bank or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or Issuing Bank in any such proceeding.

 

The Lenders agree to indemnify the Administrative Agent and the Collateral
Agent, and the Revolving Lenders agree to indemnify each Issuing Bank and
Swingline Lender, in each case in its capacity as such (to the extent not
reimbursed by a Borrower and without limiting the obligation of a Borrower to do
so), in the amount of its pro rata share (based on its aggregate Revolving
Credit Exposure and, in the case of the indemnification of the Administrative
Agent and the Collateral Agent, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of Swingline Loans
owing to the Swingline Lender and of LC Disbursements owing to any Issuing Bank
shall be considered to be owed to the Revolving Lenders ratably in accordance
with their respective Revolving Credit Exposure) (determined at the time such
indemnity is sought or, if the respective Obligations have been repaid in full,
as determined immediately prior to such repayment in full), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent, or such Issuing
Bank or Swingline Lender, or the Collateral Agent, in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent, or such Issuing Bank or Swingline Lender, or the
Collateral Agent, under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s, Issuing Bank’s, Swingline Lender’s or the Collateral
Agent’s gross negligence or willful misconduct. The failure of the Lender to
reimburse the Administrative Agent, or any Issuing Bank, Swingline Lender or the
Collateral Agent, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to the Administrative Agent, or
such Issuing Bank, Swingline Lender or the Collateral Agent, as the case may be,
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Administrative Agent or such Issuing Bank, or the
Collateral Agent, as the case may be, for its ratable share of such amount, but
no Lender shall be responsible for the failure of any other Lender to reimburse
the Administrative Agent, or such Issuing Bank or Swingline Lender, or the
Collateral Agent, as the case may be, for such other Lender’s ratable share of
such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 



 -140-  

 

 

To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.17,
each Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent against any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” for purposes of
this paragraph shall include any Swingline Lender and any Issuing Bank.

 

SECTION 8.02.             Certain ERISA Matters. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Lead Borrower or any other Loan Party, that at least
one of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 



 -141-  

 

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Lead Borrower or any other Loan Party, that none of
the Administrative Agent, or any Arranger, any Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

 

(c) The Administrative Agent and each Syndication Agent and Co-Documentation
Agent hereby informs the Lenders that each such Person is not undertaking to
provide investment advice or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments, this Agreement and any
other Loan Documents (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE IX
Miscellaneous

 

SECTION 9.01.             Notices.

 

(a)       Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or using Electronic Systems (subject to
clause (b) below), as follows:

 

(i)       if to the Borrowers, to each at Hill-Rom Holdings, Inc., 130 E.
Randolph Street, Suite 1000, Chicago, Illinois 60601, Attention: Joseph McGowan,
Vice President, Tax and Treasurer (Facsimile No. (312) 819-7219, e-mail address:
joseph.mcgowan@hillrom.com), with a copy to Hill-Rom Holdings, Inc., 130 E.
Randolph Street, Suite 1000, Chicago, Illinois 60601, Attention: Deborah Rasin,
Senior Vice President and Chief Legal Officer (Facsimile No. (312) 819-7219,
e-mail address: deborah.rasin@hillrom.com);

 

(ii)       if to the Administrative Agent, the Collateral Agent or the Swingline
Lender, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2,
Chicago, Illinois 60603, Attention of Leonida Mischke (Facsimile No. (312)
385-7055, e-mail address: Jpm.agency.servicing.1@jpmorgan.com) with a copy to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Chicago,
Illinois 60603, Attention of Erik Barragan (Facsimile No. (877) 221-4010),
e-mail address: erik.barragan@jpmorgan.com;

 



 -142-  

 

 

(iii)       if to JPMorgan Chase Bank, N.A. as an Issuing Bank, to it at
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois
60603, Attention of LC Agency Team (Facsimile No. (855) 609-9959), e-mail
address: chicago.lc.agency.activity.team@jpmchase.com, or in the case of any
other Issuing Bank, to it at the address and facsimile number specified from
time to time by such Issuing Bank to the Lead Borrower and the Administrative
Agent;

 

(iv)       if to any other Lender or Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)      Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lenders. The Administrative Agent or the
Lead Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)      Any party hereto may change its address, e-mail address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)      Electronic Systems.

 

(i)       The Borrowers agree that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)       Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent, the Collateral Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System except to the extent such damages are determined in a court of competent
jurisdiction in a final and non-appealable judgment to arise from the willful
misconduct, bad faith or gross negligence of any Agent Party. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 



 -143-  

 

 

SECTION 9.02.            Waivers; Amendments.

 

(a)       No failure or delay by the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrowers therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, the Collateral
Agent any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)       Except as provided in Sections 1.09, 2.14, 2.20, 2.23 and 2.25 or as
otherwise expressly set forth in this Agreement on the Closing Date, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Lead Borrower, the Administrative Agent and the Required Lenders or by the Lead
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) extend or increase the Commitment of
any Lender without the written consent of such Lender (but, in the case of an
extension, not the Required Lenders) (it being understood that any amendment or
waiver to any conditions precedent in Section 4.02 or the amendment or waiver
with respect to a mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase in the Commitment of any Lender),
(ii) reduce the principal amount of any Loan or LC Disbursement owed to any
Lender or reduce the rate of interest thereon, or reduce any fees payable to any
Lender hereunder, without the written consent of such Lender (but not, in the
case of a reduction in the rate of interest thereon or fees payable hereunder,
the Required Lenders) (it being understood that a change to the definition of
“First Lien Net Leverage Ratio” or in the component definitions thereof shall
not constitute a reduction in the rate of interest), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC Disbursement
owed to any Lender, or any interest thereon, or any fees payable to any Lender
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of any Lender,
without the written consent of each such Lender (it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest), (iv) change Section 2.18(b), (d) or (g) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender (it being understood that the transactions
contemplated by Sections 1.09, 2.20, 2.23, 2.24 and 2.25 shall not be deemed to
alter such pro rata sharing of payments), (v) change any of the provisions of
this Section or the definition of “Required Lenders,” “Required Revolving

 

 -144-  

 



 

Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender affected thereby, (vi) change Section 7.03 without the written
consent of each Lender, (vii) release all or substantially all of the Collateral
or all or substantially all of the Guarantors from their obligations under the
Guaranty Agreement or release the Lead Borrower, the Co-Borrower or any
Additional Domestic Borrower from their respective Guarantees of Obligations
without the written consent of each Lender or (viii) effect any waiver,
amendment or modification that by its terms adversely affects the rights in
respect of payments or Collateral of Lenders participating in any Facility
differently from those of Lenders participating in another Facility, without the
consent of Lenders under such Facility having Loans and unused Commitments
representing more than 50% of the sum of all Loans outstanding under such
Facility and unused Commitments under such Facility at such time participating
in the adversely affected Facility (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed); provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank, the Collateral Agent or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank, the Collateral Agent or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.22
shall require the consent of the Administrative Agent, each Issuing Bank and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, the consent of the Required
Revolving Lenders, the Administrative Agent and each Issuing Bank shall be
required to amend the definition of Agreed Currencies.

 

(c)       Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
(i) the Required Lenders, the Administrative Agent and the Lead Borrower (x) to
add one or more credit facilities (in addition to the Incremental Facility
pursuant to an Incremental Facility Amendment) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, the Initial
Term A Loans, any Incremental Facility and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, the Required Revolving
Lenders (if applicable) and Lenders and (ii) the Required Revolving Lenders, the
Administrative Agent and the Lead Borrower to change the conditions to borrowing
Revolving Loans (other than Swingline Loans).

 

(d)       If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Lead Borrower may elect to replace a Non-Consenting Lender as
a Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Lead Borrower and the Administrative Agent shall agree, as of such date,
to purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Lead Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by the Lead Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.11, 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each
Lender agrees that, if it becomes a Non-Consenting Lender, it shall execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase; provided, however, that the failure of any
Non-Consenting Lender to execute an Assignment and Assumption shall not render
such sale and purchase (and corresponding assignment) invalid.

 



 -145-  

 

 

(e)       Notwithstanding anything to the contrary contained in this Section
9.02, (x)(i) if the Administrative Agent and the Lead Borrower shall have
jointly identified an ambiguity, mistake, error, defect or inconsistency, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Lead Borrower shall be permitted to amend such provision and (ii) the
Administrative Agent and the Lead Borrower shall be permitted to amend any
provision of any Loan Document to better implement the intentions of this
Agreement, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof, (y) any provision of this Agreement or any
other Loan Document may be amended in the manner provided in Section 1.09
(including, for the avoidance of doubt, for the purpose of ensuring the
enforceability of any local law pledge or security agreement with respect to any
Foreign Collateral) and (z) the Administrative Agent and the Lead Borrower shall
be permitted to amend any provision of the Guaranty Agreement and/or any
Security Document without the consent of any other Person (other than, in the
case of any Security Document, the Collateral Agent) to effect the granting,
perfection, protection, expansion or enhancement of any Guarantee of the Secured
Obligations or any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties. In addition, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Lead Borrower and the Administrative Agent (but without the consent of
any Lender) to the extent necessary to integrate any Other Revolving Facility,
Other Term Facilities, Other Revolving Commitments, Other Term Loans and Other
Revolving Loans as may be necessary to establish such Other Revolving Facility,
Other Term Facilities, Other Revolving Commitments, Other Term Loans or Other
Revolving Loans as a separate Class or tranche from the existing Term Loans,
Revolving Commitments, Term Loans or Revolving Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately.

 

SECTION 9.03.            Expenses; Indemnity; Damage Waiver.

 

(a)       The Domestic Borrowers shall pay (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Joint Lead Arrangers, the
Administrative Agent, the Collateral Agent and each of their respective
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and for all Joint Lead Arrangers in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket costs and expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Lender (including the fees,
charges and disbursements of one primary counsel, and one additional local
counsel in each applicable jurisdiction, for the Administrative Agent, the
Collateral Agent, the Issuing Banks and all the Lenders, and one additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses for each group affected by such
conflicts), in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such documented out of pocket costs and expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 



 -146-  

 

 

(b)       Each Domestic Borrower shall, jointly and severally (and, with respect
to any Foreign Subfacility only, each Foreign Borrower jointly and severally
with each Domestic Borrower), indemnify the Administrative Agent, the Collateral
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one primary counsel, and one additional local counsel in each applicable
jurisdiction, for the Administrative Agent, the Collateral Agent, the Issuing
Banks and all the Lenders, and one additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses for each group of Indemnitees affected by such conflicts) for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Lead Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Lead Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Lead Borrower or
any of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available for any losses, claims, damages, liabilities or related expenses of
any Indemnitee (x) to the extent they are determined in a court of competent
jurisdiction in a final and non-appealable judgment to arise from the willful
misconduct, bad faith or gross negligence of such Indemnitee or any of its
Related Parties, (y) that arise from any material breach of this Agreement or
any other Loan Document by such Indemnitee as determined by a court of competent
jurisdiction in a final and non-appealable judgment and (z) any dispute solely
among Indemnitees not arising as a result of an act or omission by the Lead
Borrower or any of its Subsidiaries, other than claims against the Lead
Arrangers, the Administrative Agent, the Issuing Banks, the Swingline Lender or
the Collateral Agent in fulfilling such role under the Loan Documents.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)       To the extent that the Domestic Borrowers fail to pay any amount
required to be paid to the Administrative Agent, the Collateral Agent, any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent and the
Collateral Agent, and each Revolving Lender severally agrees to pay to any
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Domestic Borrowers’ failure to pay any such amount
shall not relieve the Domestic Borrowers of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.

 



 -147-  

 

 

(d)       To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent such damages
are determined in a court of competent jurisdiction in a final and
non-appealable judgment to arise from the willful misconduct, bad faith or gross
negligence of any Indemnitee or any of its Related Parties. To the extent
permitted by applicable law, no party hereto shall assert, or permit its
Affiliates or Related Parties to assert, and each such party hereby waives, any
claim against any Indemnitee or any other party hereto or any of its Related
Parties on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that nothing contained in this sentence will limit the indemnity and
reimbursement obligations of the Borrowers set forth in this Section in the case
of a claim by any third party that is not an Affiliate of the Indemnitee seeking
indemnification or reimbursement.

 

(e)       All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.

 

SECTION 9.04.            Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), except that (i) the Borrowers may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)       (i) Subject to the conditions set forth in clause (ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution
and Disqualified Institutions (so long as the list of Disqualified Institutions
has been made available to all Lenders and potential assignees) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)       the Lead Borrower (provided that the Lead Borrower shall be deemed to
have consented to any such assignment unless the Lead Borrower shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof); provided, that no consent of the
Lead Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 7.01(a) or (e)
has occurred and is continuing, any other assignee;

 

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 



 -148-  

 

 

(C)       each Issuing Bank and each Swingline Lender; provided that no such
consent shall be required for an assignment of all or any portion of a Term Loan
and Term Loan Commitment.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Commitments or less than $1,000,000 in the
case of Term Loans, in each case unless each of the Lead Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Lead Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 to the Administrative Agent, such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders; and

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Lead Borrower and
its Affiliates and its Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrowers, any of their Subsidiaries or any of their
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 



 -149-  

 

 

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, any Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(v)       Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)       Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Banks or the Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution and a Disqualified
Institution (so long as the list of Disqualified Institutions has been made
available to all Lenders), in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and

 

 -150-  

 



 

had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall not have any responsibility for
maintaining a Participant Register.

 

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)       It is understood and agreed that the Administrative Agent shall have
no duty or responsibility for monitoring or enforcing the prohibitions on
assignments to Ineligible Institutions or Disqualified Institutions.

 

SECTION 9.05.       Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date (other than
with respect to any obligations under Secured Cash Management Agreements,
Secured Hedge Agreements or Permitted Bi-Lateral Letter of Credit Facility). The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Termination Date, the expiration or termination of the Letters of Credit and
the Commitments or the termination of this Agreement or any other Loan Document
or any provision hereof or thereof.

 

 -151-  

 

 

SECTION 9.06.            Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent and the
Collateral Agent constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Collateral Agent and when
the Administrative Agent and the Collateral Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, e-mailed.pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.07.            Severability. Any provision of any Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.            Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower or any Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the relevant
Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The applicable Lender shall notify the Lead Borrower and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09.            Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)       This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 



 -152-  

 

 

(b)       Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)       Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.            Headings . Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.            Confidentiality . Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors who need to
know such Information in connection with this Agreement or the Transactions (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) purporting to have jurisdiction over
such Person, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case such Person agrees, except
with respect to an audit or examination conducted by bank accountants or any
self-regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority, to the extent practicable and not
prohibited by applicable

 

 -153-  

 



 

law, rule or regulation, to inform the Lead Borrower promptly thereof prior to
the disclosure thereof), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations (it being understood that the list of Disqualified
Institutions may be disclosed to any assignee of a Participant, or potential
assignee or Participant), (g) with the prior written consent of the Lead
Borrower, (h) on a confidential basis to any rating agency in connection with
the rating of the Borrowers or their obligations, (i) on a confidential basis to
the CUSIP Service Bureau or any similar organization, (j) subject to an
agreement containing provisions substantially the same as those of this Section,
to any direct or indirect contractual party (or its Related Parties) in Hedging
Agreements or such contractual counterparty’s professional advisor or (k) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers; provided that under no circumstances
shall any Information (other than the list of Disqualified Institutions) be
disclosed to any Disqualified Institution (to the extent such list is made
available to all Lenders). For the purposes of this Section, “Information” means
all information received from or on behalf of the Borrowers relating to the
Borrowers or any of their Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Lead Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Lead Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LEAD BORROWER AND ITS RELATED
PARTIES OR ITS RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
LEAD BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LEAD BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE LEAD BORROWER AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 



 -154-  

 

 

SECTION 9.13.            USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

SECTION 9.14.            Releases of Liens and Guarantees.

 

(a)       The Lenders, the Issuing Banks, the Swingline Lenders, and the other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall (1) be
automatically released in full upon the Termination Date as set forth in Section
9.14(d) below and (2) be automatically released with respect to any particular
asset, (i) upon the Disposition of such Collateral by any Loan Party to a person
that is not (and is not required to become) a Loan Party in a transaction
permitted by this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (ii) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.02), (iii) to the extent that the property constituting such
Collateral is owned by any Guarantor, upon the release of such Guarantor from
its obligations under the Guarantee in accordance with the Guaranty Agreement or
clause (b) below (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) to the extent that such Collateral
comprises property leased to a Loan Party, upon termination or expiration of
such lease and to the extent such Loan Party no longer has any right, title or
interest in such property (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (v) to the extent and for so long as such
property constitutes Excluded Property or (vi) in the case of Permitted
Receivables Facility Assets, upon the Disposition thereof pursuant to Section
6.05(o) by any Loan Party to a Receivables Entity of such Permitted Receivables
Facility Assets pursuant to a Qualified Receivables Facility (and, in each case,
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without any further
inquiry).  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.  Notwithstanding the foregoing, with respect to any Lien that
may be released pursuant to this Section 9.14, the Lead Borrower may elect in
its sole discretion to subordinate such Lien rather than release such Lien.

 

(b)       In addition, the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the respective Guarantor shall be released
from its respective Guarantee (i) upon consummation of any transaction permitted
hereunder (x) resulting in such Subsidiary ceasing to constitute a Subsidiary or
(y) in the case of any Guarantor which would not be required to be a Guarantor
because it is or has become an Excluded Subsidiary, in each case following a
written request by the Lead Borrower to the Administrative Agent requesting that
such person no longer constitute a Guarantor and certifying its entitlement to
the requested release (and the Collateral Agent may rely conclusively on a
certificate to the foregoing effect without further inquiry); provided that any
such release, in the case of any Guarantor becoming an Excluded Subsidiary by
reason of it becoming a non-wholly-owned Subsidiary, shall only be permitted if,
at the time such Guarantor becomes an Excluded Subsidiary, after giving pro
forma effect to such release and the consummation of the transaction that causes
such Person to become an Excluded Subsidiary, the Lead Borrower would have been
able to have made a new Investment in such Person pursuant to Section 6.08 at
such time as if such Person were then newly acquired in an amount equal to the
fair market value of the Equity Interests in such Person held by the Lead
Borrower, or (ii) if the release of such Guarantor is approved, authorized or
ratified by the Required Lenders (or such other percentage of Lenders whose
consent is required in accordance with Section 9.02).

 



 -155-  

 

 

(c)       The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.14, all without the
further consent or joinder of any Lender or any other Secured Party. Upon the
effectiveness of any such release, any representation, warranty or covenant
contained in any Loan Document relating to any such Collateral or Guarantor
shall no longer be deemed to be made. In connection with any release hereunder,
the Administrative Agent and the Collateral Agent shall promptly (and the
Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Lead Borrower and at the Lead Borrower’s expense in connection
with the release of any Liens created by any Loan Document in respect of such
Subsidiary, property or asset; provided, that (i) the Administrative Agent shall
have received a certificate of a Responsible Officer of the Lead Borrower
containing such certifications as the Administrative Agent shall reasonably
request, (ii) the Administrative Agent or the Collateral Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s reasonable opinion, would expose the Administrative Agent to any
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (iii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Lead Borrower or any Subsidiary in respect of) all
interests retained by the Lead Borrower or any Subsidiary (other than Excluded
Property), including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral. Any execution and delivery
of documents pursuant to this Section 9.14(c) shall be without recourse to or
warranty by the Administrative Agent or Collateral Agent.

 

(d)       Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, upon request of the Lead Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements, (ii) obligations in
respect of any Permitted Bi-Lateral Letter of Credit Facility and (iii) any
contingent indemnification obligations or expense reimbursement claims not then
due; provided, that the Administrative Agent shall have received a certificate
of a Responsible Officer of the Lead Borrower containing such certifications as
the Administrative Agent shall reasonably request. Any such release of
obligations shall be deemed subject to the provision that such obligations shall
be reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made. The
Borrowers agree to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 9.14(d).

 

(e)       Obligations of the Lead Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement (after giving
effect to all netting arrangements relating to such Secured Hedge Agreements) or
obligations in respect of any Permitted Bi-Lateral Letter of Credit Facility
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Secured Hedge Agreement, Secured Cash Management Agreement or Permitted
Bi-Lateral Letter of Credit Facility. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements, any Secured Cash Management Agreements or Permitted Bi-Lateral
Letter of Credit Facilities.

 



 -156-  

 

 

SECTION 9.15.             Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16.             No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrowers acknowledge and agree that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between each Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrowers have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (C) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers or any of their Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers and their
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by law, the Borrowers hereby waive and release any
claims that they may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.17.             Platform; Borrower Materials. The Borrowers hereby
acknowledge that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers and their Subsidiaries or
any of their respective securities) (each, a “Public Lender”). The Lead Borrower
hereby agrees that it will identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (i) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Lead Borrower
shall be deemed to have authorized the Administrative Agent, the

 

 -157-  

 



 

Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as solely containing information that is either (A) publicly available
information or (B) not material (although it may be sensitive and proprietary)
with respect to the Lead Borrower or the Subsidiaries or any of their respective
securities for purposes of United States Federal securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in Section
9.12, to the extent such Borrower Materials constitute information subject to
the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (iv) the Administrative Agent and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE JOINT LEAD ARRANGERS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OF ITS RELATED PARTIES OR
ANY JOINT LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.

 

SECTION 9.18.             Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)              the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.19.             Acknowledgement Regarding any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



 -158-  

 

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

(b)       As used in this Section 9.24, the following terms shall have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)                a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)              a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)             a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



 -159-  

 

 

SECTION 9.20.             Joint and Several Liability of Domestic Borrowers.

 

(a)       Joint and Several Liability. In consideration of the establishment of
any Commitments and the making of the Loans and issuance of the Letters of
Credit under this Agreement, and of the benefits to the Lead Borrower, the
Co-Borrower, any Additional Domestic Borrower and any Foreign Borrower that are
anticipated to result therefrom, the Lead Borrower, the Co-Borrower and each
Additional Domestic Borrower agree that, notwithstanding any other provision
contained herein or in any other Loan Document, the Lead Borrower, the
Co-Borrower and each Additional Domestic Borrower shall be fully liable for all
of the Obligations, both severally and jointly, regardless of whether any such
Borrower actually receives the proceeds of the Loans or the benefit of any other
extensions of credit hereunder. Accordingly, the Lead Borrower, the Co-Borrower
and each Additional Domestic Borrower irrevocably agree with each Lender and the
Administrative Agent and their respective successors and assigns that they will
make prompt payment in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) of the Obligations, strictly
in accordance with the terms thereof. The Lead Borrower, the Co-Borrower and
each Additional Domestic Borrower hereby further agree that if any Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration,
by optional prepayment or otherwise) any of the Obligations, then they will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

(b)       Obligations Unconditional. The obligations of the Lead Borrower, the
Co-Borrower and each Additional Domestic Borrower under paragraph (a) above are
absolute and unconditional irrespective of the value, genuineness, validity,
regularity or enforceability of the obligations of any other Borrower under this
Agreement or any other Loan Document, or any substitution, release or exchange
of any other guarantee of or security for any of the Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 9.20 that the joint and several obligations of the Lead Borrower, the
Co-Borrower and each Additional Domestic Borrower hereunder shall be absolute
and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not affect the joint and several liability of the Lead
Borrower, the Co-Borrower and each Additional Domestic Borrower, which shall, in
each case, remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

 

(i)               at any time or from time to time, without notice to the
Borrowers, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)               any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein or therein
shall be done or omitted;

 

(iii)              the maturity of any of the Obligations shall be accelerated
or delayed, or any of the Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

(iv)              any Lien or security interest granted to, or in favor of, any
Issuing Bank or any Lender or the Administrative Agent as security for any of
the Obligations shall fail to be perfected.

 

(c)       Certain Waivers. The Lead Borrower, the Co-Borrower and each
Additional Domestic Borrower hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, any defenses it may now
or hereafter acquire in any way relating to any law, regulation, decree or order
of any jurisdiction, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against either it or any other Borrower under
this Agreement or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Obligations.

 



 -160-  

 

 

(d)       Reinstatement. The obligations of the Domestic Borrowers under this
Section shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Lead Borrower, the Co-Borrower, any
Additional Domestic Borrower and any Foreign Borrower in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

(e)       Remedies. The Domestic Borrowers agree that, as among them, in their
capacity as co-obligors with joint and several liability, the obligations of any
of them under this Agreement may be declared to be forthwith due and payable as
provided in Article VII hereof (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article VII) for purposes of
paragraph (a) above notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such obligations from becoming
automatically due and payable) as against any of them and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by any of
them) shall forthwith become due and payable by the others, in their capacities
as obligor or co-obligor, as applicable, for purposes of such paragraph (a).

 

(f)       Continuing Obligation. Each of the agreements of the Lead Borrower,
the Co-Borrower and each Additional Domestic Borrower in this Section is a
continuing agreement and undertaking, and shall apply to all Obligations
whenever arising.

 

(g)       Notices, Elections, Approvals, etc. Notwithstanding anything to the
contrary set forth in this Agreement or other Loan Documents, the Co-Borrower,
each Additional Domestic Borrower and each Foreign Borrower hereby agrees that
any and all notices, elections, requests, decisions, approval rights and similar
discretionary activities under the Loan Documents may be taken by the Lead
Borrower on behalf of itself and/or the Co-Borrower, any Additional Domestic
Borrower or any Foreign Borrower.

 

(h)       Standstill. Upon payment by the Domestic Borrowers of any sums as
provided under paragraph (a) above (or under any other provision of this
Agreement or any other Loan Document), all rights, if any, of the Domestic
Borrowers against the other or any other Loan Party arising as a result thereof
by way of subrogation or otherwise shall in all respects be irrevocably waived
prior to the payment in full in cash of all of the Obligations.

 

SECTION 9.21.             Limitation on Foreign Loan Party Obligations.
Notwithstanding anything to the contrary herein, no provision of this Agreement
or any other Loan Document shall render any Foreign Loan Party liable for the
Obligations of any Domestic Loan Party.

 

[Signature Pages Follow]

 

 -161-  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  HILL-ROM HOLDINGS, INC., as the Lead Borrower           By: /s/ Barbara W.
Bodem     Name: Barbara W. Bodem     Title: Senior Vice President and Chief
Financial     Officer             WELCH ALLYN, INC., as the Co-Borrower        
      By: /s/ Barbara W. Bodem     Name: Barbara W. Bodem     Title: Senior Vice
President and Chief Financial     Officer

 

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent      
        By: /s/ Erik Barragan     Name: Erik Barragan     Title: Authorized
Officer

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  JPMORGAN CHASE BANK, N.A., as a Term Lender, as a Revolving Lender, as the
Swingline Lender and as an Issuing Bank           By: /s/ Erik Barragan    
Name: Erik Barragan     Title: Authorized Officer

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  Bank of America, N.A., as a Term Lender and, a Revolving Lender and an Issuing
Bank               By: /s/ Heath B. Lipson     Name: Heath B. Lipson     Title:
Senior Vice President

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  CITIZENS BANK, N.A., as a Term Lender, a Revolving Lender and an Issuing Bank
              By: /s/ Martin Rohan     Name: Martin Rohan     Title: Vice
President

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  PNC BANK N.A., as a Term Lender and a Revolving Lender and an Issuing Bank    
          By: /s/ Jill Manchir     Name: Jill Manchir     Title: Vice President

  

 [Signature Page to Hill-Rom Credit Agreement]   

 

 

  Wells Fargo Bank, National Association, as a Term Lender, a Revolving Lender
and as an Issuing Bank               By: /s/ Sara Barton     Name: Sara Barton  
  Title: Vice President

  

 [Signature Page to Hill-Rom Credit Agreement]   

 

 

  MUFG Bank, Ltd., as a Term Lender, a Revolving Lender and an Issuing Bank    
          By: /s/ Kevin Wood     Name: Kevin Wood     Title: Director

  

 [Signature Page to Hill-Rom Credit Agreement]   

 

 

  THE BANK OF NOVA SCOTIA, as a Term Lender and a Revolving Lender              
By: /s/ Michael Grad     Name: Michael Grad     Title: Director

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  FIFTH THIRD BANK, as a Term Lender and a Revolving Lender               By:
/s/ Ned Sher     Name: Nathaniel E. (Ned) Sher     Title: Senior Vice President

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  GOLDMAN SACHS BANK USA, as a Term Lender, and a Revolving Lender              
By: /s/ Annie Carr     Name: Annie Carr     Title: Authorized Signatory

  

 [Signature Page to Hill-Rom Credit Agreement]   

 

 

  GOLDMAN SACHS LENDING PARTNERS LLC, as a Term Lender               By: /s/
Annie Car     Name: Annie Carr     Title: Authorized Signatory

  

 [Signature Page to Hill-Rom Credit Agreement]   

 

 

  TD BANK, N.A., as a Term Lender and a Revolving Lender               By: /s/
Shreya Shah     Name: Shreya Shah     Title: Senior Vice President

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  Capital One, National Association, as a Term Lender and Revolving Lender      
        By: /s/ David M. Anderson     Name: David M. Anderson     Title:
Managing Director

  

 [Signature Page to Hill-Rom Credit Agreement]   

 

 

  Citibank N.A., as a Revolving Lender               By: /s/ Patricia A. Guerra
    Name: Patricia A. Guerra     Title: Vice President (Managing Director)

  

 [Signature Page to Hill-Rom Credit Agreement]   

 



 

  BMO Harris Bank N.A., as a Term Lender and Revolving Lender               By:
/s/ Betsy Phillips     Name: Betsy Phillips     Title: Director

  

[Signature Page to Hill-Rom Credit Agreement]

 

 

 

 